EXHIBIT 10.1

 

EXECUTION COPY

 

AMENDMENT AND RESTATEMENT AGREEMENT

 

Dated as of November 19, 2012

 

THIS AMENDMENT AND RESTATEMENT AGREEMENT (this “Agreement”) is made as of
November 19, 2012 by and among Hillenbrand, Inc. (the “Company”), Hillenbrand
Luxembourg S.à r.l., K-Tron (Schweiz) GmbH, Hillenbrand Switzerland GmbH,
Batesville Canada Ltd., Jeffery Rader Canada Company and Rotex Europe Ltd
(collectively, the “Subsidiary Borrowers” and, together with the Company, the
“Borrowers”), the financial institutions listed on the signature pages hereof
(collectively, the “Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders (the “Administrative Agent”), under that
certain Credit Agreement dated as of July 27, 2012 by and among the Company, the
Subsidiary Borrowers party thereto from time to time, the lenders party thereto
from time to time and the Administrative Agent (as in effect on the date hereof,
the “Existing Credit Agreement”).  Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given to them in the
Restated Credit Agreement (as defined below).

 

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have agreed to amend and restate the Existing Credit Agreement;

 

WHEREAS, the parties hereto have agreed to such amendment and restatement on the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to enter into this Agreement.

 

1.             Amendment and Restatement of the Existing Credit Agreement. 
(a) Effective on the Restatement Effective Date (as defined below), the Existing
Credit Agreement is hereby amended and restated in its entirety to read as set
forth in Annex A hereto (the “Restated Credit Agreement”).  From and after the
effectiveness of such amendment and restatement, the terms “Agreement”, “this
Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and words of similar
import, as used in the Restated Credit Agreement, shall, unless the context
otherwise requires, refer to the Restated Credit Agreement, and the term “Credit
Agreement”, as used in the other Loan Documents, shall mean the Restated Credit
Agreement.

 

Subject to Section 2 below, all “Commitments” as defined in, and in effect
under, the Existing Credit Agreement on the Restatement Effective Date shall
continue in effect under the Restated Credit Agreement, and all “Loans” and
“Letters of Credit” as defined in, and outstanding under, the Existing Credit
Agreement on the Restatement Effective Date shall continue to be outstanding
under the Restated Credit Agreement, and on and after the Restatement Effective
Date the terms of the Restated Credit Agreement will govern the rights and
obligations of the Borrowers, the Lenders and the Administrative Agent with
respect thereto.

 

The amendment and restatement of the Existing Credit Agreement as contemplated
hereby shall not be construed to discharge or otherwise affect any obligations
of the Borrowers accrued or otherwise owing under the Existing Credit Agreement
that have not

 

--------------------------------------------------------------------------------


 

been paid, it being understood that such obligations will constitute obligations
under the Restated Credit Agreement.

 

2.             Classification of Commitments.  Effective upon the Restatement
Effective Date (a) each “Commitment” as defined in, and in effect under, the
Existing Credit Agreement shall be a “Revolving Commitment” under the Restated
Credit Agreement and (b) each Lender holding a Term Commitment that, on or prior
to the requisite time on the date hereof, has executed and delivered to the
Administrative Agent (or its counsel) a counterpart of this Agreement pursuant
to Section 3 of this Agreement agrees to become, and does hereby become, a Term
Lender under the Restated Credit Agreement and agrees to be bound by such
Restated Credit Agreement as of the Restatement Effective Date.

 

3.             Conditions of Effectiveness.  The effectiveness of the amendment
and restatement of the Existing Credit Agreement pursuant to Section 1 of this
Agreement (the “Restatement Effective Date”) shall be subject to the
satisfaction of the following conditions precedent:

 

(a)      The Administrative Agent (or its counsel) shall have received (i) from
each of the Borrowers, the Required Lenders under the Existing Credit Agreement,
the Lenders increasing their Commitments under the Existing Credit Agreement,
any Lender that is not a party to the Existing Credit Agreement that is assuming
a Revolving Commitment under the Restated Credit Agreement as of the Restatement
Effective Date, and the Term Lenders either a counterpart of this Agreement
signed on behalf of such party or written evidence satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) the Consent and Reaffirmation
attached hereto duly executed by the Subsidiary Guarantors.

 

(b)      The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of (i) Faegre Baker Daniels LLP, special Indiana counsel for the
Loan Parties, (ii) Baker & McKenzie, Luxembourg counsel for the Loan Parties,
(iii) Baker & McKenzie, Swiss counsel for the Loan Parties, (iv) Osler Hoskin &
Harcourt LLP, Canadian counsel for the Loan Parties, (v) McInnes Cooper, Nova
Scotia counsel for the Loan Parties, (vi) Skadden, Arps, Slate, Meagher & Flom
(UK) LLP, UK counsel for the Loan Parties and (vii) Skadden, Arps, Slate,
Meagher & Flom LLP, New York counsel for the Loan Parties, in each case covering
such matters relating to the Loan Parties, the Loan Documents, this Agreement
and the transactions contemplated hereby as the Administrative Agent shall
reasonably request.  The Company hereby requests such counsels to deliver such
opinions.

 

(c)       The Administrative Agent shall have received:

 

(i)                                     a Certificate of the Secretary or an
Assistant Secretary of each Loan Party certifying (w) that there have been no
changes in the Certificate of Incorporation or other charter document of such
Loan Party, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (x) the By-Laws or other applicable organizational document, as attached
thereto, of such Loan Party as in effect on the date of such certification,
(y) resolutions of the Board of Directors or other governing body of such Loan
Party authorizing the execution, delivery and performance of each Loan Document
to which it is a party, and (z) the names and true signatures of the incumbent
officers of each Loan Party authorized to sign the Loan

 

2

--------------------------------------------------------------------------------


 

Documents to which it is a party, and (in the case of each Borrower) authorized
to request a Borrowing or the issuance of a Letter of Credit under the Restated
Credit Agreement;

 

(ii)                                  a Good Standing Certificate (or analogous
documentation if applicable) for each Loan Party from the Secretary of State (or
analogous governmental entity) of the jurisdiction of its organization, to the
extent generally available in such jurisdiction; and

 

(iii)                               a Certificate signed by the President, a
Vice President or a Financial Officer of the Company certifying the following: 
(x) all of the representations and warranties of each Borrower set forth in the
Restated Credit Agreement are true and correct in all material respects
(provided that any representation or warranty qualified by materiality or
Material Adverse Effect is true and correct in all respects), except that to the
extent that such representation or warranty expressly relates to an earlier
date, such representation or warranty is true and correct as of such earlier
date and (y) no Default or Event of Default has occurred and is then continuing.

 

(d)      The Administrative Agent shall have received (i) all fees and other
amounts due and payable on or prior to the Restatement Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrowers under the Loan
Documents and (ii) all accrued and unpaid interest under the Existing Credit
Agreement and all accrued and unpaid fees under Sections 2.12(a) and 2.12(b) of
the Existing Credit Agreement.  If any LC Disbursements are outstanding as of
the Restatement Effective Date, such LC Disbursements shall be repaid, together
with any interest accrued thereon.

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.

 

4.             Representations and Warranties of the Borrowers.  Each Borrower
for itself hereby represents and warrants as follows:

 

(a)      This Agreement and the Restated Credit Agreement constitute legal,
valid and binding obligation of such Borrower, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

(b)      As of the date hereof and giving effect to the terms of this Agreement,
(i) no Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties of the Borrowers set forth in the Restated Credit
Agreement are true and correct in all material respects (provided that any
representation or warranty qualified by materiality or Material Adverse Effect
is true and correct in all respects) on and as of the date hereof (except to the
extent any such representation or warranty expressly relates to an earlier date,
in which case such representation or warranty is true and correct as of such
earlier date).

 

5.             No Novation.  This Agreement shall not extinguish the Loans or
other obligations outstanding under the Existing Credit Agreement.  This
Agreement shall be a Loan Document for all purposes.

 

6.             Governing Law; Jurisdiction.  This Agreement shall be construed
in accordance with and governed by the law of the State of New York.  Each
Borrower hereby

 

3

--------------------------------------------------------------------------------


 

irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, any Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction..

 

7.             Headings.  Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

 

8.             Counterparts.  This Agreement may be executed by one or more of
the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

 

HILLENBRAND, INC.,

 

as the Company

 

 

 

 

 

 

 

By

/s/ Cynthia Lucchese

 

 

Name:

Cynthia L. Lucchese

 

 

Title:

Senior Vice President

 

 

 

and Chief Financial Officer

 

Signature Page to Amendment and Restatement Agreement

Hillenbrand, Inc., et al.

 

--------------------------------------------------------------------------------


 

 

HILLENBRAND LUXEMBOURG S.À R.L.,

 

as a Subsidiary Borrower

 

 

 

 

 

 

 

By

/s/ Manfred Schneider

 

 

Name:

Manfred Schneider

 

 

Title:

Manager

 

Signature Page to Amendment and Restatement Agreement

Hillenbrand, Inc., et al.

 

--------------------------------------------------------------------------------


 

 

K-TRON (SCHWEIZ) GMBH,

 

as a Subsidiary Borrower

 

 

 

 

 

 

 

By

/s/ Cynthia Lucchese

 

 

Name:

Cynthia L. Lucchese

 

 

Title:

Authorized Signer

 

Signature Page to Amendment and Restatement Agreement

Hillenbrand, Inc., et al.

 

--------------------------------------------------------------------------------


 

 

HILLENBRAND SWITZERLAND GMBH,

 

as a Subsidiary Borrower

 

 

 

 

 

 

 

By

/s/ Cynthia Lucchese

 

 

Name:

Cynthia L. Lucchese

 

 

Title:

Managing Officer

 

Signature Page to Amendment and Restatement Agreement

Hillenbrand, Inc., et al.

 

--------------------------------------------------------------------------------


 

 

BATESVILLE CANADA LTD.,

 

as a Subsidiary Borrower

 

 

 

 

 

 

 

By

/s/ Cynthia Lucchese

 

 

Name:

Cynthia L. Lucchese

 

 

Title:

Vice President and Chief Financial Officer

 

Signature Page to Amendment and Restatement Agreement

Hillenbrand, Inc., et al.

 

--------------------------------------------------------------------------------


 

 

JEFFERY RADER CANADA COMPANY,

 

as a Subsidiary Borrower

 

 

 

 

 

 

 

By

/s/ Cynthia Lucchese

 

 

Name:

Cynthia L. Lucchese

 

 

Title:

Assistant Treasurer

 

Signature Page to Amendment and Restatement Agreement

Hillenbrand, Inc., et al.

 

--------------------------------------------------------------------------------


 

 

ROTEX EUROPE LTD,

 

as a Subsidiary Borrower

 

 

 

 

 

 

 

By

/s/ Robert W. Dieckman, Jr.

 

 

Name:

Robert W. Dieckman, Jr.

 

 

Title:

Director

 

Signature Page to Amendment and Restatement Agreement

Hillenbrand, Inc., et al.

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

individually as a Lender, as the Swingline Lender, as an Issuing Bank and as
Administrative Agent

 

 

 

 

 

 

 

By

/s/ C J Richardson

 

Name:

C. Joseph Richardson

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme Number: 013/M/0268710/DTTP

 

Signature Page to Amendment and Restatement Agreement

Hillenbrand, Inc., et al.

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A.,

 

individually as a Lender and as Co-Syndication Agent

 

 

 

 

 

 

 

By

/s/ Susan Leithauser

 

Name:

Susan Leithauser

 

Title:

Vice President

 

 

 

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme Number: 013/R/356159/DTTP

 

Signature Page to Amendment and Restatement Agreement

Hillenbrand, Inc., et al.

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

individually as a Lender, as an Issuing Bank and as a Co-Syndication Agent

 

 

 

 

 

 

 

By

/s/ James M. Stehlik

 

Name:

James M. Stehlik

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme Number: 013/W/61173/DTTP

 

Signature Page to Amendment and Restatement Agreement

Hillenbrand, Inc., et al.

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

individually as a Lender and as a Co-Documentation Agent

 

 

 

 

 

 

 

By

/s/ Mike Gifford

 

Name:

Mike Gifford

 

Title:

Vice President

 

 

 

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme Number: 13/F/24267/DTTP

 

Signature Page to Amendment and Restatement Agreement

Hillenbrand, Inc., et al.

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

an Ohio banking corporation and authorized foreign bank under Bank Act (Canada)

 

 

 

 

 

 

 

By

 /s/ Charles J. Miller

 

Name:

Charles J. Miller

 

Title:

Vice President

 

 

 

 

 

 

 

Jurisdiction of tax residence: Ontario, Canada

 

Signature Page to Amendment and Restatement Agreement

Hillenbrand, Inc., et al.

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

individually as a Lender, as an Issuing Bank and as a Co-Documentation Agent

 

 

 

 

 

 

 

By

/s/ C J Richardson

 

Name:

C. Joseph Richardson

 

Title:

Senior Vice Persident

 

 

 

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme Number: 13/P/63904/DTTP

 

Signature Page to Amendment and Restatement Agreement

Hillenbrand, Inc., et al.

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

individually as a Lender and as a Co-Documentation Agent

 

 

 

 

 

 

 

By

/s/ Michael P. Dickman

 

Name:

Michael P. Dickman

 

Title:

Vice President

 

 

 

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme Number: 13/U/62184/DTTP

 

Signature Page to Amendment and Restatement Agreement

Hillenbrand, Inc., et al.

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

Canada Branch

 

 

 

 

 

 

 

By

/s/ Joseph Rauhala

 

Name:

Joseph Rauhala

 

Title:

Principal Officer

 

Signature Page to Amendment and Restatement Agreement

Hillenbrand, Inc., et al.

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

 

 

By

/s/ Graeme Robertson

 

Name:

Graeme Robertson

 

Title:

Vice President

 

 

 

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme Number: 013/H/0314375/DTTP

 

Signature Page to Amendment and Restatement Agreement

Hillenbrand, Inc., et al.

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Eric Harvey

 

Name:

Eric Harvey

 

Title:

Vice President

 

Signature Page to Amendment and Restatement Agreement

Hillenbrand, Inc., et al.

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Michael Fornal

 

Name:

Michael Fornal

 

Title:

Vice President

 

 

 

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme Number: 013/N/60122/DTTP

 

Signature Page to Amendment and Restatement Agreement

Hillenbrand, Inc., et al.

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING & TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Greg R. Branstetter

 

Name:

Greg R. Branstetter

 

Title:

Senior Vice President

 

Signature Page to Amendment and Restatement Agreement

Hillenbrand, Inc., et al.

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC.

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Betsy Phillips

 

Name:

Betsy Phillips

 

Title:

Vice President

 

 

 

 

 

 

 

Jurisdiction of tax residence:

 

DTTP Scheme Number:

 

Signature Page to Amendment and Restatement Agreement

Hillenbrand, Inc., et al.

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES,

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Patrick Hartweger

 

Name:

Patrick Hartweger

 

Title:

Managing Director

 

 

 

 

 

 

 

By

/s/ Harry Yergey

 

Name:

Harry Yergey

 

Title:

Managing Director

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme Number: 7/L/25382/DTTP

 

Signature Page to Amendment and Restatement Agreement

Hillenbrand, Inc., et al.

 

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION

 

The undersigned hereby acknowledges receipt of a copy of the foregoing Amendment
and Restatement Agreement which amends and restates the Credit Agreement dated
as of July 27, 2012 (as amended prior to the date hereof, the “Existing Credit
Agreement”) by and among Hillenbrand, Inc. (the “Company”), the Subsidiary
Borrowers party thereto from time to time, the financial institutions party
thereto from time to time (collectively, the “Lenders”) and JPMorgan Chase Bank,
N.A., in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), which Amendment and Restatement Agreement is dated as
of November 19, 2012 (the “Agreement”).  Capitalized terms used in this Consent
and Reaffirmation and not defined herein shall have the meanings given to them
in the Restated Credit Agreement (as defined in the Agreement).

 

In connection with the execution and delivery of the Agreement, each of the
undersigned Subsidiary Guarantors (a) hereby consents to the Agreement and the
transactions contemplated thereby, (b) hereby ratifies and reaffirms all of its
remaining payment and performance obligations, contingent or otherwise, if any,
under each of the Loan Documents to which it is a party and (c) to the extent
such Subsidiary Guarantor guaranteed the Obligations or any portion thereof,
hereby ratifies and reaffirms such guaranties.

 

Each of the undersigned Subsidiary Guarantors further agrees that all references
in the Loan Documents to the Existing Credit Agreement shall hereafter mean and
refer to the Existing Credit Agreement as amended and restated by the
Agreement.  All references in the Loan Documents to the term “Obligations” shall
hereafter mean and refer to the Obligations as redefined in the Restated Credit
Agreement and shall include all additional Obligations resulting from or
incurred pursuant to the Restated Credit Agreement.

 

Dated:  November 19, 2012

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

BATESVILLE SERVICES, INC.

BATESVILLE CASKET COMPANY, INC.

 

 

 

 

By:

/s/ Theodore S. Haddad, Jr.

 

By:

/s/ Theodore S. Haddad, Jr.

Name: Theodore S. Haddad, Jr.

 

Name: Theodore S. Haddad, Jr.

Title: Vice President and Treasurer

 

Title: Vice President and Treasurer

 

 

 

BATESVILLE MANUFACTURING, INC.

 

PROCESS EQUIPMENT GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Theodore S. Haddad, Jr.

 

By:

/s/ Theodore S. Haddad, Jr.

Name: Theodore S. Haddad, Jr.

 

Name: Theodore S. Haddad, Jr.

Title: Vice President and Treasurer

 

Title: Treasurer

 

 

 

K-TRON INVESTMENT CO.

 

ROTEX GLOBAL, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Theodore S. Haddad, Jr.

 

By:

/s/ Theodore S. Haddad, Jr.

Name: Theodore S. Haddad, Jr.

 

Name: Theodore S. Haddad, Jr.

Title: Assistant Treasurer

 

Title: Assistant Treasurer

 

 

 

K-TRON AMERICA, INC.

 

GUNDLACH EQUIPMENT CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Theodore S. Haddad, Jr.

 

By:

/s/ Theodore S. Haddad, Jr.

Name: Theodore S. Haddad, Jr.

 

Name: Theodore S. Haddad, Jr.

Title: Assistant Treasurer

 

Title: Assistant Treasurer

 

 

 

 

PENNSYLVANIA CRUSHER CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Theodore S. Haddad, Jr.

 

 

 

Name: Theodore S. Haddad, Jr.

 

 

 

Title: Assistant Treasurer

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

 

 

GRAPHIC [g276551ke07i001.gif]

 

AMENDED AND RESTATED CREDIT AGREEMENT


originally dated as of

 

July 27, 2012

and as amended and restated as of November 19, 2012

 

among

 

HILLENBRAND, INC.

 

HILLENBRAND LUXEMBOURG S.À R.L.,

K-TRON (SCHWEIZ) GMBH,

HILLENBRAND SWITZERLAND GMBH,

BATESVILLE CANADA LTD.,

JEFFERY RADER CANADA COMPANY and

ROTEX EUROPE LTD

 

The other Subsidiary Borrowers Party Hereto


The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

RBS CITIZENS, N.A.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents

 

and

FIFTH THIRD BANK,

PNC BANK, NATIONAL ASSOCIATION and

U.S. BANK NATIONAL ASSOCIATION

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,
RBS CITIZENS, N.A. and
WELLS FARGO SECURITIES, LLC
as Joint Bookrunners and Joint Lead Arrangers

 

 

 

2

--------------------------------------------------------------------------------


 

Table Of Contents

 

 

 

 

 

Page

 

 

 

 

ARTICLE I Definitions

1

 

 

 

Section 1.01.

Defined Terms

 

 

1

Section 1.02.

Classification of Loans and Borrowings

 

 

28

Section 1.03.

Terms Generally

 

 

28

Section 1.04.

Accounting Terms; GAAP; Pro Forma Calculations

 

 

28

Section 1.05.

Amendment and Restatement of Existing Agreement

 

 

29

 

 

 

 

 

ARTICLE II The Credits

30

 

 

 

Section 2.01.

Commitments

 

 

30

Section 2.02.

Loans and Borrowings

 

 

30

Section 2.03.

Requests for Borrowings

 

 

32

Section 2.04.

Determination of Dollar Amounts

 

 

33

Section 2.05.

Swingline Loans

 

 

33

Section 2.06.

Letters of Credit

 

 

35

Section 2.07.

Funding of Borrowings

 

 

41

Section 2.08.

Interest Elections

 

 

42

Section 2.09.

Termination and Reduction of Commitments

 

 

44

Section 2.10.

Repayment and Amortization of Loans; Evidence of Debt

 

 

44

Section 2.11.

Prepayment of Loans

 

 

46

Section 2.12.

Fees

 

 

47

Section 2.13.

Interest

 

 

48

Section 2.14.

Alternate Rate of Interest

 

 

51

Section 2.15.

Increased Costs

 

 

51

Section 2.16.

Break Funding Payments

 

 

53

Section 2.17.

Taxes

 

 

54

Section 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

 

63

Section 2.19.

Mitigation Obligations; Replacement of Lenders

 

 

65

Section 2.20.

Expansion Option

 

 

66

Section 2.21.

[Intentionally Omitted]

 

 

67

Section 2.22.

Judgment Currency

 

 

67

Section 2.23.

Designation of Subsidiary Borrowers

 

 

67

Section 2.24.

Defaulting Lenders

 

 

68

Section 2.25.

Extension of Maturity Date

 

 

69

 

 

 

 

 

ARTICLE III Representations and Warranties

71

 

 

 

Section 3.01.

Organization; Powers; Subsidiaries

 

 

71

Section 3.02.

Authorization; Enforceability

 

 

72

Section 3.03.

Governmental Approvals; No Conflicts

 

 

72

Section 3.04.

Financial Condition; No Material Adverse Change

 

 

72

Section 3.05.

Properties

 

 

72

Section 3.06.

Litigation, Environmental and Labor Matters

 

 

73

Section 3.07.

Compliance with Laws

 

 

73

Section 3.08.

Investment Company Status

 

 

73

Section 3.09.

Taxes

 

 

73

Section 3.10.

ERISA

 

 

74

Section 3.11.

Disclosure

 

 

74

Section 3.12.

Federal Reserve Regulations

 

 

74

 

--------------------------------------------------------------------------------


 

Table Of Contents
(continued)

 

 

 

 

Page

 

 

 

 

Section 3.13.

No Default

 

74

 

 

 

 

ARTICLE IV Conditions

74

 

 

Section 4.01.

Restatement Effective Date

 

74

Section 4.02.

Each Credit Event

 

74

Section 4.03.

Designation of a Subsidiary Borrower

 

75

 

 

 

 

ARTICLE V Affirmative Covenants

75

 

 

Section 5.01.

Financial Statements and Other Information

 

75

Section 5.02.

Notices of Material Events

 

77

Section 5.03.

Existence; Conduct of Business

 

77

Section 5.04.

Payment of Tax Obligations

 

78

Section 5.05.

Maintenance of Properties; Insurance

 

78

Section 5.06.

Books and Records; Inspection Rights

 

78

Section 5.07.

Compliance with Laws

 

78

Section 5.08.

Use of Proceeds

 

79

Section 5.09.

Subsidiary Guaranty

 

79

 

 

 

 

ARTICLE VI Negative Covenants

79

 

 

Section 6.01.

Liens

 

79

Section 6.02.

Acquisitions

 

82

Section 6.03.

Indebtedness

 

82

Section 6.04.

Fundamental Changes

 

84

Section 6.05.

Restricted Payments

 

85

Section 6.06.

Change in Nature of Business

 

86

Section 6.07.

Transactions with Affiliates

 

86

Section 6.08.

Burdensome Agreements

 

86

Section 6.09.

Use of Proceeds

 

87

Section 6.10.

Financial Covenants

 

87

 

 

 

 

ARTICLE VII Events of Default

88

 

 

 

 

 

ARTICLE VIII The Administrative Agent

91

 

 

 

 

 

ARTICLE IX Miscellaneous

93

 

 

Section 9.01.

Notices

 

93

Section 9.02.

Waivers; Amendments

 

94

Section 9.03.

Expenses; Indemnity; Damage Waiver

 

96

Section 9.04.

Successors and Assigns

 

98

Section 9.05.

Survival

 

102

Section 9.06.

Counterparts; Integration; Effectiveness

 

102

Section 9.07.

Severability

 

103

Section 9.08.

Right of Setoff

 

103

Section 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

 

103

Section 9.10.

WAIVER OF JURY TRIAL

 

104

Section 9.11.

Headings

 

105

Section 9.12.

Confidentiality

 

105

Section 9.13.

USA PATRIOT Act, etc

 

106

 

2

--------------------------------------------------------------------------------


 

Table Of Contents
(continued)

 

 

 

 

Page

 

 

 

 

Section 9.14.

Releases of Subsidiary Guarantors

 

106

Section 9.15.

Interest Rate Limitation

 

107

Section 9.16.

No Advisory or Fiduciary Responsibility

 

107

Section 9.17.

Several Liability

 

107

 

 

 

 

ARTICLE X Company Guarantee

107

 

 

 

3

--------------------------------------------------------------------------------


 

Table Of Contents
(continued)

 

 

 

Page

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 2.01

— Commitments

 

Schedule 2.02

— Mandatory Cost

 

Schedule 2.06

— Existing Letters of Credit

 

Schedule 3.01

— Subsidiaries

 

Schedule 6.01

— Existing Liens

 

Schedule 6.03

— Existing Indebtedness

 

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

— Form of Assignment and Assumption

 

Exhibit B-1

— Form of Borrowing Request

 

Exhibit B-2

— Form of Interest Election Request

 

Exhibit C

— Form of Increasing Lender Supplement

 

Exhibit D

— Form of Augmenting Lender Supplement

 

Exhibit E

— [Intentionally Omitted]

 

Exhibit F-1

— Form of Borrowing Subsidiary Agreement

 

Exhibit F-2

— Form of Borrowing Subsidiary Termination

 

Exhibit G

— Form of Subsidiary Guaranty

 

Exhibit H-1

— Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

 

Exhibit H-2

— Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

 

Exhibit H-3

— Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

 

Exhibit H-4

— Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

 

Exhibit I

— Form of Note

 

 

4

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) originally dated as of
July 27, 2012 and as amended and restated as of November 19, 2012, among
HILLENBRAND, INC., an Indiana corporation, HILLENBRAND LUXEMBOURG S.À R.L., a
Luxembourg private limited liability company, K-TRON (SCHWEIZ) GMBH, a Swiss
limited liability company, HILLENBRAND SWITZERLAND GMBH, a Swiss limited
liability company, BATESVILLE CANADA LTD., a Canadian corporation, JEFFERY RADER
CANADA COMPANY, a Nova Scotia company, ROTEX EUROPE LTD, a private company
limited by shares under the laws of England and Wales, the other SUBSIDIARY
BORROWERS from time to time party hereto, the LENDERS from time to time party
hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, RBS CITIZENS, N.A.
and WELLS FARGO BANK, NATIONAL ASSOCIATION as Co-Syndication Agents and FIFTH
THIRD BANK, PNC BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents.

 

WHEREAS, the Borrowers, certain of the Lenders and the Administrative Agent are
currently party to that certain Credit Agreement dated as of July 27, 2012 (the
“Existing Credit Agreement”);

 

WHEREAS, the Borrowers, the Lenders party to the Amendment and Restatement
Agreement and the Administrative Agent now desire to amend and restate in its
entirety the provisions of the Existing Credit Agreement to provide a new term
loan facility to the Company and to make certain other modifications and
amendments, all as more particularly described herein;

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrowers and the other credit parties
outstanding thereunder, which shall be payable in accordance with the terms
hereof; and

 

WHEREAS, it is also the intent of the Borrowers and the Subsidiary Guarantors to
confirm that all obligations under the “Loan Documents” (as referred to and
defined in the Existing Credit Agreement) shall continue in full force and
effect as modified and/or restated by the Loan Documents (as referred to and
defined herein) and that, from and after the Restatement Effective Date, all
references to the “Credit Agreement” contained in any such existing “Loan
Documents” shall be deemed to refer to this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated as follows:

 

9.

 

Definitions

 

Defined Terms.  As used in this Agreement, the following terms have the meanings
specified below:

 

--------------------------------------------------------------------------------


 

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the sum of (i) (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate plus, without
duplication (ii) in the case of Loans by a Lender from its office or branch in
the United Kingdom or any Participating Member State, the Mandatory Cost.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Swiss Francs, (v) Canadian Dollars and (vi) any other currency that is
(x) a lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars, (y) available in the London interbank
deposit market and (z) agreed to by the Administrative Agent and each of the
Revolving Lenders.

 

“Airport Access and Use Agreement” means that certain Airport Access and Use
Agreement dated on or about March 21, 2008 by and between Hill-Rom and
Batesville Services.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

 

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement, dated as of November 19, 2012, among the Borrowers, the Lenders party
thereto and the Administrative Agent.

 

“Applicable Payment Office” means, (a) in the case of a Canadian Revolving
Borrowing, the Canadian Payment Office and (b) in the case of a Eurocurrency
Borrowing (including for Designated Loans), the applicable Eurocurrency Payment
Office.

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the

 

2

--------------------------------------------------------------------------------


 

Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments); provided that in the
case of Section 2.24 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation and
(b) with respect to the Term Loans, a percentage equal to a fraction the
numerator of which is such Lender’s outstanding principal amount of the Term
Loans and the denominator of which is the aggregate outstanding principal amount
of the Term Loans of all Term Lenders; provided that in the case of Section 2.24
when a Defaulting Lender shall exist, any such Defaulting Lender’s Term Loan
Commitment shall be disregarded in the calculation.

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan, any BA Equivalent Revolving Loan, any ABR Revolving Loan, any Canadian
Base Rate Revolving Loan, any Eurocurrency Term Loan or any ABR Term Loan or
with respect to any Commercial Letter of Credit or with respect to the facility
fees payable hereunder, as the case may be, the applicable rate per annum set
forth below under the caption “Eurocurrency/BA Equivalent Revolving Spread”,
“ABR/Canadian Base Rate Revolving Spread”, “Eurocurrency Term Loan Spread”, “ABR
Term Loan Spread”, “Facility Fee Rate” or “Commercial Letter of Credit Rate”, as
the case may be, based upon the Leverage Ratio applicable on such date:

 

 

 

Leverage Ratio:

 

Eurocurrency /
BA Equivalent
Revolving
Spread

 

ABR /
Canadian Base
Rate
Revolving
Spread

 

Commercial
Letter of
Credit Rate

 

Facility
Fee Rate

 

Eurocurrency
Term Loan
Spread

 

ABR Term
Loan Spread

 

Category 1:

 

< 1.00 to 1.00

 

0.85

%

0

%

0.6375

%

0.15

%

1.00

%

0

%

Category 2:

 

> 1.00 to 1.00 but
< 1.50 to 1.00

 

0.95

%

0

%

0.7125

%

0.175

%

1.125

%

0.125

%

Category 3:

 

> 1.50 to 1.00 but
< 2.00 to 1.00

 

1.05

%

0.05

%

0.7875

%

0.20

%

1.25

%

0.25

%

Category 4:

 

> 2.00 to 1.00 but
< 2.50 to 1.00

 

1.125

%

0.125

%

0.84375

%

0.25

%

1.375

%

0.375

%

Category 5:

 

> 2.50 to 1.00 but
< 3.00 to 1.00

 

1.20

%

0.20

%

0.90

%

0.30

%

1.50

%

0.50

%

Category 6:

 

> 3.00 to 1.00

 

1.40

%

0.40

%

1.05

%

0.35

%

1.75

%

0.75

%

 

For purposes of the foregoing,

 

(i) if at any time the Company fails to deliver the Financials by the date the
Financials are due pursuant to Section 5.01, Category 6 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

 

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

 

(iii) notwithstanding the foregoing, Category 5 shall be deemed to be applicable
from and after the Restatement Effective Date until the Administrative Agent’s
receipt of the applicable Financials for the Company’s fiscal quarter ending on
or about March 31, 2013 (unless such

 

3

--------------------------------------------------------------------------------


 

Financials demonstrate that Category 6 should have been applicable during such
period, in which case such other Category shall be deemed to be applicable
during such period and any incremental interest or fees as a result of such
other Category being applicable shall be paid on the Interest Payment Date
immediately succeeding such determination) and adjustments to the Category then
in effect shall thereafter be effected in accordance with the preceding
paragraphs.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on the balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

“Auto Renewal Letter of Credit” has the meaning assigned to such term in
Section 2.06(c).

 

“Availability Period” means the period from and including the Original Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

 

“BA Equivalent”, when used in reference to any Loan or Borrowing, means that
such Loan bears, or the Loans comprising such Borrowing bear, interest at a rate
determined by reference to the BA Rate.

 

“BA Rate” means, with respect to any Interest Period for any BA Equivalent
Revolving Loan (a) in the case of any Lender named in Schedule I of the Bank Act
(Canada), the rate per annum determined by the Administrative Agent by reference
to the average annual rate applicable to Canadian Dollar bankers’ acceptances
having a term comparable to such Interest Period quoted on the Reuters Screen
“CDOR Page” (or such other page as may replace such page on such screen for the
purpose of displaying Canadian interbank bid rates for Canadian Dollar bankers’
acceptances) at 10:00 a.m. on the date of the commencement of such Interest
Period (the “CDOR Rate”) and (b) in the case of any other Lender, the sum of
(A) the CDOR Rate plus (B) 0.10%.  If such rates do not appear on the Reuters
Screen at such time, the CDOR Rate shall be the rate of interest determined by
the Administrative Agent that is equal to the average (rounded upwards to the
nearest 1/100 of 1%) quoted by the banks listed in Schedule I of the Bank Act
(Canada) that are also Lenders in respect of Canadian Dollar bankers’
acceptances with a term comparable to such Interest Period.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the

 

4

--------------------------------------------------------------------------------


 

enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company or any Subsidiary Borrower.

 

“Borrowing” means (a) Revolving Loans of the same Class and Type, made,
converted or continued on the same date to the same Borrower and, in the case of
Eurocurrency Loans or BA Equivalent Loans, as to which a single Interest Period
is in effect, (b) a Term Loan made of the same Class and Type, made, converted
or continued on the same date to the same Borrower and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect, or (c) a
Swingline Loan.

 

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit B-1.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (i) when used in connection with a Canadian
Revolving Loan or a Canadian Swingline Loan, the term “Business Day” shall also
exclude any day on which banks are required or authorized by law to close in
Toronto, Canada and (ii) when used in connection with a Eurocurrency Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in the relevant Agreed Currency in the London interbank market or the
principal financial center of such Agreed Currency (and, if the Borrowings or LC
Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).

 

“Canadian Base Rate”, when used in reference to any Loan or Borrowing, refers to
a Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Canadian Prime Rate.

 

“Canadian Borrower” means any Canadian Subsidiary that becomes a Subsidiary
Borrower pursuant to Section 2.23 and that has not ceased to be a Subsidiary
Borrower pursuant to such Section.

 

“Canadian Dollars” or “Cdn.$” means the lawful currency of Canada.

 

“Canadian Payment Office” of the Administrative Agent means the office, branch,
affiliate or correspondent bank of the Administrative Agent for Canadian
Revolving Loans as specified from time to time by the Administrative Agent to
the Company and each Lender.

 

“Canadian Prime Rate” means the greater of (a) the per annum floating rate of
interest established from time to time by JPMorgan Chase Bank, N.A., Toronto
Branch, as the prime rate it will

 

5

--------------------------------------------------------------------------------


 

use to determine rates of interest on Canadian Dollar loans to its customers in
Canada and (b) the sum of (x) the CDOR Rate for an Interest Period of one month
plus (y) 1.0%.

 

“Canadian Revolving Borrowing” means a Borrowing of Canadian Revolving Loans.

 

“Canadian Revolving Loan” means a Revolving Loan denominated in Canadian Dollars
and made to a Canadian Borrower.

 

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province or territory thereof.

 

“Canadian Swingline Loan” means a Loan made to a Canadian Borrower in Canadian
Dollars pursuant to Section 2.05.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Original Effective Date) other than any member or
members of the Hillenbrand Family Group, of Equity Interests representing more
than 40% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Company; (b) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the board of directors of the Company
nor (ii) appointed by directors so nominated; or (c) the Company ceases to own,
directly or indirectly, and Control 100% (other than (i) directors’ qualifying
shares and (ii) shares issued to foreign nationals to the extent required by
applicable law) of the ordinary voting and economic power of any Subsidiary
Borrower.

 

“Change in Law” means the occurrence, after the Original Effective Date (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans , Term Loans
or Swingline Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Co-Documentation Agent” means each of Fifth Third Bank, PNC Bank, National
Association, U.S. Bank National Association and Wells Fargo Bank, National
Association in its capacity as co-documentation agent for the credit facility
evidenced by this Agreement.

 

6

--------------------------------------------------------------------------------


 

“Co-Syndication Agent” means each of RBS Citizens, N.A. and Wells Fargo Bank,
National Association in its capacity as co-syndication agent for the credit
facility evidenced by this Agreement.

 

“Commercial Letter of Credit” means a commercial documentary letter of credit
issued pursuant to this Agreement by an Issuing Bank for the account of the
Company or any Subsidiary for the purchase of goods in the ordinary course of
business.

 

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment.  The amount of each Lender’s
Commitment as of the Restatement Effective Date is set forth on Schedule 2.01,
or in the Assignment and Assumption or other documentation contemplated hereby
pursuant to which such Lender shall have assumed its Commitment, as applicable.

 

“Company” means Hillenbrand, Inc., an Indiana corporation.

 

“Computation Date” is defined in Section 2.04.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) interest expense,
(ii) income tax expense, (iii) depreciation expense, (iv) amortization expense,
(v) all non-cash expenses, charges or losses, (vi) extraordinary expenses,
charges or losses, (vii) (A) cash expenses, premiums or penalties incurred in
connection with any acquisition, any asset sale or other disposition, any
recapitalization, any investment, any issuance of equity interests by the
Company or any issuance, incurrence or repayment of any Indebtedness by the
Company or its Subsidiaries, the amortization of any deferred financing charges,
and/or any refinancing transaction or modification or amendment of any debt
instrument (including any transaction undertaken but not completed) and
(B) non-recurring or unusual expenses, in an aggregate amount for clauses
(A) and (B) not to exceed $20,000,000 during any Reference Period minus, to the
extent included in Consolidated Net Income, (1) interest income, (2) income tax
benefits (to the extent not netted from tax expense), (3) any cash payments made
during such period in respect of items described in clause (v) above subsequent
to the fiscal quarter in which the relevant non-cash expense, charge or loss
were incurred and (4) extraordinary, income or gains, all calculated for the
Company and its Subsidiaries in accordance with GAAP on a consolidated basis. 
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each such period, a “Reference Period”), (i) if at
any time during such Reference Period the Company or any Subsidiary shall have
made any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period, and (ii) if
during such Reference Period the Company or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving effect thereto on a pro forma basis as if such Material
Acquisition occurred on the first day of such Reference Period.  As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (a) constitutes (i) assets comprising
all or substantially all or any significant portion of a business or operating
unit of a business, or (ii) all or substantially all of the common stock or
other Equity Interests of a Person, and (b) involves the payment of
consideration by the Company and its Subsidiaries in excess of $10,000,000; and
“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that
(a) constitutes (i) assets comprising all or

 

7

--------------------------------------------------------------------------------


 

substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, that constitutes gross proceeds to the Company or any of
its Subsidiaries in excess of $10,000,000.

 

“Consolidated Indebtedness” means at any time the aggregate Indebtedness of the
Company and its Subsidiaries calculated on a consolidated basis as of such time
in accordance with GAAP.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest payable on, and amortization of debt discount in respect of, all
Indebtedness of the Company and its Subsidiaries calculated on a consolidated
basis for such period in accordance with GAAP.  In the event that the Company or
any Subsidiary shall have completed a Material Acquisition or a Material
Disposition since the beginning of the relevant period, Consolidated Interest
Expense shall be determined for such period on a pro forma basis as if such
acquisition or disposition, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period.

 

“Consolidated Revenues” means, with reference to any period, total revenues of
the Company and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis as of such date.

 

“Consolidated Tangible Assets” means, as of any date of determination thereof,
Consolidated Total Assets minus the Intangible Assets of the Company and its
Subsidiaries on such date.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Corporation Tax Act 2009” means the Corporation Tax Act 2009 of the United
Kingdom.

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

 

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

 

8

--------------------------------------------------------------------------------


 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

 

“Designated Foreign Subsidiary Borrower” means a Foreign Subsidiary Borrower
that is organized under the laws of Luxembourg or any other jurisdiction
designated from time to time by the Administrative Agent.

 

“Designated Loan” means a Designated Revolving Dollar Loan or a Designated
Swingline Dollar Loan, as applicable.

 

“Designated Revolving Dollar Loan” means a Revolving Loan denominated in Dollars
to a Designated Foreign Subsidiary Borrower.

 

“Designated Swingline Dollar Loan” means a Swingline Loan denominated in Dollars
to a Designated Foreign Subsidiary Borrower.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback transaction) of any property by
any Person, including any sale, assignment (excluding any Lien), transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

 

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Foreign Holdco Subsidiary” means a Domestic Subsidiary substantially
all of the assets of which consist of the Equity Interests of (and/or
receivables or other amounts due from) one or more Foreign Subsidiaries that are
“controlled foreign corporations” within the meaning of section 957

 

9

--------------------------------------------------------------------------------


 

of the Code, so long as such Domestic Subsidiary (i) does not conduct any
business or other activities other than the ownership of such Equity Interests
and/or receivables and (ii) does not incur, and is not otherwise liable for, any
Indebtedness (other than intercompany indebtedness permitted by
Section 6.03(g)), in each case, other than immaterial assets and activities
reasonably related or ancillary thereto.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America (excluding any possession
or territory thereof) other than any Domestic Foreign Holdco Subsidiary or any
Subsidiary that is disregarded as separate from its owner for U.S. federal
income tax purposes and that owns Equity Interests in one or more Foreign
Subsidiaries that are “controlled foreign corporations” within the meaning of
Section 957 of the Code.

 

“Eligible Subsidiary” means (i) any Domestic Subsidiary, (ii) any UK Subsidiary,
(iii) any Canadian Subsidiary, (iv) any Luxembourg Subsidiary, (v) any Swiss
Subsidiary and (vi) any other Foreign Subsidiary that is approved from time to
time by the Administrative Agent and each of the Lenders (such approval not to
be unreasonably withheld or delayed).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances, or
binding orders, decrees, judgments or injunctions, issued, promulgated or
entered into by any Governmental Authority, relating to pollution or protection
of the environment, preservation or reclamation of natural resources, the
management, release or threatened release of or governing exposure to any
Hazardous Material.

 

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Company or any Subsidiary directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other similar rights entitling the holder thereof to purchase or acquire any
of the foregoing; provided that “Equity Interests” shall not include
Indebtedness that is convertible into Equity Interests.

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which any notice

 

10

--------------------------------------------------------------------------------


 

period is waived); (b) the failure to satisfy the “minimum funding standard” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Company or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Company or any ERISA
Affiliate from the PBGC or a plan administrator of any written notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of the Company or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; or (g) the receipt by the Company or any ERISA Affiliate of any written
notice, or the receipt by any Multiemployer Plan from the Company or any ERISA
Affiliate of any written notice, concerning the imposition upon the Company or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Establishment” means, in respect of any Person, any place of operations where
such Person carries out a non-transitory economic activity with human means and
goods, assets or services.

 

“euro” and/or “EUR” means the single currency of the Participating Member
States.

 

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate (except when used with reference to any
Eurocurrency Swingline Loan, in which case “Eurocurrency” means that such Loan
bears interest at a rate determined by reference to the Eurocurrency Swingline
Rate).

 

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency (other than Canadian Dollars in respect of Canadian Revolving
Borrowings) and each Designated Loan, the office, branch, affiliate or
correspondent bank of the Administrative Agent for such currency or Designated
Loan (as applicable) as specified from time to time by the Administrative Agent
to the Company and each Lender.

 

“Eurocurrency Swingline Loan” means a Swingline Loan bearing interest at the
Eurocurrency Swingline Rate (including, for the avoidance of doubt, a Designated
Swingline Dollar Loan).

 

“Eurocurrency Swingline Rate” means the sum of (i) the percentage rate per annum
which is equal to the rate (rounded upwards to four decimal places) quoted by
the Swingline Lender to leading banks in the applicable interbank market as of
11:00 a.m. Local Time on the day of the proposed Eurocurrency Swingline Loan for
the offering of deposits in the relevant currency for a period comparable to the
Interest Period for the relevant Eurocurrency Swingline Loan and for settlement
on that day multiplied by the Statutory Reserve Rate plus, without duplication,
(ii) in the case of Eurocurrency Swingline Loans funded by the Swingline Lender
from its office or branch in the United Kingdom or any Participating Member
State, the Mandatory Cost, plus (iii) the Applicable Rate for Eurocurrency
Borrowings.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency.  In the event

 

11

--------------------------------------------------------------------------------


 

that such rate does not appear on any Reuters World Currency Page, the Exchange
Rate with respect to such Foreign Currency shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
reasonably selected by the Administrative Agent or, in the event no such service
is selected, such Exchange Rate shall instead be calculated on the basis of the
arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such Foreign Currency on the London market at
11:00 a.m., Local Time, on such date for the purchase of Dollars with such
Foreign Currency, for delivery two Business Days later; provided, that if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Company, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“Excluded Subsidiary” means (i) any Domestic Foreign Holdco Subsidiary and
(ii) any Domestic Subsidiary of the Company so long as (a) its acting as a
Subsidiary Guarantor under this Agreement would violate any law, rule or
regulation applicable to such Domestic Subsidiary or would be prohibited by any
contractual restriction or obligation in effect on the Original Effective Date
and applicable to such Domestic Subsidiary and (b) the Administrative Agent
shall have received a certificate of a Financial Officer of the Company to the
effect that, based on advice of outside counsel, such Domestic Subsidiary acting
as a Subsidiary Guarantor under this Agreement would cause such a violation or
would be so prohibited as described in the foregoing clause (b).

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender (including a
Participant treated as a Lender pursuant to Section 9.04(e)), U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by any
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” is defined in the recitals hereof.

 

“Existing Letters of Credit” is defined in Section 2.06(a).

 

“Farm Agreement” means that certain Tenants in Common Agreement dated on or
about March 21, 2008 between Hill-Rom Company, Inc., an Indiana corporation, and
BCC JAWACDAH Holdings, LLC, an Indiana limited liability company.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Original
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with

 

12

--------------------------------------------------------------------------------


 

members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Company.

 

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

 

“Foreign Currencies” means Agreed Currencies other than Dollars.

 

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

 

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Foreign Subsidiary Borrower” means any Foreign Subsidiary that is also a
Subsidiary Borrower.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of

 

13

--------------------------------------------------------------------------------


 

credit or letter of guaranty issued to support such Indebtedness or obligation;
provided, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the lesser of (a) the stated
or determinable amount of the primary payment obligation in respect of which
such Guarantee is made and (b) the maximum amount for which the guaranteeing
Person may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary payment obligation and the maximum amount for
which such guaranteeing Person may be liable are not stated or determinable, in
which case the amount of the Guarantee shall be such guaranteeing Person’s
maximum reasonably possible liability in respect thereof as reasonably
determined by the Company in good faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants and
contaminants listed, defined, designated, regulated or classified under
applicable Environmental Laws as hazardous, toxic, radioactive, dangerous, a
pollutant, a contaminant, petroleum, oil or words of similar meaning or effect,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes.

 

“Hillenbrand Family Group” means the descendants of John A. Hillenbrand and
members of such descendants’ families and trusts for the benefit of such
Persons.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, but only to the extent included as
indebtedness or liabilities in accordance with GAAP: (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or similar instruments, (c) all
obligations of such Person to pay the deferred purchase price of property or
services (other than accounts payable incurred in the ordinary course of
business or any earn-out obligations), (d) indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse, (e) all obligations of such Person for
unreimbursed payments made under letters of credit (including standby and
commercial), bankers’ acceptances and bank guarantees, (f) all obligations in
respect of capital leases of such Person, (g) (only for purposes of calculating
Consolidated Indebtedness) net obligations of such Person under any Swap
Agreement pertaining to interest rates and (h) all Guarantees of such Person in
respect of any of the foregoing.  For purposes hereof, the Indebtedness of any
Person shall include the Indebtedness of any partnership or joint venture (other
than a joint venture that is itself a corporation, limited liability company or
other limited liability entity) in which such person is a general partner or a
joint venture, unless such Indebtedness is expressly made non-recourse to such
Person.  The amount of any net obligation under any Swap Agreement on any date
shall be deemed to be the Swap Termination Value thereof as of such date.  The
amount of any capital lease as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

14

--------------------------------------------------------------------------------


 

“Initial Subsidiary Borrowers” means, collectively, Hillenbrand Luxembourg S.à
r.l., a Luxembourg private limited liability company, K-Tron (Schweiz) GmbH, a
Swiss limited liability company, Hillenbrand Switzerland GmbH, a Swiss limited
liability company, Batesville Canada Ltd., a Canadian corporation, Jeffery Rader
Canada Company, a Nova Scotia company, Rotex Europe Ltd, a private company
limited by shares under the laws of England and Wales, and each an “Initial
Subsidiary Borrower.”

 

“Information Memorandum” means the Confidential Information Memorandum dated
June 2012 relating to the Company and the Transactions.

 

“Insolvency Act 1986” means the Insolvency Act 1986 of the United Kingdom.

 

“Intangible Assets” means the aggregate amount, for the Company and its
Subsidiaries on a consolidated basis, of all assets classified as intangible
assets under GAAP, including, without limitation, customer lists, acquired
technology, goodwill, computer software, trademarks, patents, copyrights,
organization expenses, franchises, licenses, trade names, brand names, mailing
lists, catalogs, unamortized debt discount and capitalized research and
development costs.

 

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.10(b).

 

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit B-2.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan (including a
Eurocurrency Swingline Loan) or BA Equivalent Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing or BA Equivalent Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and the Maturity Date and (c) with respect to
any Swingline Loan (other than a Eurocurrency Swingline Loan), the day that such
Loan is required to be repaid and the Maturity Date.

 

“Interest Period” means (a) with respect to any Eurocurrency Borrowing (other
than a Swingline Loan) or a BA Equivalent Borrowing, the period commencing on
the date of such Borrowing and ending on the numerically corresponding day in
the calendar month that is one, two, three or six months (or, if acceptable to
each Lender, nine or twelve months or a period of less than one month)
thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect and (b) with respect to any Eurocurrency
Swingline Loan, the period commencing on the date of such Loan and ending on the
date one (1), seven (7) or fourteen (14) days thereafter, as the applicable
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurocurrency Borrowing or a BA
Equivalent Borrowing, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing (other than a Eurocurrency Swingline Loan) or BA Equivalent Borrowing
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

15

--------------------------------------------------------------------------------


 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., Wells Fargo Bank, National
Association, Fifth Third Bank, PNC Bank, National Association and HSBC Bank USA
National Association and each other Lender designated by the Company as an
“Issuing Bank” hereunder that has agreed to such designation (and is reasonably
acceptable to the Administrative Agent), each in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i).  Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“ITA” means the Income Tax Act 2007 of the United Kingdom.

 

“Joint Ownership Agreements” means the four (4) Joint Ownership Agreements with
respect to the joint ownership of the aircraft described therein, dated on or
about March 21, 2008 by and among Hill-Rom and Batesville Services.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time.  The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any Commercial Letter of Credit or Standby Letter of
Credit.

 

“Leverage Ratio” has the meaning assigned to such term in Section 6.10(a).

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on, in the case of Dollars, Reuters Screen LIBOR01
Page and, in the case of any Foreign Currency, the appropriate page of such
service which displays British Bankers Association Interest Settlement Rates for
deposits in such Foreign Currency (or, in each case, on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant Agreed Currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to (or, in
the case of Loans denominated in Pounds Sterling, on the day of) the
commencement of such Interest Period, as the rate for deposits in the relevant
Agreed Currency with a maturity comparable to such Interest Period.  In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurocurrency Borrowing for such Interest Period
shall be the rate at which deposits in the relevant Agreed Currency in an
Equivalent Amount of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal

 

16

--------------------------------------------------------------------------------


 

London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two
(2) Business Days prior to (or, in the case of Loans denominated in Pounds
Sterling, on the day of) the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Subsidiary Guaranty, any promissory notes
issued pursuant to Section 2.10(e), any Letter of Credit applications, the
Amendment and Restatement Agreement and any and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered by a Loan Party to, or in favor of, the Administrative Agent or any
Lenders.  Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

 

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

 

“Loans” means the loans made by the Lenders to any of the Borrowers pursuant to
this Agreement.

 

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars (other than Designated Loans), (ii) Toronto,
Canada time in the case of a Loan, Borrowing or LC Disbursement denominated in
Canadian Dollars made to, or for the account of, a Canadian Borrower and
(iii) local time in the case of a Loan, Borrowing or LC Disbursement denominated
in a Foreign Currency (other than those denominated in Canadian Dollars and made
to, or for the account of, a Canadian Borrower) and Designated Loans (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

 

“Luxembourg Borrower” means any Luxembourg Subsidiary that becomes a Subsidiary
Borrower pursuant to Section 2.23 and that has not ceased to be a Subsidiary
Borrower pursuant to such Section.

 

“Luxembourg Domiciliation Law” shall mean the Luxembourg law of May 31, 1999, as
amended, regarding the domiciliation of companies.

 

“Luxembourg Insolvency Event” shall mean, with respect to any Luxembourg
Borrower, (i) a situation of (cessation de paiements) and absence of access to
credit (credit ébranlé) within the meaning of Article 437 of the Luxembourg
Commercial Code, (ii) insolvency proceedings (faillite) within the meaning of
Articles 437 ff. of the Luxembourg Commercial Code or any other insolvency
proceedings pursuant to the Council Regulation (EC) N° 1346/2000 of 29 May 2000
on insolvency proceedings, (iii) controlled management (gestion contrôlée)
within the meaning of the grand ducal regulation of 24 May 1935 on controlled
management, (iv) voluntary arrangement with creditors (concordat préventif de
faillite) within the meaning of the law of 14 April 1886 on arrangements to
prevent insolvency, as amended, (v) suspension of payments (sursis de paiement)
within the meaning of Articles 593 ff. of the Luxembourg Commercial Code,
(vi) voluntary or compulsory winding-up pursuant to the law of 10 August 1915 on
commercial companies, as amended or (vii) the appointment of an ad hoc

 

17

--------------------------------------------------------------------------------


 

director (administrateur provisoire) by a court in respect of such Luxembourg
Borrower or a substantial part of its assets.

 

“Luxembourg Subsidiary” means any Subsidiary organized under the Law of
Luxembourg.

 

“Mandatory Cost” is described in Schedule 2.02.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Company and the Subsidiaries taken as a
whole, (b) the ability of the Loan Parties to perform their material obligations
under the Loan Documents or (c) the material rights or remedies of the
Administrative Agent and the Lenders under the Loan Documents.

 

“Material Domestic Subsidiary” means each Domestic Subsidiary either (i) having
(together with its subsidiaries) assets that constitute five percent (5%) or
more of the Consolidated Total Assets of the Company and its Subsidiaries or
(b) having (together with its Subsidiaries) revenues (excluding, for the
avoidance of doubt, intercompany revenues) that constitute five percent (5%) or
more of the Consolidated Revenues of the Company and its Subsidiaries, in each
case as of the end of any of the three most recently completed fiscal years of
the Company.

 

“Material Indebtedness” means, as of any date, Indebtedness (other than the
Loans and Letters of Credit), or the net obligations in respect of one or more
Swap Agreements, of any one or more of the Company and its Subsidiaries in an
aggregate principal amount exceeding $75,000,000 as of such date.  For purposes
of determining Material Indebtedness, the “principal amount” of the net
obligations of the Company or any Subsidiary in respect of any Swap Agreement at
any time shall be deemed to be the Swap Termination Value thereof as of such
date.

 

“Material Subsidiary” means each Subsidiary either (i) having (together with its
subsidiaries) assets that constitute five percent (5%) or more of the
Consolidated Total Assets of the Company and its Subsidiaries or (b) having
(together with its Subsidiaries) revenues that constitute five percent (5%) or
more of the Consolidated Revenues of the Company and its Subsidiaries, in each
case as of the end any of the three most recently completed fiscal years of the
Company.

 

“Maturity Date” means July 27, 2017, as extended pursuant to Section 2.25.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, to which the Company or any of its ERISA Affiliates
is contributing or has any obligation to contribute.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and the other Loan Parties to any of the Lenders, the Administrative Agent, any
Issuing Bank or any indemnified party, individually or collectively, existing on
the Original Effective Date or arising thereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred, in each case, under this Agreement or any of the
other Loan Documents or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at any time evidencing any thereof.

 

18

--------------------------------------------------------------------------------


 

“Original Effective Date” means July 27, 2012.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Commitment, Loan or Loan
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
pursuant to Section 2.19) or grant of a participation.

 

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may reasonably determine)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings (in
any such case, other than Excluded Taxes) imposed upon, or charged to, the
Administrative Agent by any relevant correspondent bank in respect of such
amount in such relevant currency.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning assigned to such term in Section 9.04.

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

“Party” means a party to this Agreement.

 

“Patriot Act” has the meaning assigned to such term in Section 9.13.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and

 

19

--------------------------------------------------------------------------------


 

in respect of which the Company or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“PPSA” means the Personal Property Security Act or other personal property
security legislation of the applicable Canadian province or provinces in respect
of any Loan Party or any Subsidiary (including the Civil Code of the Province of
Quebec) as all such legislation now exists or may from time to time to hereafter
be amended, modified, recodified, supplemented or replaced, together with all
rules, regulations and interpretations thereunder or related thereto.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Protected Party” means any Credit Party that is or will be subject to any
liability or required to make any payment for or on account of UK Tax, in
relation to a sum received or receivable (or any sum deemed for the purposes of
UK Tax to be received or receivable) under any Loan Document.

 

“Qualifying Lender” means:

 

(i) a Lender (other than a Lender within clause (ii) below) that is beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document and is:

 

(a)                                 a Lender:

 

(1)                     which is a bank (as defined for the purpose of section
879 of the ITA) making an advance under a Loan Document; or

 

(2)                     in respect of an advance made under a Loan Document by a
person that was a bank (as defined for the purpose of section 879 of the ITA) at
the time that that advance was made,

 

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance or is a bank (as defined
for the purposes of Section 879 of the ITA) that would be within such charge as
respects such payments apart from section 18A of the Corporation Tax Act 2009;
or

 

(b)                                 a Lender which is:

 

(1)                     a company resident in the United Kingdom for United
Kingdom tax purposes; or

 

(2)                     a partnership each member of which is:

 

(x)                                 a company so resident in the United Kingdom;
or

 

(y)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(for the purposes of section 19 of the Corporation Tax Act 2009) the whole of

 

20

--------------------------------------------------------------------------------


 

                                                any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the Corporation
Tax Act 2009; or

 

(3)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing its chargeable profits (within the meaning given by section
19 of the Corporation Tax Act 2009); or

 

(c)                                  a Treaty Lender; or

 

(ii) a building society (as defined for the purpose of section 880 of the ITA)
making an advance under a Loan Document.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Regulation” means the Council of the European Union Regulations No. 1346/2000
on Insolvency Proceedings.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective officers, directors, employees, advisors and
agents of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

 

“Responsible Officer” means the chief executive officer, president, a Financial
Officer or a member of the senior management team of the Company or any other
Person designated by any such Person in writing to the Administrative Agent and
reasonably acceptable to the Administrative Agent.

 

“Restatement Effective Date” has the meaning assigned to such term in the
Amendment and Restatement Agreement.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The amount of each Revolving Lender’s
Revolving Commitment on the Restatement Effective Date is set

 

21

--------------------------------------------------------------------------------


 

forth on Schedule 2.01.  The aggregate amount of the Revolving Commitments on
the Restatement Effective Date is $700,000,000.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

 

“Revolving Loan” means a Loan made by a Revolving Lender pursuant to
Section 2.01.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.

 

“Specified Indebtedness” means Indebtedness issued by the Company or any
Subsidiary pursuant to (i) an offering of debt securities in the capital markets
registered under the Securities Act of 1933, as amended, or exempt therefrom in
reliance upon Rule 144A thereunder or (ii) a private placement of debt
securities by the Company or such Subsidiary directly to institutional
investors.

 

“Standby Letter of Credit” means an irrevocable letter of credit issued pursuant
to this Agreement by an Issuing Bank pursuant to which such Issuing Bank agrees
to make payments in an Agreed Currency for the account of the Company or any
Subsidiary in respect of obligations of such Person incurred pursuant to
contracts made or performances undertaken or to be undertaken or like matters
relating to contracts to which the such Person is or proposes to become a party
in the ordinary course of such Person’s business, including, but not limited to,
for insurance purposes and in connection with lease transactions.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Services Authority, the European Central
Bank or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in the applicable currency, expressed in the case
of each such requirement as a decimal.  Such reserve, liquid asset, fees or
similar requirements shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board.  Eurocurrency Loans shall
be deemed to be subject to such reserve, liquid asset, fee or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D of the Board.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve, liquid asset or similar requirement.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(i) with respect to any financial statements and financial covenant calculations
(including the defined terms used therein), any corporation, limited liability
company, partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, and (ii) for all other

 

22

--------------------------------------------------------------------------------


 

purposes of the Loan Documents, a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
equity securities or other ownership interests having ordinary voting power for
the election of directors or other governing body (other than equity securities
or other ownership interests having such power only by reason of the happening
of a contingency) are at the time beneficially owned (or, in the case of a
Person which is treated as a consolidated subsidiary for accounting purposes,
the management of which is otherwise controlled) directly, or indirectly through
one or more intermediaries, or both, by such Person.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Borrower” means (i) each Initial Subsidiary Borrower and (ii) any
Eligible Subsidiary that becomes a Subsidiary Borrower pursuant to Section 2.23
and, in each case, that has not ceased to be a Subsidiary Borrower pursuant to
such Section 2.23.

 

“Subsidiary Guarantor” means each Material Domestic Subsidiary (other than
Excluded Subsidiaries) that is party to the Subsidiary Guaranty.  The Subsidiary
Guarantors on the Original Effective Date are identified as such in
Schedule 3.01 hereto.

 

“Subsidiary Guaranty” means that certain Guaranty dated as of the Original
Effective Date in the form of Exhibit G (including any and all supplements
thereto) and executed by each Subsidiary Guarantor party thereto, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in subsection (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements (which may
include a Lender or any Affiliate of a Lender).

 

“Swingline Exposure” means, at any time, the aggregate principal Dollar Amount
of all Swingline Loans outstanding at such time.  The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A. (including its branches and
affiliates), in its capacity as lender of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05 (for the avoidance
of doubt, each Canadian Swingline Loan and each Eurocurrency Swingline Loan is a
Swingline Loan).

 

23

--------------------------------------------------------------------------------


 

“Swiss Borrower” means any Swiss Subsidiary that becomes a Subsidiary Borrower
pursuant to Section 2.23 and that has not ceased to be a Subsidiary Borrower
pursuant to such Section.

 

“Swiss Francs” means the lawful currency of Switzerland.

 

“Swiss Federal Withholding Tax” means the Tax levied pursuant to the Swiss
Federal Withholding Tax Act.

 

“Swiss Federal Withholding Tax Act” means the Swiss Federal Withholding Tax Act
(Bundesgesetz über die Verrechnungssteuer vom 13 Oktober 1965); together with
the related ordinances, regulations and guidelines, all as amended and
applicable from time to time.

 

“Swiss Guidelines” means, together, the guideline “Interbank Loans” of 22
September 1986 (S- 02.123) (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September
1986), the guideline “Syndicated Loans” of January 2000 (S-02.128) (Merkblatt
“Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen, Wechseln
und Unterbeteiligungen” vom Januar 2000), the guideline S-02.130.1 in relation
to money market instruments and book claims of April 1999 (Merkblatt vom April
1999 betreffend Geldmarktpapiere und Buchforderungen inländischer Schuldner),
the guideline “Bonds” of April 1999 (S-02.122.1) (Merkblatt “Obligationen” vom
April 1999), the circular letter No. 34 “Customer Credit Balances” of 26 July
2011 (1-034-V-2011) (Kreisschreiben Nr. 34 “Kundenguthaben” vom 26. Juli 2011),
the circular letter No. 15 of 7 February 2007 (1-015-DVS-2007) in relation to
bonds and derivative financial instruments as subject matter of taxation of
Swiss federal income tax, Swiss Federal Withholding Tax and Swiss Federal Stamp
Taxes (Kreisschreiben Nr. 15 “Obligationen und derivative Finanzinstrumente als
Gegenstand der direkten Bundessteuer, der Verrechnungssteuer und der
Stempelabgaben” vom 7. Februar 2007); all as issued, and as amended from time to
time, by the Swiss Federal Tax Administration (SFTA).

 

“Swiss Non-Bank Rules” means the Swiss Ten Non-Bank Rule and the Swiss Twenty
Non-Bank Rule.

 

“Swiss Qualifying Bank” means any person acting on its own account which is
licensed as a bank by the banking laws in force in its jurisdiction of
incorporation and any branch of a legal entity, which is licensed as a bank by
the banking laws in force in the jurisdiction where such branch is situated, and
which, in each case, exercises as its main purpose a true banking activity,
having bank personnel, premises, communication devices of its own and authority
of decision making, all within the meaning of the Swiss Guidelines.

 

“Swiss Subsidiary” means any Subsidiary tax resident in Switzerland pursuant to
Article 9 of the Swiss Federal Withholding Tax Act.

 

“Swiss Ten Non-Bank Rule” means the rule that the aggregate number of creditors
(within the meaning of the Swiss Guidelines) under this Agreement which are not
Swiss Qualifying Banks must not, at any time, exceed ten (10).

 

“Swiss Twenty Non-Bank Rule” means the rule that (without duplication) the
aggregate number of creditors (including the Lenders), other than Swiss
Qualifying Banks, of any Swiss Borrower under all outstanding debts relevant for
classification as debenture (Kassenobligation) (including debt arising under
this Agreement and intra-group loans (if and to the extent intra-group loans are
not exempt in accordance with the ordinance of the Swiss Federal Council of 18
June 2010 amending the Swiss Federal Ordinance on withholding tax and the Swiss
Federal Ordinance on stamp duties with effect as of

 

24

--------------------------------------------------------------------------------


 

1 August 2010), loans, facilities and/or private placements (including under
this Agreement) must not, at any time, exceed twenty (20); in each case in
accordance with the meaning of the Swiss Guidelines.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is either:

 

(i)                                     a company resident in the United Kingdom
for United Kingdom tax purposes;

 

(ii)                                  a partnership each member of which is:

 

(1)                                 a company so resident in the United Kingdom;
or

 

(2)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the Corporation Tax Act 2009) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the Corporation Tax Act 2009; or

 

(iii)                               a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the Corporation Tax Act 2009) of that company.

 

“Tax Credit” means a credit against, relief of remission for or repayment of any
UK Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of UK Tax
from a payment under any Loan Document.

 

“Tax Payment” means either an increased payment made by a Borrower to a Lender
under Section 2.17A(d) or a payment under Section 2.17A(i).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto, but excluding UK Tax.

 

“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.

 

“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the
most recent Assignment Agreement or other documentation contemplated hereby
executed by such Term Lender and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make Term Loans, which aggregate commitment
shall be $200,000,000 on the Restatement Effective Date.  After advancing the
Term Loan, each reference to a Term Lender’s Term Loan Commitment shall refer to
that Term Lender’s Applicable Percentage of the Term Loans.

 

25

--------------------------------------------------------------------------------


 

“Term Loan” means a Loan made by a Term Lender to the Company pursuant to
Section 2.01.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

“Treaty Lender” means a Lender which:

 

(i) is treated as a resident of a Treaty State for the purposes of a Treaty;

 

(ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and

 

(iii) meets all other conditions of the relevant Treaty for full exemption from
the United Kingdom taxation on interest and other amounts which relate to the
Lender (including, without limitation, its tax or other status, the manner in
which or the period for which it holds any rights under this Agreement, the
reasons or purposes for its acquisition of such rights and the nature of any
arrangements by which it disposes of or otherwise turns to account such rights)
under the Loan Documents.  In this subclause (iii), “conditions” shall mean
conditions relating to an entity’s eligibility for full exemption under the
relevant Treaty and shall not be treated as including any procedural formalities
that need to be satisfied in relation to that Treaty.

 

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
BA Rate or the Canadian Prime Rate.

 

“UK Borrower” means any UK Subsidiary that becomes a Subsidiary Borrower
pursuant to Section 2.23 and that has not ceased to be a Subsidiary Borrower
pursuant to such Section.

 

“UK Bank Levy” means the UK Tax known as the bank levy, introduced by the United
Kingdom Finance Act 2011, in such form as it may be imposed and/or modified from
time to time.

 

“UK Insolvency Event” means:

 

(a)                                 a UK Relevant Entity is unable or admits
inability to pay its debts as they fall due or is deemed to or declared to be
unable to pay its debts under applicable law, suspends or threatens to suspend
making payments on any of its debts or, by reason of actual or anticipated
financial difficulties, commences negotiations with one or more of its creditors
(other than any Credit Party under this Agreement) with a view to rescheduling
any of its indebtedness;

 

(b)                                 a moratorium is declared in respect of any
indebtedness of any UK Relevant Entity; provided that, if a moratorium occurs,
the ending of the moratorium will not remedy any Event of Default caused by such
moratorium;

 

(c)                                  any corporate action, legal proceedings or
other formal procedure or step is taken in relation to:

 

26

--------------------------------------------------------------------------------


 

(i)                                     the suspension of payments, a moratorium
of any indebtedness, winding-up, dissolution, administration or reorganization
(by way of voluntary arrangement, scheme of arrangement or otherwise) but
excluding any solvent reorganization not prohibited by this Agreement of any UK
Relevant Entity;

 

(ii)                                  a composition, compromise, assignment or
arrangement with any creditor of any UK Relevant Entity;

 

(iii)                               the appointment of a liquidator, receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of any UK Relevant Entity, or any of its assets; or

 

(iv)                              enforcement of any Lien over any assets of any
UK Relevant Entity,

 

or any analogous procedure or step is taken in any jurisdiction, save that this
paragraph (c) shall not apply to any action, proceeding, procedure or formal
step which is frivolous or vexatious and is discharged, stayed or dismissed
within 21 days of commencement; or

 

(d)                                 any expropriation, attachment,
sequestration, distress or execution or any analogous process in any
jurisdiction affects any asset or assets of a UK Relevant Entity, in each such
case, that any such actions or process described in this clause (d) would
reasonably be expected to result in a Material Adverse Effect.

 

“UK Non-Bank Lender” means:

 

(a) a Lender (which falls within clause (i)(b) of the definition of Qualifying
Lender) which is a party to this Agreement and which has provided a Tax
Confirmation to the Company; and

 

(b) where a Lender becomes a Party after the day on which this Agreement is
entered into, a Lender which gives a Tax Confirmation in the Assignment and
Assumption which it executes on becoming a Party.

 

“UK Relevant Entity” means any Subsidiary Borrower that is a UK Subsidiary or
any other Borrower capable of becoming subject of an order for winding-up or
administration under the Insolvency Act 1986.

 

“UK Subsidiary” means any Subsidiary organized under the laws of England and
Wales.

 

“UK Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same) imposed by the government
of the United Kingdom or any political subdivision thereof.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“VAT” means:

 

27

--------------------------------------------------------------------------------


 

(a)                                 any tax imposed in compliance with the
Council Directive of 28 November 2006 on the common system of value added tax
(EC Directive 2006/112); and

 

(b)                                 any other tax of a similar nature, whether
imposed in a member state of the European Union in substitution for, or levied
in addition to, such tax referred to in paragraph (a) above, or imposed
elsewhere.

 

“Value Added Tax Act 1994” means the Value Added Tax Act 1994 of the United
Kingdom.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

Classification of Loans and Borrowings.  For purposes of this Agreement, Loans
may be classified and referred to by Class (e.g., a “Revolving Loan”) or by Type
(e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a “Eurocurrency
Revolving Loan”).  Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or
by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

Terms Generally.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply), and all
judgments, orders and decrees, of all Governmental Authorities.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

Accounting Terms; GAAP; Pro Forma Calculations.  (a) Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the Original Effective Date in GAAP or in the application
thereof on the operation

 

28

--------------------------------------------------------------------------------


 

of such provision (or if the Administrative Agent notifies the Company that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.  Notwithstanding any other provision
contained herein, (i) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (x) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (y) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof, net of discounts and premiums and (ii) any obligations relating
to a lease that was accounted for by such Person as an operating lease as of the
Original Effective Date and any similar lease entered into after the Original
Effective Date by such Person shall be accounted for as obligations relating to
an operating lease and not as obligations relating to a capital lease; provided
however, that the Company may elect, with notice to Administrative Agent to
treat operating leases as capital leases in accordance with GAAP as in effect
from time to time and, upon such election, and upon any subsequent change to
GAAP therefor, the parties will enter into negotiations in good faith in an
effort to preserve the original intent of the financial covenants set forth
herein (it being understood and agreed that the treatment of operating leases be
interpreted on the basis of GAAP as in effect on the Original Effective Date
until such election shall have been withdrawn or such provision amended in
accordance herewith).

 

(b)  All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence, assumption or repayment
of Indebtedness, or other transaction shall in each case be calculated giving
pro forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence, assumption or repayment of Indebtedness, or other transaction is
permitted to be consummated hereunder, to any other such transaction consummated
since the first day of the period covered by any component of such pro forma
computation and on or prior to the date of such computation) as if such
transaction had occurred on the first day of the period of four consecutive
fiscal quarters ending with the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.01(a) or 5.01(b) (or,
prior to the delivery of any such financial statements, ending with the last
fiscal quarter included in the financial statements referred to in Section
3.04(a)), and, to the extent applicable, to the historical earnings and cash
flows associated with the assets acquired or disposed of (but without giving
effect to any synergies or cost savings unless permitted by Article 11 of
Regulation S-X) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement pertaining to interest rates
applicable to such Indebtedness).

 

Amendment and Restatement of Existing Agreement.  The parties to this Agreement
agree that, on the Restatement Effective Date, the terms and provisions of the
Existing Credit Agreement

 

29

--------------------------------------------------------------------------------


 

shall be and hereby are amended, superseded and restated in their entirety by
the terms and provisions of this Agreement.  This Agreement is not intended to
and shall not constitute a novation, payment and reborrowing or termination of
the Obligations under the Existing Credit Agreement and the other Loan Documents
as in effect prior to the Restatement Effective Date.  All Loans made and
Obligations incurred under the Existing Credit Agreement which are outstanding
on the Restatement Effective Date shall continue as Loans and Obligations under
(and shall be governed by the terms of) this Agreement and the other Loan
Documents.  Without limiting the foregoing, on the Restatement Effective Date:
(a) all references in the “Loan Documents” (as defined in the Existing Credit
Agreement) to the “Administrative Agent”, the “Credit Agreement” and the “Loan
Documents” shall be deemed to refer to the Administrative Agent, this Agreement
and the Loan Documents, (b) Letters of Credit which remain outstanding on the
Restatement Effective Date shall continue as Letters of Credit under (and shall
be governed by the terms of) this Agreement, (c) all obligations constituting
“Obligations” with any Lender or any Affiliate of any Lender which are
outstanding on the Restatement Effective Date shall continue as Obligations
under this Agreement and the other Loan Documents, (d) the Administrative Agent
shall make such reallocations, sales, assignments or other relevant actions in
respect of each Lender’s credit exposure under the Existing Credit Agreement as
are necessary in order that each such Lender’s Revolving Credit Exposure and
outstanding Revolving Loans hereunder reflects such Lender’s Applicable
Percentage of the outstanding aggregate Revolving Credit Exposures on the
Restatement Effective Date, (e) the Company hereby agrees to compensate each
applicable Lender for any and all losses, costs and expenses incurred by such
Lender in connection with the sale and assignment of any Eurocurrency Loans
(including the “Eurocurrency Loans” under the Existing Credit Agreement) and
such reallocation described above, in each case on the terms and in the manner
set forth in Section 2.16 hereof.

 

10.

 

The Credits

 

Commitments.  Subject to the terms and conditions set forth herein, (a) each
Revolving Lender agrees to make Revolving Loans to the Borrowers in Agreed
Currencies from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) subject to Sections 2.04 and
2.11(b), the Dollar Amount of such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (ii) subject to Sections 2.04 and 2.11(b),
the sum of the Dollar Amount of the total Revolving Credit Exposures exceeding
the aggregate Revolving Commitments, and (b) each Term Lender with a Term Loan
Commitment agrees to make a Term Loan to the Company in Dollars on the
Restatement Effective Date, in an amount equal to such Lender’s Term Loan
Commitment by making immediately available funds available to the Administrative
Agent’s designated account, not later than the time specified by the
Administrative Agent, and the Administrative Agent shall disburse such funds to
the applicable account specified in the applicable Borrowing Request.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrowers may borrow, prepay and reborrow Revolving Loans.  Canadian
Revolving Loans may only be made to (and may only be requested by or in respect
of) a Canadian Borrower, and a Canadian Borrower may not request a Eurocurrency
Loan denominated in Canadian Dollars (nor may the Company or any other Person
request such a Eurocurrency Loan on behalf of a Canadian Borrower in Canadian
Dollars) but, for the avoidance of doubt, a Canadian Borrower may request
Eurocurrency Loans denominated in any Agreed Currency other than Canadian
Dollars.  Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

 

Loans and Borrowings.  (i) Each Loan (other than a Swingline Loan) shall be made
as part of a Borrowing consisting of Loans of the same Class and Type made by
the applicable Lenders ratably in accordance with their respective Commitments
of the applicable Class.  The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations

 

30

--------------------------------------------------------------------------------


 

hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.  Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05.  The Term Loans shall amortize as set forth in
Section 2.10.

 

(i)                                     Subject to Section 2.14, (i) each
Revolving Borrowing (other than a Canadian Revolving Borrowing) and Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
relevant Borrower may request in accordance herewith; provided that each ABR
Loan shall only be made in Dollars and no ABR Loan shall be made to a Designated
Foreign Subsidiary Borrower, (ii) each Swingline Loan shall be (w) an ABR Loan
in the case of a Swingline Loan denominated in Dollars (other than a Designated
Swingline Dollar Loan), (x) a Eurocurrency Swingline Loan in the case of a
Swingline Loan denominated in any Foreign Currency (for the avoidance of doubt,
other than a Canadian Swingline Loan), (y) a Canadian Base Rate Loan in the case
of a Canadian Swingline Loan or (z) a Eurocurrency Swingline Loan in the case of
a Designated Swingline Dollar Loan, and (iii) each Canadian Revolving Borrowing
shall be comprised entirely of BA Equivalent Loans.  Each Lender at its option
may make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16, 2.17 and 2.17A shall apply to such Affiliate to the
same extent as to such Lender); provided that any exercise of such option shall
not affect the obligation of the relevant Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(ii)                                  At the commencement of each Interest
Period for any Eurocurrency Revolving Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 (or, if such
Borrowing is denominated in a Foreign Currency, 1,000,000 units of such
currency) and not less than $5,000,000 (or, if such Borrowing is denominated in
a Foreign Currency, 5,000,000 units of such currency).  At the commencement of
each Interest Period for any BA Equivalent Revolving Borrowing, such Borrowing
shall be in an aggregate amount that is an integral multiple of Cdn.$1,000,000
and not less than Cdn.$5,000,000.  At the time that each ABR Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the aggregate Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e).  Each Swingline Loan shall be in an amount that is an integral multiple
of $500,000 (or, if such Swingline Loan is denominated in a Foreign Currency,
500,000 units of such currency) and not less than $500,000 (or, if such
Swingline Loan is denominated in a Foreign Currency, 500,000 units of such
currency).  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
fifteen (15) Eurocurrency Borrowings and BA Equivalent Borrowings outstanding.

 

31

--------------------------------------------------------------------------------


 

(iii)                               Notwithstanding any other provision of this
Agreement, no Borrower shall be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

Requests for Borrowings.  To request a Borrowing, the applicable Borrower, or
the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (a) (i) by irrevocable written notice (via
a written Borrowing Request signed by the applicable Borrower, or the Company on
behalf of the applicable Borrower, promptly followed by telephonic confirmation
of such request) not later than 11:00 a.m., Local Time, three (3) Business Days
before the date of the proposed Borrowing (in the case of a Eurocurrency
Borrowing denominated in Dollars or a BA Equivalent Borrowing) or (ii) by
irrevocable written notice (via a written Borrowing Request signed by such
Borrower, or the Company on its behalf) not later than 11:00 a.m., Local Time,
four (4) Business Days before the date of the proposed Borrowing (in the case of
a Eurocurrency Borrowing denominated in a Foreign Currency) or (b) by telephone
in the case of an ABR Borrowing, not later than 11:00 a.m., Local Time, on the
date of the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly to the Administrative Agent of a
written Borrowing Request signed by the applicable Borrower, or the Company on
behalf of the applicable Borrower pursuant to, and in accordance with, Section
9.01.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

the name of the applicable Borrower;

 

the aggregate amount of the requested Borrowing;

 

the date of such Borrowing, which shall be a Business Day;

 

whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing
(or, in the case of a Canadian Revolving Borrowing, stating that such Borrowing
is to be a BA Equivalent Borrowing) and whether such Borrowing is a Revolving
Borrowing or a Term Loan Borrowing;

 

in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;

 

in the case of a BA Equivalent Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

the location and number of the applicable Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.07.

 

If no election as to the Type of Borrowing is specified, then (x) in the case of
a Borrowing denominated in Dollars (other than a Designated Loan), the requested
Borrowing shall be an ABR Borrowing and (y) in the case of a Canadian Revolving
Borrowing, the requested Borrowing shall be a BA Equivalent Borrowing.  If no
Interest Period is specified with respect to any requested Eurocurrency
Revolving Borrowing or BA Equivalent Revolving Borrowing, then the relevant
Borrower shall be deemed to have selected an Interest Period of one month’s

 

32

--------------------------------------------------------------------------------


 

duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Determination of Dollar Amounts.  The Administrative Agent will determine the
Dollar Amount of:

 

(iv)                              each Eurocurrency Borrowing or Canadian
Revolving Borrowing as of the date two (2) Business Days prior to the date of
such Borrowing or, if applicable, the date of conversion/continuation of any
Borrowing as a Eurocurrency Borrowing or a Canadian Revolving Borrowing, as
applicable,

 

(v)                                 (i) each Eurocurrency Swingline Loan
denominated in a Foreign Currency (for the avoidance of doubt, other than a
Canadian Swingline Loan) as of the date one (1) Business Day prior to the date
of the making of such Swingline Loan and (ii) each Canadian Swingline Loan on
the date of the making of such Swingline Loan,

 

(vi)                              the LC Exposure as of the date of each request
for the issuance, amendment, renewal or extension of any Letter of Credit, and

 

(vii)                           all outstanding Credit Events on and as of the
last Business Day of each calendar quarter and, during the continuation of an
Event of Default, on any other Business Day (i) elected by the Administrative
Agent in its discretion or (ii) upon instruction by the Required Lenders.

 

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b), (c) and (d) is herein described
as a “Computation Date” with respect to each Credit Event for which a Dollar
Amount is determined on or as of such day.

 

Swingline Loans.  (ii) Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans in any of the Agreed Currencies
to any Borrower from time to time during the Availability Period, in an
aggregate principal Dollar Amount at any time outstanding that will not result
in (i) the aggregate principal Dollar Amount of outstanding Swingline Loans
exceeding $60,000,000 or (ii) the Dollar Amount of the total Revolving Credit
Exposures exceeding the aggregate Revolving Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, any Borrower may borrow, prepay and
reborrow Swingline Loans.  Canadian Swingline Loans may only be made to (and may
only be requested by or in respect of) a Canadian Borrower, and a Canadian
Borrower may not request a Swingline Loan that is a Eurocurrency Loan
denominated in Canadian Dollars (nor may the Company or any other Person request
such a Swingline Loan that is a Eurocurrency Loan on behalf of a Canadian
Borrower in Canadian Dollars) but, for the avoidance of doubt, a Canadian
Borrower may request a Eurocurrency Swingline Loan denominated in any Agreed
Currency other than Canadian Dollars.

 

(viii)                        To request a Swingline Loan, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (i) by telephone (confirmed by telecopy),
not later than 12:00 noon, New York City time, on the day of a proposed
Swingline Loan in Dollars (other than a Designated Swingline Dollar Loan), (ii)
by irrevocable written notice (via a written Borrowing Request in a

 

33

--------------------------------------------------------------------------------


 

form approved by the Swingline Lender and signed by the applicable Borrower, or
the Company on behalf of the applicable Borrower, promptly followed by
telephonic confirmation of such request), not later than 9:00 a.m., Local Time,
one (1) Business Day before the day of a proposed Eurocurrency Swingline Loan in
a Foreign Currency (for the avoidance of doubt, other than a Canadian Swingline
Loan) and a Designated Swingline Dollar Loan and (iii) by telephone (confirmed
by telecopy), not later than 12:00 noon, Local Time, on the day of a proposed
Canadian Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day), applicable currency,
Interest Period (in the case of a Eurocurrency Swingline Loan), Type and amount
of the requested Swingline Loan and the account to which the proceeds of such
Swingline Loan are to be credited.  The Administrative Agent will promptly
advise the Swingline Lender of any such notice received from the Company or any
other applicable Borrower.  The Swingline Lender shall make each Swingline Loan
available to the applicable Borrower by means of a credit to an account of such
Borrower (as designated by such Borrower in such notice) (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the relevant Issuing Bank) by 3:00
p.m., Local Time, on the requested date of such Swingline Loan.

 

(ix)                              The Swingline Lender may by written notice
given to the Administrative Agent not later than 10:00 a.m., Local Time, (i) in
respect of Swingline Loans denominated in Dollars (other than a Designated
Swingline Dollar Loan), on any Business Day, (ii) in respect of Eurocurrency
Swingline Loans denominated in a Foreign Currency (for the avoidance of doubt,
other than a Canadian Swingline Loan) and a Designated Swingline Dollar Loan,
three (3) Business Days before the date of the proposed acquisition of
participations and (iii) in respect of Canadian Swingline Loans, one (1)
Business Day before the date of the proposed acquisition of participations,
require the Revolving Lenders to acquire participations on such date in all or a
portion of the Swingline Loans outstanding in the applicable Agreed Currency of
such Swingline Loans.  Such notice shall specify the aggregate amount and the
applicable Agreed Currency of Swingline Loans in which Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Loans and the
applicable Agreed Currency of such Swingline Loan or Loans.  Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay in the applicable Agreed Currency to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender

 

34

--------------------------------------------------------------------------------


 

the amounts so received by it from the Revolving Lenders.  The Administrative
Agent shall notify the Company of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender.  Any amounts received by the Swingline Lender from the
applicable Borrower (or other party on behalf of such Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to the applicable
Borrower for any reason.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Company or any other applicable
Borrower of any default in the payment thereof.

 

Letters of Credit.  (iii) General.  Subject to the terms and conditions set
forth herein, any Borrower may request, and each Issuing Bank agrees to issue,
the issuance of Letters of Credit denominated in Agreed Currencies for its own
account or for the account of any Subsidiary, in a form reasonably acceptable to
the Administrative Agent and the relevant Issuing Bank, at any time and from
time to time during the Availability Period.  Notwithstanding the foregoing, the
letters of credit identified on Schedule 2.06 (the “Existing Letters of Credit”)
shall be deemed to be “Letters of Credit” issued on the Original Effective Date
for all purposes of the Loan Documents.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by any
Borrower to, or entered into by any Borrower with, the relevant Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.  The Company unconditionally and irrevocably agrees that, in
connection with any Letter of Credit issued for the account of any Subsidiary as
provided in the first sentence of this paragraph, the Company will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Company hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such a Subsidiary that shall be an account party in respect of
any such Letter of Credit).

 

(x)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
applicable Borrower shall deliver (including by electronic communication, if
arrangements for doing so have been approved by the relevant Issuing Bank) to
the relevant Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a written
notice pursuant to, and in accordance with, Section 9.01 requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the Agreed Currency applicable thereto, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend,

 

35

--------------------------------------------------------------------------------


 

renew or extend such Letter of Credit.  If requested by an Issuing Bank, the
applicable Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the applicable Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (i) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of the LC Exposure shall not exceed
$300,000,000 and (ii) subject to Sections 2.04 and 2.11(b), the sum of the
Dollar Amount of the total Revolving Credit Exposures shall not exceed the
aggregate Revolving Commitments.

 

(xi)                              Expiration Date.  Each Letter of Credit shall
expire at or prior to the close of business on the earlier of (i) the date two
years after the date of the issuance of such Letter of Credit (or, in the case
of any renewal or extension thereof, one year after such renewal or extension)
and (ii) the date that is five (5) Business Days prior to the Maturity Date;
provided that any Letter of Credit may contain customary automatic renewal
provisions agreed upon by the Company and the applicable Borrower and the
relevant Issuing Bank pursuant to which the expiration date of such Letter of
Credit (an “Auto Renewal Letter of Credit”) shall automatically be extended for
consecutive periods of up to twenty four (24) months (but, subject to the
penultimate sentence of this Section 2.06(c), not to a date later than the date
set forth in clause (ii) above).  Unless otherwise directed by the relevant
Issuing Bank, the Company and the applicable Borrower shall not be required to
make a specific request to such Issuing Bank for any such renewal.  Once an Auto
Renewal Letter of Credit has been issued, the Revolving Lenders shall be deemed
to have authorized (but may not require) the relevant Issuing Bank to permit the
renewal of such Letter of Credit at any time to an expiry date not later than
the date set forth in clause (ii) above.  Notwithstanding the foregoing to the
contrary, a Letter of Credit may expire up to one year beyond the Maturity Date
so long as the applicable Borrower cash collateralizes an amount equal to 105%
of the face amount of such Letter of Credit in the manner described in Section
2.06(j) or provides a backup letter of credit in such amount and otherwise in
form and substance acceptable to the relevant Issuing Bank and the
Administrative Agent in their discretion, in each case no later than thirty (30)
days prior to the Maturity Date.  For the avoidance of doubt, if the Maturity
Date shall be extended pursuant to Section 2.25, “Maturity Date” as referenced
in this clause (c) shall refer to the Maturity Date as extended pursuant to
Section 2.25; provided that, notwithstanding anything in this Agreement
(including Section 2.25 hereof) or any other Loan Document to the contrary, the
Maturity Date, as such term is used in reference to the relevant Issuing Bank or
any Letter of Credit issued thereby, may not be extended without the prior
written consent of such Issuing Bank.

 

(xii)                           Participations.  By the issuance of a Letter of
Credit (or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the relevant Issuing Bank or the
Revolving Lenders, the relevant Issuing Bank hereby grants to each Revolving
Lender, and each Revolving Lender hereby acquires from the relevant Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each

 

36

--------------------------------------------------------------------------------


 

Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the relevant Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the applicable Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to any Borrower for any reason.  Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

 

(xiii)                        Reimbursement.  If the relevant Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the applicable
Borrower shall reimburse such LC Disbursement by paying to the Administrative
Agent in Dollars the Dollar Amount equal to such LC Disbursement, calculated as
of the date such Issuing Bank made such LC Disbursement (or if such Issuing Bank
shall so elect in its sole discretion by notice to the applicable Borrower, in
such other Agreed Currency which was paid by such Issuing Bank pursuant to such
LC Disbursement in an amount equal to such LC Disbursement) not later than 12:00
noon, Local Time, on the date that such LC Disbursement is made, if the
applicable Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., Local Time, on such date, or, if such notice has not been received
by such Borrower prior to such time on such date, then not later than 12:00
noon, Local Time, on the Business Day immediately following the day that such
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that such Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.05 that such payment be financed with (i) to the extent such LC
Disbursement was made in Dollars, an ABR Revolving Borrowing or Swingline Loan
in Dollars in an amount equal to such LC Disbursement or (ii) to the extent such
LC Disbursement was made in a Foreign Currency, a Eurocurrency Revolving
Borrowing in such Foreign Currency in an amount equal to such LC Disbursement
and, in each case, to the extent so financed, such Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan, as applicable. 
If any Borrower fails to make such payment when due, the Administrative Agent
shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from such Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the payment then due from the applicable Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the relevant
Issuing Bank the amounts so received by it from the Revolving Lenders.  Promptly
following receipt by the Administrative Agent of any payment from any Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to such Issuing Bank or, to the extent

 

37

--------------------------------------------------------------------------------


 

that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear.  Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the relevant Issuing Bank for any LC Disbursement (other
than the funding of ABR Revolving Loans or a Swingline Loan as contemplated
above) shall not constitute a Loan and shall not relieve the applicable Borrower
of its obligation to reimburse such LC Disbursement.  If any Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Foreign
Currency would subject the Administrative Agent, any Issuing Bank or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, such Borrower
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the relevant Issuing Bank or the relevant Lender or (y)
reimburse each LC Disbursement made in such Foreign Currency in Dollars, in an
amount equal to the Equivalent Amount, calculated using the applicable Exchange
Rates, on the date such LC Disbursement is made, of such LC Disbursement.

 

(xiv)                       Obligations Absolute.  Each Borrower’s obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the relevant Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, any Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Revolving Lenders nor the
Issuing Banks, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the relevant Issuing Bank; provided that the
foregoing shall not be construed to excuse the relevant Issuing Bank from
liability to a Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by each
Borrower to the extent permitted by applicable law) suffered by such Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of any Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and

 

38

--------------------------------------------------------------------------------


 

without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, each Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(xv)                          Disbursement Procedures.  Each Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  Each Issuing Bank
shall promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve such
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.

 

(xvi)                       Interim Interest.  If any Issuing Bank shall make
any LC Disbursement, then, unless the applicable Borrower shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that such Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Revolving Loans (or in the case such LC Disbursement is denominated in a Foreign
Currency, at the Overnight Foreign Currency Rate for such Agreed Currency plus
the then effective Applicable Rate with respect to Eurocurrency Revolving
Loans); provided that, if such Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.13(e) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the relevant Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.

 

(xvii)                    Replacement of Issuing Bank.  Any Issuing Bank may be
replaced at any time by written agreement among the applicable Borrower, the
Administrative Agent, the successor Issuing Bank and, unless the replaced
Issuing Bank is a Defaulting Lender that is not responsive to a request for such
written agreement after reasonable notice, the replaced Issuing Bank.  The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of any Issuing Bank.  At the time any such replacement shall become effective,
the Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued by such successor Issuing Bank thereafter and (ii)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require.  After the replacement of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an

 

39

--------------------------------------------------------------------------------


 

Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(xviii)                 Cash Collateralization.  If any Event of Default shall
occur and be continuing, on the Business Day that any Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, such Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the Dollar Amount of the LC Exposure for such Borrower as
of such date plus any accrued and unpaid interest thereon; provided that (i) the
portions of such amount attributable to undrawn Foreign Currency Letters of
Credit or LC Disbursements in a Foreign Currency that such Borrower is not late
in reimbursing shall be deposited in the applicable Foreign Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and (ii)
the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to any Borrower described in clause (h) or (i) of Article VII.  For
the purposes of this paragraph, the Foreign Currency LC Exposure shall be
calculated using the applicable Exchange Rate on the date notice demanding cash
collateralization is delivered to the applicable Borrower.  Each Borrower also
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Section 2.11(b).  Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the Obligations.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option of the Company with the consent of the Administrative Agent in its
reasonable discretion and at such Borrower’s risk and expense, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in any such account shall be applied by the
Administrative Agent to reimburse the relevant Issuing Bank for LC Disbursements
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the applicable
Borrower for the LC Exposure for such Borrower at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations.  If any Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to such Borrower within three (3) Business Days after all
Events of Default have been cured or waived.  If the Company is required to
provide an amount of cash collateral hereunder pursuant to Section 2.11(b), such
amount (to the extent not applied as aforesaid) shall be returned to the Company
as and to the extent that, after giving effect to such return, the aggregate
Revolving Credit Exposures would not exceed the aggregate Revolving Commitments
and no Event of Default shall have occurred and be continuing.

 

40

--------------------------------------------------------------------------------


 

(xix)                       Issuing Bank Agreements.  Each Issuing Bank agrees
that, unless otherwise requested by the Administrative Agent, such Issuing Bank
shall report in writing to the Administrative Agent (i) on the first Business
Day of each week, the daily activity (set forth by day) in respect of Letters of
Credit during the immediately preceding week, including all issuances,
extensions, amendments and renewals, all expirations and cancellations and all
disbursements and reimbursements, (ii) on or prior to each Business Day on which
such Issuing Bank expects to issue, amend, renew or extend any Letter of Credit,
the date of such issuance, amendment, renewal or extension, and the aggregate
face amount of the Letters of Credit to be issued, amended, renewed or extended
by it and outstanding after giving effect to such issuance, amendment, renewal
or extension occurred (and whether the amount thereof changed), it being
understood that such Issuing Bank shall not permit any issuance, renewal,
extension or amendment resulting in an increase in the amount of any Letter of
Credit to occur without first obtaining written confirmation from the
Administrative Agent that it is then permitted under this Agreement, (iii) on
each Business Day on which such Issuing Bank makes any LC Disbursement, the date
of such LC Disbursement and the amount of such LC Disbursement, (iv) on any
Business Day on which any Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount and currency of such LC Disbursement and (v) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request.

 

Funding of Borrowings.  (iv) Except as provided for in Section 2.01 with respect
to Term Loans, each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds (i) in
the case of Loans denominated in Dollars (other than a Designated Loan), by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders, (ii) in the
case of each Loan denominated in a Foreign Currency (other than Swiss Francs)
and Designated Loans, by 12:00 noon, Local Time, in the city of the
Administrative Agent’s Applicable Payment Office for such currency and at such
Applicable Payment Office for such currency and (iii) in the case of each Loan
denominated in Swiss Francs, by 8:00 a.m., Local Time, in the city of the
Administrative Agent’s Applicable Payment Office for such currency and at such
Applicable Payment Office for such currency; provided that Swingline Loans shall
be made as provided in Section 2.05.  The Administrative Agent will make such
Loans available to the relevant Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower designated by such
Borrower in the applicable Borrowing Request; provided that Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the relevant Issuing Bank.

 

(xx)                          Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing (or in
the case of an ABR Borrowing, prior to 12:00 noon, New York City time, on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
such Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with

 

41

--------------------------------------------------------------------------------


 

interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency) or (ii) (x) in the case of such Borrower
(other than a Canadian Borrower in respect of a Canadian Revolving Loan), the
interest rate applicable to ABR Loans and (y) in the case of a Canadian Borrower
in respect of a Canadian Revolving Loan, the interest rate applicable to
Canadian Base Rate Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

Interest Elections.  (v) Subject to the provisions of this Section 2.08 and of
Sections 2.13 and 2.14, (i) Loans (other than Canadian Revolving Loans) may be
made or maintained only as ABR Loans or Eurocurrency Loans (provided that no ABR
Loan shall be made to a Designated Foreign Subsidiary Borrower), (ii) Swingline
Loans may be made or maintained only as (w) an ABR Loan in the case of a
Swingline Loan denominated in Dollars (other than a Designated Swingline Dollar
Loan), (x) a Eurocurrency Loan in the case of a Eurocurrency Swingline Loan
denominated in any Foreign Currency (for the avoidance of doubt, other than a
Canadian Swingline Loan), (y) a Canadian Base Rate Loan in the case of a
Canadian Swingline Loan or (z) a Eurocurrency Loan in the case of any Designated
Swingline Dollar Loan, and (iii) Canadian Revolving Loans may be made or
maintained only as BA Equivalent Loans.

 

(xxi)                       Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurocurrency
Borrowing or a BA Equivalent Revolving Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, the relevant
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing or a BA Equivalent
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  A Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

 

(xxii)                    To make an election pursuant to this Section, a
Borrower, or the Company on its behalf, shall notify the Administrative Agent of
such election (by telephone or irrevocable written notice in the case of a
Borrowing denominated in Dollars (other than Designated Loans) or a Canadian
Revolving Borrowing or by irrevocable written notice (via an Interest Election
Request signed by such Borrower, or the Company on its behalf) in the case of a
Borrowing denominated in a Foreign Currency (other than a Canadian Revolving
Borrowing) or a Designated Loan) by the time that a Borrowing Request would be
required under Section 2.03 if such Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request signed by the
relevant Borrower, or the Company on its behalf.

 

42

--------------------------------------------------------------------------------


 

Notwithstanding any contrary provision herein, this Section shall not be
construed to permit any Borrower to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans or BA Equivalent Loans that
does not comply with Section 2.02(d) or (iii) convert any Borrowing to a
Borrowing of a Type not available under the Class of Commitments pursuant to
which such Borrowing was made.

 

(xxiii)                 Each telephonic and written Interest Election Request
shall specify the following information in compliance with Section 2.02:

 

the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii), (iv) and (v) below shall
be specified for each resulting Borrowing);

 

the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

in the case of a Eurocurrency Borrowing, whether the resulting Borrowing is to
be an ABR Borrowing or a Eurocurrency Borrowing;

 

in the case of a Canadian Revolving Borrowing, stating that the resulting
Borrowing is to be a BA Equivalent Borrowing; and

 

if the resulting Borrowing is a Eurocurrency Borrowing or a BA Equivalent
Borrowing, the Interest Period and Agreed Currency to be applicable thereto
after giving effect to such election, which Interest Period shall be a period
contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing or a BA
Equivalent Borrowing but does not specify an Interest Period, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration.

 

(xxiv)                Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

 

(xxv)                   If the relevant Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing or a BA
Equivalent Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period (i) in the case of a Eurocurrency Borrowing denominated in
Dollars (other than Designated Loans), such Borrowing shall be converted to an
ABR Borrowing, (ii) in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency, or a Designated Loan, in respect of which the applicable
Borrower shall have failed to deliver an Interest Election Request prior to the
third (3rd) Business Day preceding the end of such Interest Period, such
Borrowing shall automatically continue as a Eurocurrency Borrowing in the same
Agreed Currency with an Interest Period of one month unless such Eurocurrency
Borrowing is or was repaid in

 

43

--------------------------------------------------------------------------------


 

accordance with Section 2.11 and (iii) in the case of a BA Equivalent Borrowing,
in respect of which the applicable Canadian Borrower shall have failed to
deliver an Interest Election Request prior to the third (3rd) Business Day
preceding the end of such Interest Period, such Borrowing shall automatically
continue as a BA Equivalent Borrowing with an Interest Period of one month
unless such BA Equivalent Borrowing is or was repaid in accordance with Section
2.11.  Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Company, then, so long as an Event of Default
is continuing (i) no outstanding Revolving Borrowing denominated in Dollars
(other than a Designated Loan) may be converted to or continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Revolving
Borrowing denominated in Dollars (other than a Designated Loan) shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto but without duplication for interest payments made by any Borrower on
such amount, (iii) unless repaid, each Eurocurrency Revolving Borrowing
denominated in a Foreign Currency, and each Designated Loan, shall automatically
be continued as a Eurocurrency Borrowing with an Interest Period of one month
and (iv) unless repaid, each BA Equivalent Borrowing shall automatically be
continued as a BA Equivalent Borrowing with an Interest Period of one month.

 

Termination and Reduction of Commitments.  (vi) Unless previously terminated,
(i) the Revolving Commitments shall terminate on the Maturity Date and (ii) the
Term Loan Commitments shall terminate upon the making of the Terms Loans
thereunder on the Restatement Effective Date.

 

(xxvi)                The Company may at any time terminate, or from time to
time reduce, the Revolving Commitments; provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Company shall not terminate
or reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.11, the Dollar Amount of
the total Revolving Credit Exposures would exceed the aggregate Revolving
Commitments.

 

(xxvii)             The Company shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Company may state that such
notice is conditioned upon the effectiveness of other credit facilities or one
or more other events specified therein, in which case such notice may be revoked
by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any termination
or reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

 

Repayment and Amortization of Loans; Evidence of Debt.  (vii) Each Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Revolving

 

44

--------------------------------------------------------------------------------


 

Lender the then unpaid principal amount of each Revolving Loan made to such
Borrower on the Maturity Date in the currency of such Loan and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan made to
such Borrower on the earlier of the Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two (2) Business Days after such Swingline Loan is made; provided that
on each date that a Revolving Borrowing is made, the Company shall repay all
Swingline Loans then outstanding.  The Company shall repay Term Loans on each
date set forth below in the aggregate principal amount set forth opposite such
date (as adjusted from time to time pursuant to Section 2.11(a)):

 

Date

 

Amount

 

December 31, 2012

 

$

2,500,000

 

March 31, 2013

 

$

2,500,000

 

June 30, 2013

 

$

2,500,000

 

September 30, 2013

 

$

2,500,000

 

December 31, 2013

 

$

2,500,000

 

March 31, 2014

 

$

2,500,000

 

June 30, 2014

 

$

2,500,000

 

September 30, 2014

 

$

2,500,000

 

December 31, 2014

 

$

3,750,000

 

March 31, 2015

 

$

3,750,000

 

June 30, 2015

 

$

3,750,000

 

September 30, 2015

 

$

3,750,000

 

December 31, 2015

 

$

5,000,000

 

March 31, 2016

 

$

5,000,000

 

June 30, 2016

 

$

5,000,000

 

September 30, 2016

 

$

5,000,000

 

December 31, 2016

 

$

5,000,000

 

March 31, 2017

 

$

5,000,000

 

June 30, 2017

 

$

5,000,000

 

 

To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in Dollars by the Company on the Maturity Date.

 

(xxviii)          Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of each Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(xxix)                The Administrative Agent shall maintain accounts in which
it shall record (i) the amount of each Loan made hereunder, the Class, Agreed
Currency and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

45

--------------------------------------------------------------------------------


 

(xxx)                   The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(xxxi)                Any Lender may request that Loans made by it to any
Borrower be evidenced by a promissory note.  In such event, the relevant
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in the form attached hereto as Exhibit I.  Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the payee named therein
(or, if any such promissory note is a registered note, to such payee and its
registered assigns).

 

Prepayment of Loans.

 

(xxxii)             Any Borrower shall have the right at any time and from time
to time to prepay any Borrowing in whole or in part, without premium or penalty
(but subject to break funding payments required by Section 2.16) subject to
prior notice in accordance with the provisions of this Section 2.11(a).  The
applicable Borrower, or the Company on behalf of the applicable Borrower, shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by telephone (confirmed in writing) of any
prepayment hereunder (i) (x) in the case of prepayment of a Eurocurrency
Borrowing denominated in Dollars or a BA Equivalent Revolving Borrowing, not
later than 11:00 a.m., Local Time, three (3) Business Days before the date of
prepayment or (y) in the case of a prepayment of a Eurocurrency Revolving
Borrowing denominated in a Foreign Currency, four (4) Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Revolving
Borrowing, not later than 11:00 a.m., Local Time, on the date of prepayment, or
(iii) in the case of prepayment of a Swingline Loan, not later than 12:00 noon,
Local Time, on the date of prepayment.  Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.09. 
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02.  Each prepayment of a Revolving Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing, and each voluntary
prepayment of a Term Loan Borrowing shall be applied ratably to the Term Loan
Lenders to reduce the payments due to such Lenders under the Term Loans under
Section 2.10 in such order of application as directed by the Company. 
Prepayments shall

 

46

--------------------------------------------------------------------------------


 

be accompanied by (i) accrued interest to the extent required by Section 2.13
and (ii) break funding payments pursuant to Section 2.16.

 

(xxxiii)          If (i) at any time, other than as a result of fluctuations in
currency exchange rates, the sum of the aggregate principal Dollar Amount of all
of the Revolving Credit Exposures (calculated, with respect to those Credit
Events denominated in Foreign Currencies, as of the most recent Computation Date
with respect to each such Credit Event) exceeds the aggregate Revolving
Commitments or (ii) at any time determined pursuant to Section 2.04, solely as a
result of fluctuations in currency exchange rates, the sum of the aggregate
principal Dollar Amount of all of the Revolving Credit Exposures (so calculated)
exceeds 105% of the aggregate Revolving Commitments, the Company shall in each
case immediately repay Revolving Borrowings or cash collateralize LC Exposure in
an account with the Administrative Agent pursuant to Section 2.06(j), as
applicable, in an aggregate principal amount sufficient to cause the aggregate
Dollar Amount of all Revolving Credit Exposures (so calculated) to be less than
or equal to the aggregate Revolving Commitments.

 

Fees.  (viii) The Company agrees to pay to the Administrative Agent for the
account of each Revolving Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Revolving Commitment of such Lender
(whether used or unused) during the period from and including the Original
Effective Date to but excluding the date on which such Revolving Commitment
terminates; provided that, if such Lender continues to have any Revolving Credit
Exposure after its Revolving Commitment terminates, then such facility fee shall
continue to accrue on the daily amount of such Lender’s Revolving Credit
Exposure from and including the date on which its Revolving Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure.  Accrued facility fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Revolving Commitments terminate, commencing on the first such date
to occur after the Original Effective Date; provided that any facility fees
accruing after the date on which the Revolving Commitments terminate shall be
payable on demand.  All facility fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(xxxiv)         The Borrowers agree to pay (i) to the Administrative Agent for
the account of each Revolving Lender a participation fee with respect to its
participations in Standby Letters of Credit, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurocurrency
Revolving Loans on the average daily Dollar Amount of such Lender’s LC Exposure
in respect of Standby Letters of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements in respect of Standby Letters of
Credit) during the period from and including the Original Effective Date to but
excluding the later of the date on which such Revolving Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure in respect of Standby Letters of Credit, (ii) to the Administrative
Agent for the account of each Revolving Lender a participation fee with respect
to its participations in Commercial Letters of Credit, which shall accrue at the
Applicable Rate applicable to Commercial Letters of Credit on the average daily
Dollar Amount of such Lender’s LC Exposure in respect of Commercial Letters of
Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements in respect of Commercial Letters of Credit) during the period from
and including the Original Effective Date to but excluding

 

47

--------------------------------------------------------------------------------


 

the later of the date on which such Revolving Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure in
respect of Commercial Letters of Credit and (iii) to the relevant Issuing Bank
for its own account a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily Dollar Amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) attributable to
Letters of Credit issued by such Issuing Bank during the period from and
including the Original Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Unless otherwise specified above, participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Original Effective Date; provided that all such fees shall be payable on the
date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand.  Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  Participation fees and fronting fees in respect of
Letters of Credit denominated in Dollars shall be paid in Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in such Foreign Currency.

 

(xxxv)            The Company agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.

 

(xxxvi)         All fees payable hereunder shall be paid on the dates due, in
Dollars (except as otherwise expressly provided in this Section 2.12) and
immediately available funds, to the Administrative Agent (or to each Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the applicable Lenders.  Fees paid
shall not be refundable under any circumstances (except, in the case of
demonstrable error in the calculation of such fees, the excess of the fees paid
in respect of such erroneous calculation over the correctly calculated amount of
such fees).  Notwithstanding anything to the contrary herein or in any other
Loan Document, each Foreign Subsidiary Borrower shall severally and not jointly
pay fees owed by it pursuant to this Section 2.12 and no Foreign Subsidiary
Borrower shall be responsible for any other Borrower’s failure to pay any fees
due hereunder.

 

Interest.  (ix) (i) The Loans comprising each ABR Borrowing (including each
Swingline Loan denominated in Dollars other than a Designated Swingline Dollar
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate
for ABR Revolving Loans or ABR Term Loans, as applicable.  (ii) Each
Eurocurrency Swingline Loan denominated in any Foreign Currency (for the
avoidance of doubt, other than a Canadian Swingline Loan) and each Designated
Swingline Dollar Loan

 

48

--------------------------------------------------------------------------------


 

shall bear interest at the Eurocurrency Swingline Rate.  (iii) Each Canadian
Swingline Loan shall bear interest at the Canadian Prime Rate plus the
Applicable Rate for Canadian Base Rate Borrowings.

 

(xxxvii)      [Intentionally Omitted].

 

(xxxviii)   The Loans comprising each Eurocurrency Borrowing (other than a
Eurocurrency Swingline Loan) shall bear interest at the Adjusted LIBO Rate for
the Interest Period in effect for such Borrowing plus the Applicable Rate for
Eurocurrency Revolving Loans or Eurocurrency Term Loans, as applicable.

 

(xxxix)         The Loans comprising each BA Equivalent Borrowing shall bear
interest at the BA Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

(xl)                              Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by any
Borrower hereunder is not paid when due (after the expiration of any applicable
grace period set forth in Article VII), whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

 

(xli)                           Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Loans, upon termination of the Revolving Commitments; provided that
(i) interest accrued pursuant to paragraph (e) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(xlii)                        All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest (i) computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), (ii) for Borrowings denominated in Pounds Sterling shall be
computed on the basis of a year of 365 days and (iii) for Canadian Revolving
Borrowings shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate, Canadian Base Rate, Adjusted LIBO Rate, LIBO Rate or BA
Equivalent Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

(xliii)                     For the purposes of the Interest Act (Canada) and
disclosure thereunder, whenever any interest or any fee to be paid hereunder or
in connection herewith by a

 

49

--------------------------------------------------------------------------------


 

Canadian Borrower is to be calculated on the basis of a 360-, 365- or 366-day
year, the yearly rate of interest to which the rate used in such calculation is
equivalent is the rate so used multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by 360, 365 or
366, as applicable.  The rates of interest under this Agreement are nominal
rates, and not effective rates or yields.  The principle of deemed reinvestment
of interest does not apply to any interest calculation under this Agreement.

 

(xliv)                    If any provision of this Agreement would oblige a
Canadian Borrower to make any payment of interest or other amount payable to any
Secured Party in an amount or calculated at a rate which would be prohibited by
law or would result in a receipt by that Secured Party of “interest” at a
“criminal rate” (as such terms are construed under the Criminal Code (Canada)),
then, notwithstanding such provision, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by applicable law or
so result in a receipt by that Secured Party of “interest” at a “criminal rate”,
such adjustment to be effected, to the extent necessary (but only to the extent
necessary), as follows:

 

first, by reducing the amount or rate of interest; and

 

thereafter, by reducing any fees, commissions, costs, expenses, premiums and
other amounts required to be paid which would constitute interest for purposes
of section 347 of the Criminal Code (Canada).

 

(xlv)                       With respect to any Swiss Borrower, (i) the interest
rates provided for in this Agreement, including this Section 2.13 are minimum
interest rates, (ii) when entering into this Agreement, the parties have assumed
that the interest payable at the rates set out in this Section or in other
Sections of this Agreement is not and will not become subject to the Swiss
Federal Withholding Tax, (iii) notwithstanding that the parties do not
anticipate that any payment of interest will be subject to the Swiss Federal
Withholding Tax, they agree that, in the event that the Swiss Federal
Withholding Tax should be imposed on interest payments, the payment of interest
due by any Swiss Borrower shall, in line with and subject to Section 2.17
including the limitations therein, be increased to an amount which (after making
any deduction of the Non-Refundable Portion (as defined below) of the Swiss
Federal Withholding Tax) results in a payment to each Lender entitled to such
payment of an amount equal to the payment which would have been due had no
deduction of Swiss Federal Withholding Tax been required, (iv) for this purpose,
the Swiss Federal Withholding Tax shall be calculated on the full grossed-up
interest amount. For the purposes of this Section, “Non-Refundable Portion”
shall mean Swiss Federal Withholding Tax at the standard rate (being, as at the
date hereof, 35%) unless a tax ruling issued by the Swiss Federal Tax
Administration (SFTA) confirms that, in relation to a specific Lender based on
an applicable double tax treaty, the Non-Refundable Portion is a specified lower
rate in which case such lower rate shall be applied in relation to such Lender
and (v) each Swiss Borrower shall provide to the Administrative Agent the
documents required by law or applicable double taxation treaties for the Lenders
to claim a refund of any Swiss Federal Withholding Tax so deducted.

 

50

--------------------------------------------------------------------------------


 

(xlvi)                    Notwithstanding anything to the contrary herein or in
any other Loan Document, each Foreign Subsidiary Borrower shall severally and
not jointly pay interest on any Loans outstanding to it and no Foreign
Subsidiary Borrower shall be responsible for any other Borrower’s failure to pay
any interest due hereunder.

 

Alternate Rate of Interest.  If prior to the commencement of any Interest Period
for a Eurocurrency Borrowing or a BA Equivalent Borrowing:

 

(xlvii)                 the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining (i) in the case of a Eurocurrency Borrowing, the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period or
(ii) in the case of a BA Equivalent Borrowing, the BA Rate for such Interest
Period; or

 

(xlviii)              the Administrative Agent is advised by the Required
Lenders that the Adjusted LIBO Rate, the LIBO Rate or the BA Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing or a
BA Equivalent Borrowing, as applicable, shall be ineffective and, unless repaid,
(A) in the case of a Eurocurrency Borrowing denominated in Dollars (other than a
Designated Loan), such Borrowing shall be made as an ABR Borrowing, (B) in the
case of a Eurocurrency Borrowing denominated in a Foreign Currency and a
Designated Loan, such Eurocurrency Borrowing shall be repaid on the last day of
the then current Interest Period applicable thereto and (C) in the case of any
BA Equivalent Borrowing, such Borrowing shall be repaid on the last day of the
then current Interest Period applicable thereto, (ii) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars (other than a Designated Loan),
such Borrowing shall be made as an ABR Borrowing (and if any Borrowing Request
requests a Eurocurrency Revolving Borrowing denominated in a Foreign Currency or
a Designated Loan, such Borrowing Request shall be ineffective) and (iii) if any
Borrowing Request requests a BA Equivalent Revolving Borrowing, such Borrowing
Request shall be ineffective (provided that, for the avoidance of doubt, nothing
herein shall preclude the applicable Borrower from requesting a Canadian
Swingline Loan in accordance with the terms of this Agreement); provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

Increased Costs.  (x) If any Change in Law shall:

 

impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any

 

51

--------------------------------------------------------------------------------


 

such reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing
Bank;

 

impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes or UK Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or

 

subject any Recipient to any Taxes or UK Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes, (C) Connection Income Taxes and (D) UK Taxes (i) consisting of a
Tax Deduction required by law to be made by a Borrower or (ii) compensated for
by Section 2.17A or that would have been compensated for by Section 2.17A but
was not compensated for because one of the exclusions in Section 2.17A applied)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan or of
maintaining its obligation to make any such Loan (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to increase the
cost to such Lender, such Issuing Bank or such other Recipient of participating
in, issuing or maintaining any Letter of Credit (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Bank or
such other Recipient hereunder, whether of principal, interest or otherwise
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency), then the applicable Borrower will pay to such Lender, such
Issuing Bank or such other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender, such Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered as reasonably determined by such Lender or such Issuing Bank (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with similarly situated customers of the applicable Lender
or the applicable Issuing Bank under agreements having provisions similar to
this Section 2.15 after consideration of such factors as such Lender or such
Issuing Bank then reasonably determines to be relevant).

 

(xlix)                    If any Lender or any Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then

 

52

--------------------------------------------------------------------------------


 

from time to time the applicable Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered as reasonably determined
by such Lender or such Issuing Bank (which determination shall be made in good
faith (and not on an arbitrary or capricious basis) and consistent with
similarly situated customers of the applicable Lender or the applicable Issuing
Bank under agreements having provisions similar to this Section 2.15 after
consideration of such factors as such Lender or such Issuing Bank then
reasonably determines to be relevant).

 

(l)                                     A certificate of a Lender or an Issuing
Bank setting forth, in reasonable detail, the basis and calculation of the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Company and shall be conclusive absent
manifest error.  The Company shall pay, or cause the other Borrowers to pay,
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate within fifteen (15) days after receipt thereof.

 

(li)                                  Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

Break Funding Payments.  In the event of (a) the payment of any principal of any
Eurocurrency Loan or BA Equivalent Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan or BA Equivalent Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(a) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan or BA Equivalent Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Company pursuant to Section 2.19, then, in any such event, the Company shall
compensate each Lender for the loss, cost and expense attributable to such
event.  Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate or BA Equivalent Rate, as
applicable, that would have been applicable to such Loan (but not the Applicable
Rate applicable thereto or any Mandatory Cost), for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it

 

53

--------------------------------------------------------------------------------


 

to bid, at the commencement of such period, for deposits in the relevant
currency of a comparable amount and period from other banks in the eurocurrency
market or the Canadian bank market, as applicable.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section, and setting forth in reasonable detail the
calculations used by such Lender to determine such amount or amounts, shall be
delivered to the Company and shall be conclusive absent manifest error.  The
Company shall pay such Lender the amount shown as due on any such certificate
within fifteen (15) days after receipt thereof; provided that the Company shall
not be required to compensate a Lender pursuant to this Section for any amounts
under this Section 2.16 incurred more than 180 days prior to the date that such
Lender notifies the Company of such amount and of such Lender’s intention to
claim compensation therefor.

 

Taxes.  (xi) Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

(lii)                               Payment of Other Taxes by the Borrowers. 
The relevant Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

 

(liii)                            Evidence of Payments.  As soon as practicable
after any payment of Taxes by any Loan Party to a Governmental Authority
pursuant to this Section 2.17, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(liv)                           Indemnification by the Loan Parties.  Without
duplication of Section 2.17(a), the applicable Loan Party shall indemnify each
Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability and basis for calculating such amount delivered to
the applicable Loan Party by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(lv)                              Indemnification by the Lenders.  Each Lender
shall severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the

 

54

--------------------------------------------------------------------------------


 

obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(lvi)                           Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrowers and the
Administrative Agent, prior to the date on which such Lender becomes a Lender
under this Agreement or acquired an interest therein and at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing, in the event that any Borrower
is a U.S. Person:

 

any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of such Borrower or the Administrative Agent), duly executed originals
of IRS Form W-9 or successor form certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to such Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such Borrower or the Administrative Agent),
whichever of the following is applicable;

 

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal

 

55

--------------------------------------------------------------------------------


 

withholding Tax pursuant to the “interest” article of such tax treaty, (y) with
respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty and (z) with respect to payments of interest or any other applicable
payments under any Loan Document, duly executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to any other applicable article of such tax treaty;

 

(2)  duly executed originals of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as may be required; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

 

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to such Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit such Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such

 

56

--------------------------------------------------------------------------------


 

Lender shall deliver to such Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by
such Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Original Effective Date.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, upon such expiration
or change, it shall update such form or certification or promptly notify the
Company and the Administrative Agent in writing of its legal inability to do so.

 

(lvii)                        Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(lviii)                     Survival.  Each party’s obligations under this
Section 2.17 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

(lix)                           Issuing Bank.  For purposes of this Section
2.17, the term “Lender” includes each Issuing Bank.

 

(lx)                              Luxembourg Registration Duty.  In order to not
unnecessarily cause application of Luxembourg’s registration duty applicable to
documents in writing evidencing an

 

57

--------------------------------------------------------------------------------


 

obligation to pay, neither the Administrative Agent nor any Lender will take any
action to file or register this Agreement or any of the Loan Documents with
applicable Luxembourg authorities which would cause such registration duty to be
payable unless the Administrative Agent reasonably deems such action necessary
or advisable in connection with the protection of rights or pursuit of remedies
during the continuance of an Event of Default.

 

(lxi)                           Compliance with Swiss Non-Bank Rules.  Each
Lender confirms that it is a Swiss Qualifying Bank or, if not, a single (1)
person only for the purpose of the Swiss Non-Bank Rules and any other Person
that shall become a Lender or a Participant pursuant to Section 9.04 of this
Agreement shall be deemed to have confirmed that it is a Swiss Qualifying Bank
or, if not, a single (1) person only for the purpose of Swiss Non-Bank Rules.
Each Swiss Borrower may request a Lender to confirm (i) whether or not it is
(and each of its Participants are) a Swiss Qualifying Bank or (ii) whether it
(or any of its Participants) does count as a single (1) person for purposes of
the Swiss Non-Bank Rules, if it reasonably believes that that Lender’s status
has changed during the term of this Agreement.

 

SECTION 2.17A.           UK Tax.

 

(a)                                 Unless a contrary indication appears, in
this Section 2.17A a reference to “determines” or “determined” means a
determination made in the absolute discretion of the person making the
determination.

 

(b)                                 A Borrower shall make all payments to be
made by it under a Loan Document without any Tax Deduction, unless a Tax
Deduction is required by law.

 

(c)                                  A Borrower shall promptly upon becoming
aware that it must make a Tax Deduction (or that there is any change in the rate
or the basis of a Tax Deduction) notify the Administrative Agent accordingly. 
Similarly, a Lender shall notify the Administrative Agent on becoming so aware
in respect of a payment payable to that Lender.  If the Administrative Agent
receives such notification from a Lender it shall promptly notify the relevant
Borrower.

 

(d)                                 If a Tax Deduction is required by law to be
made by a Borrower under any Loan Document, the amount of the payment due from a
Borrower shall be increased to an amount which (after making any Tax Deduction)
leaves an amount equal to the payment which would have been due if no Tax
Deduction had been required.

 

(e)                                  A Borrower is not required to make an
increased payment to a Lender under clause (d) above for a Tax Deduction from a
payment of interest on a Loan, if on the date on which the payment falls due:

 

(i)                                     the payment could have been made to the
relevant Lender without a Tax Deduction if it was a Qualifying Lender, but on
that date that Lender is not or has ceased to be a Qualifying Lender other than
as a result of any change after the date it became a Lender under this Agreement
in (or in the interpretation, administration, or application of) any law or any
published practice or concession of any relevant taxing authority; or

 

(ii)                                  the relevant Lender is a Qualifying Lender
solely under sub-paragraph (i)(b) of the definition of Qualifying Lender and:

 

58

--------------------------------------------------------------------------------


 

(A)                               an officer of H.M. Revenue & Customs has given
(and not revoked) a direction (a “Direction”) under section 931 of the ITA which
relates to that payment and that Lender has received from a Borrower a certified
copy of that Direction; and

 

(B)                               the payment could have been made to the Lender
without any Tax Deduction if that Direction had not been made; or

 

(iii)                               the relevant Lender is a Qualifying Lender
solely by virtue of paragraph (i)(b) of the definition of Qualifying Lender and:

 

(A)                               the relevant Lender has not given a Tax
Confirmation to the Borrower; and

 

(B)                               the payment could have been made to the Lender
without any Tax Deduction if the Lender had given a Tax Confirmation to the
Borrower, on the basis that the Tax Confirmation would have enabled the Borrower
to have formed a reasonable belief that the payment was an “excepted payment”
for the purpose of section 930 of the ITA; or

 

(iv)                              the relevant Lender is a Treaty Lender and a
Borrower is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under clause (h) below.

 

(f)                                   If a Borrower is required to make a Tax
Deduction, such Borrower shall make that Tax Deduction and any payment required
in connection with that Tax Deduction within the time allowed and in the minimum
amount required by law.

 

(g)                                  Within 30 days of making either a Tax
Deduction or any payment required in connection with that Tax Deduction, a
Borrower shall deliver to the Administrative Agent for the Lender entitled to
the payment a statement under section 975 of the ITA or other evidence
reasonably satisfactory to the Lender that the Tax Deduction has been made or
(as applicable) any appropriate payment paid to the relevant taxing authority.

 

(h)                                 (i) Subject to paragraph (ii) below, a
Treaty Lender and a Borrower which makes a payment to which that Treaty Lender
is entitled shall co-operate in completing any procedural formalities necessary
for that Borrower to obtain authorisation to make that payment without a Tax
Deduction.

 

(ii)                                  Nothing in paragraph (i) above shall
require a Treaty Lender to:

 

(A)                               register under the HMRC DT Treaty Passport
scheme;

 

(B)                               apply the HMRC DT Treaty Passport scheme to
any Loan if it has so registered; or

 

(C)                               file Treaty forms if it has included an
indication to the effect that it wishes the HMRC DT Treaty Passport scheme to
apply to this Agreement in accordance with paragraph (i) below and the
applicable Borrower making that payment has not complied with its obligations
under paragraph (j) below.

 

59

--------------------------------------------------------------------------------


 

(i)                                     A Treaty Lender which holds a passport
under the HMRC DT Treaty Passport scheme, and which wishes that scheme to apply
to this Agreement, shall provide an indication to that effect by notifying the
Company of its scheme reference number and its jurisdiction of tax residence
upon becoming a Lender under this Agreement (and, in the case of a Treaty Lender
that is a party to this Agreement on the Restatement Effective Date, it may
provide such notification by including such details on its signature page to the
Amendment and Restatement Agreement).

 

(j)                                    Where a Lender includes the indication
described in paragraph (i) above the relevant Borrower shall file a duly
completed form DTTP2 in respect of such Lender with HM Revenue & Customs, within
30 United Kingdom working days of the date such Lender becomes a Lender under
this Agreement or, within 30 United Kingdom working days of the date such
Borrower becomes a Borrower under this Agreement (as the case may be), and shall
promptly provide the Lender with a copy of that filing.

 

(k)                                 Each Lender which becomes a Party to this
Agreement after the Restatement Effective Date (each, a “New Lender”) shall
indicate, in the Assignment and Assumption which it executes on becoming a
Party, and for the benefit of the Administrative Agent and without liability to
any Borrower, which of the following categories it falls in: (a) not a
Qualifying Lender; (b) a Qualifying Lender (other than a Treaty Lender); or (c)
a Treaty Lender. If a New Lender fails to indicate its status in accordance with
this clause 2.17A(k) then such New Lender shall be treated for the purposes of
this Agreement (including by each Borrower) as if it is not a Qualifying Lender
until such time as it notifies the Administrative Agent which category applies
(and the Administrative Agent, upon receipt of such notification, shall inform
the Company).  For the avoidance of doubt, the Assignment and Assumption shall
not be invalidated by any failure of a Lender to comply with this clause
2.17A(k).

 

(l)                                     With respect to a Tax Confirmation:

 

(i)                                     a UK Non-Bank Lender which becomes a
Party on the Restatement Effective Date gives a Tax Confirmation to the Company
by entering into this Agreement; and

 

(ii)                                  a UK Non-Bank Lender shall promptly notify
the Company and the Administrative Agent if there is any change in the position
from that set out in the Tax Confirmation.

 

(m)                             A Borrower shall (within 3 Business Days of
demand by the Administrative Agent) pay to a Protected Party an amount equal to
the loss, liability or cost which that Protected Party determines will be or has
been (directly or indirectly) suffered for or on account of UK Tax by that
Protected Party in respect of any Loan Document.

 

(n)                                 Clause (m) above shall not apply with
respect to any UK Tax assessed on a Protected Party:

 

(i)                                     under the law of the jurisdiction in
which that Protected Party is incorporated or, if different, the jurisdiction
(or jurisdictions) in which that Protected Party is treated as resident or as
carrying on a business through a permanent

 

60

--------------------------------------------------------------------------------


 

establishment in the United Kingdom to which any right (including sums received
or receivable) under a Loan Document is attributable for tax purposes;

 

(ii)                                  under the law of the jurisdiction in which
that Protected Party’s Facility Office (which has the same meaning given in
Schedule 2.02) is located in respect of amounts received or receivable in that
jurisdiction; or

 

(iii)                               under the law of any jurisdiction in which
that Protected Party carries out a significant people function or a key
entrepreneurial risk-taking function in connection with a Loan Document,

 

if that UK Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Protected Party.

 

(o)                                 Furthermore, clause (m) above shall not
apply to the extent a loss, liability or cost:

 

(i)                                     is compensated for by an increased
payment under clause (d) above;

 

(ii)                                  would have been compensated for by an
increased payment under clause (d) above but was not so compensated solely
because one of the exclusions in clause (e) applied; or

 

(iii)                               arises from, in respect of or in connection
with the UK Bank Levy.

 

(p)                                 A Protected Party making, or intending to
make a claim under clause (m) above shall promptly notify the Administrative
Agent of the event which will give, or has given, rise to the claim, following
which the Administrative Agent shall notify the Borrowers.

 

(q)                                 A Protected Party shall, on receiving a
payment from a Borrower under clause (i) above, notify the Administrative Agent.

 

(r)                                    If a Borrower makes a Tax Payment and the
relevant Lender determines that:

 

(i)                                     a Tax Credit is attributable either to
an increased payment of which that Tax Payment forms part or to that Tax
Payment; and

 

(ii)                                  that Lender has obtained and utilized all
or part of that Tax Credit,

 

the relevant Lender shall pay an amount to that Borrower which that Lender
determines will leave it (after that payment) in the same after-tax position as
it would have been in had the Tax Payment not been made by that Borrower.

 

(s)                                   A Borrower shall pay and, within three (3)
Business Days of demand, indemnify each Credit Party against any cost, loss or
liability that Credit Party incurs in relation to all stamp duty, registration
and other similar UK Taxes payable in respect of any Loan

 

61

--------------------------------------------------------------------------------


 

Document other than where such stamp duty, registration or other similar UK
Taxes are in relation to an assignment, transfer or novation (or other disposal)
by a Lender (or any successor thereof) of any right, benefit or obligation under
a Loan Document.

 

(t)                                    All amounts set out, or expressed to be
payable under a Loan Document by any party to a Credit Party which (in whole or
part) constitute the consideration for any supply for VAT purposes shall be
deemed to be exclusive of any VAT which is chargeable on such supply, and
accordingly, subject to clause (u) below, if VAT is or becomes chargeable on any
supply made by any Credit Party to any party under a Loan Document (not being
VAT for which the recipient of the supply has to account for to the relevant
taxing authority), that party must pay to the Credit Party (in addition to and
at the same time as paying any other consideration for such supply) an amount
equal to the amount of such VAT (and such Credit Party shall promptly provide an
appropriate VAT invoice to that party).

 

(u)                                 If VAT is or becomes chargeable on any
supply made by any Credit Party (the “Supplier”) to any other Credit Party (the
“Recipient”) under a Loan Document, and any party other than the Recipient (the
“Relevant Party”) is required by the terms of any Loan Document to pay an amount
equal to the consideration for that supply to the Supplier (rather than being
required to reimburse or indemnify the Recipient in respect of that
consideration (i) (where the Supplier is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must also pay to the
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of the VAT and the Recipient must (where this paragraph (i) applies)
promptly pay to the Relevant Party an amount equal to any credit or repayment
the Recipient receives from the relevant tax authority which the Recipient
reasonably determines relates to the VAT chargeable on that supply and (ii)
(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

 

(v)                                 Where a Loan Document requires any Party to
reimburse or indemnify a Credit Party for any cost or expense, that Party shall
reimburse or indemnify (as the case may be) such Credit Party for the full
amount of such cost or expense, including such part thereof as represents VAT,
save to the extent that such Credit Party reasonably determines that it is
entitled to credit or repayment in respect of such VAT from the relevant tax
authority.

 

(w)                               Any reference in this Section 2.17A to any
Party shall, at any time when such Person is treated as a member of a group for
VAT purposes, include (where appropriate and unless the context otherwise
requires) a reference to the representative member of such group at such time
(the term “representative member” to have the same meaning as in the Value Added
Tax Act 1994 or such similar or equivalent concept or entity as may be provided
under similar or equivalent legislation in any jurisdiction other than the
United Kingdom).

 

(x)                                 In relation to any supply made by a Credit
Party to any Party under a Loan Document, if reasonably requested by such Credit
Party, that Party must promptly provide such Credit Party with details of that
Party’s VAT registration and such other information as is

 

62

--------------------------------------------------------------------------------


 

reasonably requested in connection with such Credit Party’s VAT reporting
requirements in relation to such supply.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(lxii)                        Each Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 2.15, 2.16, 2.17 or
2.17A, or otherwise) prior to (i) in the case of payments denominated in Dollars
(other than in respect of Designated Loans), 12:00 noon, New York City time and
(ii) in the case of payments denominated in a Foreign Currency or in respect of
Designated Loans, 12:00 noon, Local Time, in the city of the Administrative
Agent’s Applicable Payment Office for such currency or Designated Loan (as
applicable), in each case on the date when due, in immediately available funds,
without set-off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made (i) in the same currency in
which the applicable Credit Event was made (or where such currency has been
converted to euro, in euro) and (ii) to the Administrative Agent at its offices
at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of a Credit
Event denominated in a Foreign Currency or a Designated Loan, the Administrative
Agent’s Applicable Payment Office for such currency or Designated Loan (as
applicable), except payments to be made directly to any Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17, 2.17A and 9.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments denominated in the same currency received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or any Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrowers take all
risks of the imposition of any such currency control or exchange regulations.

 

(lxiii)                     If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC

 

63

--------------------------------------------------------------------------------


 

Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

 

(lxiv)                    [Intentionally Omitted].

 

(lxv)                       If, except as otherwise expressly provided herein,
any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other similarly situated
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements and
Swingline Loans to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

 

(lxvi)                    Unless the Administrative Agent shall have received
notice from the relevant Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due.  In such
event, if such Borrower has not in fact made such payment, then each of the
Lenders or each of the Issuing Banks, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on

 

64

--------------------------------------------------------------------------------


 

interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency).

 

(lxvii)                 If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or
9.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

 

Mitigation Obligations; Replacement of Lenders.  (xii) If any Lender requests
compensation under Section 2.15, or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17 or 2.17A, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15, 2.17 or 2.17A, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Company
hereby agrees to pay all reasonable out-of-pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment.

 

(lxviii)              If (i) any Lender requests compensation under Section
2.15, (ii) any Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.17 or 2.17A or (iii) any Lender becomes a Defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements and Swingline Loans, and subject to
Section 2.24, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17 or 2.17A, such assignment will result in a reduction in
such compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

 

65

--------------------------------------------------------------------------------


 

Expansion Option.  The Company may, on behalf of itself and/or one or more other
Borrower, from time to time elect to increase the Revolving Commitments or enter
into one or more tranches of term loans (each an “Incremental Term Loan”), in
each case in minimum increments of $10,000,000 so long as, after giving effect
thereto, the aggregate amount of such increases and all such Incremental Term
Loans does not exceed $300,000,000.  The Company may arrange for any such
increase or tranche to be provided by one or more Lenders (each Lender so
agreeing to an increase in its Revolving Commitment, or to participate in such
Incremental Term Loans, an “Increasing Lender”), or by one or more new banks,
financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”), to increase their existing
Revolving Commitments, or to participate in such Incremental Term Loans, or
extend Revolving Commitments, as the case may be; provided that (i) each
Augmenting Lender, shall be subject to the approval of the Company and the
Administrative Agent (such approval not to be unreasonably withheld, delayed or
conditioned) and (ii) (x) in the case of an Increasing Lender, the Company and
such Increasing Lender execute an agreement substantially in the form of Exhibit
C hereto, and (y) in the case of an Augmenting Lender, the Company and such
Augmenting Lender execute an agreement substantially in the form of Exhibit D
hereto.  No consent of any Lender (other than the Lenders participating in the
increase or any Incremental Term Loan) shall be required for any increase in
Revolving Commitments or Incremental Term Loan pursuant to this Section 2.20. 
Increases and new Revolving Commitments and Incremental Term Loans created
pursuant to this Section 2.20 shall become effective on the date agreed by the
Company, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof.  Notwithstanding the foregoing, no increase in the Revolving
Commitments (or in the Revolving Commitment of any Lender) or tranche of
Incremental Term Loans shall become effective under this paragraph unless, (i)
on the proposed date of the effectiveness of such increase or Incremental Term
Loans, (A) the conditions set forth in paragraphs (a) and (b) of Section 4.02
shall be satisfied or waived by the Required Lenders and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Company and (B) the Company shall be in
compliance (with Indebtedness calculated on a pro forma basis) with the
covenants set forth in Section 6.10 (based on the financial statements of the
Company) as of the last day of the most recently ended fiscal quarter after
giving effect to such increase or Incremental Term Loans and (ii) the
Administrative Agent shall have received documents of the same type, to the
extent applicable, as those delivered on the Original Effective Date as to the
organizational power and authority of the Borrowers to borrow hereunder after
giving effect to such increase.  On the effective date of any increase in the
Revolving Commitments or any Incremental Term Loans being made, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, the Borrowers shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Revolving Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the applicable Borrower, or the Company on behalf of
the applicable Borrower, in accordance with the requirements of Section 2.03). 
The deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan or BA Equivalent Loan, shall
be subject to indemnification by the Borrowers pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods.  The Incremental Term Loans (a) shall rank pari passu
in right of payment with the Revolving Loans and the Term Loans, (b) shall not
mature earlier than the Maturity Date (but may have amortization and mandatory
prepayments prior to such date) and (c) shall be treated substantially the same
(as reasonably determined by the Company and the Administrative Agent) as (and
in any event no

 

66

--------------------------------------------------------------------------------


 

more favorably than) the Revolving Loans and the Term Loans; provided that (i)
the terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may have different pricing and economics (including, without limitation, with
respect to upfront fees, original issue discount, premiums, and interest rate)
than the Revolving Loans and the Term Loans.  Incremental Term Loans may be made
hereunder pursuant to an amendment or restatement (an “Incremental Term Loan
Amendment”) of this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrowers, each Increasing Lender participating in such tranche,
each Augmenting Lender participating in such tranche, if any, and the
Administrative Agent.  The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this Section
2.20.  Nothing contained in this Section 2.20 shall constitute, or otherwise be
deemed to be, a commitment on the part of any Lender to increase its Revolving
Commitment hereunder, or provide Incremental Term Loans, at any time.

 

[Intentionally Omitted].

 

Judgment Currency.  If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due from any Borrower hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the specified
currency with such other currency at the Administrative Agent’s main New York
City office on the Business Day preceding that on which final, non-appealable
judgment is given.  The obligations of each Borrower in respect of any sum due
to any Lender or the Administrative Agent hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Administrative Agent (as the case may be) of any sum adjudged to be so due in
such other currency such Lender or the Administrative Agent (as the case may be)
may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency.  If the amount of the specified
currency so purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, each
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.

 

Designation of Subsidiary Borrowers.  On the Original Effective Date, and
subject to the satisfaction of the applicable conditions in Article IV hereto,
the Initial Subsidiary Borrowers have become Subsidiary Borrowers party to this
Agreement until the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination with respect to any such
Subsidiary, whereupon such Subsidiary shall cease to be a Subsidiary Borrower
and a party to this Agreement.  After the Original Effective Date, the Company
may at any time and from time to time designate any Eligible Subsidiary as a
Subsidiary Borrower by delivery to the Administrative Agent of a Borrowing
Subsidiary Agreement executed by such Subsidiary and the Company and the
satisfaction of the other conditions precedent set forth in Section 4.03, and
upon such delivery and satisfaction such Subsidiary shall for all purposes of
this Agreement be a Subsidiary Borrower and a party to this Agreement.  Each
Subsidiary Borrower shall remain a Subsidiary Borrower until the Company shall
have

 

67

--------------------------------------------------------------------------------


 

executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to such Subsidiary, whereupon such Subsidiary shall
cease to be a Subsidiary Borrower and a party to this Agreement. 
Notwithstanding the preceding sentences, no Borrowing Subsidiary Termination
will become effective as to any Subsidiary Borrower at a time when any principal
of or interest on any Loan to such Borrower shall be outstanding hereunder,
provided that such Borrowing Subsidiary Termination shall be effective to
terminate the right of such Subsidiary Borrower to make further Borrowings under
this Agreement.  As soon as practicable upon receipt of a Borrowing Subsidiary
Agreement, the Administrative Agent shall furnish a copy thereof to each Lender.

 

Defaulting Lenders.  Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(lxix)                    fees shall cease to accrue on the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

 

(lxx)                       the Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification pursuant to clauses (i),
(ii), (iii), (iv), (v), and (vi) of the proviso in Section 9.02(b);

 

(lxxi)                    if any Swingline Exposure or LC Exposure exists at the
time such Lender becomes a Defaulting Lender then:

 

all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender that is a Revolving Lender shall be reallocated among the non-Defaulting
Lenders that are Revolving Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments and (y) no Event of Default has occurred and is
then continuing;

 

if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Company shall within one (1) Business Day following notice by
the Administrative Agent (x) first, prepay such Swingline Exposure and (y)
second, cash collateralize for the benefit of each Issuing Bank only the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

 

if the Company cash collateralizes any portion of such Defaulting Lender’s LC
Exposure pursuant to clause (ii) above, the Borrowers shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b)

 

68

--------------------------------------------------------------------------------


 

with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(b) shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and

 

if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the relevant Issuing Bank or any
other Lender hereunder, all facility fees that otherwise would have been payable
to such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to such Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and

 

(lxxii)                 so long as a Revolving Lender is a Defaulting Lender,
the Swingline Lender shall not be required to fund any Swingline Loan and the
relevant Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Revolving Commitments of the non-Defaulting Lenders and/or cash collateral will
be provided by the Company in accordance with Section 2.24(c), and participating
interests in any such newly made Swingline Loan or any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.24(c)(i) (and such Defaulting Lender shall not
participate therein).

 

If (i) a Bankruptcy Event with respect to a Parent of any Revolving Lender shall
occur following the Original Effective Date and for so long as such event shall
continue or (ii) the Swingline Lender or any Issuing Bank has a good faith
belief that any Revolving Lender has defaulted in fulfilling its funding
obligations under one or more other agreements in which such Revolving Lender
commits to extend credit, the Swingline Lender shall not be required to fund any
Swingline Loan and no Issuing Bank shall be required to issue, amend or increase
any Letter of Credit, unless the Swingline Lender or the relevant Issuing Bank,
as the case may be, shall have entered into arrangements with the Company or
such Revolving Lender, reasonably satisfactory to the Swingline Lender or such
Issuing Bank, as the case may be, to defease any risk to it in respect of such
Revolving Lender hereunder.

 

In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender that is a Revolving
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the Revolving
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Revolving Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

 

Extension of Maturity Date.

 

69

--------------------------------------------------------------------------------


 

(lxxiii)              Requests for Extension.  The Company may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than
120 days and not later than 30 days prior to each anniversary of the date of
this Agreement (each such date, an “Extension Date”), request that each Lender
extend such Lender’s Maturity Date to the date that is one year after the
Maturity Date then in effect for such Lender (the “Existing Maturity Date”).

 

(lxxiv)             Lender Elections to Extend.  Each Lender, acting in its sole
and individual discretion, shall, by notice to the Administrative Agent given
not later than the date that is 20 days after the date on which the
Administrative Agent received the Company’s extension request (the “Lender
Notice Date”), advise the Administrative Agent whether or not such Lender agrees
to such extension (each Lender that determines to so extend its Maturity Date,
an “Extending Lender”).  Each Lender that determines not to so extend its
Maturity Date (a “Non-Extending Lender”) shall notify the Administrative Agent
of such fact promptly after such determination (but in any event no later than
the Lender Notice Date), and any Lender that does not so advise the
Administrative Agent on or before the Lender Notice Date shall be deemed to be a
Non-Extending Lender.  The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree, and it is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Company for extension of the Maturity Date.

 

(lxxv)                Notification by Administrative Agent.  The Administrative
Agent shall notify the Company of each Lender’s determination under this Section
no later than the date that is 15 days prior to the applicable Extension Date
(or, if such date is not a Business Day, on the next preceding Business Day).

 

(lxxvi)             Additional Commitment Lenders.  The Company shall have the
right, but shall not be obligated, on or before the applicable Maturity Date for
any Non-Extending Lender to replace such Non-Extending Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more financial
institutions (each, an “Additional Commitment Lender”) approved by the
Administrative Agent in accordance with the procedures provided in Section
2.19(b), each of which Additional Commitment Lenders shall have entered into an
Assignment and Assumption (in accordance with and subject to the restrictions
contained in Section 9.04, with the Company or replacement Lender obligated to
pay any applicable processing or recordation fee) with such Non-Extending
Lender, pursuant to which such Additional Commitment Lenders shall, effective on
or before the applicable Maturity Date for such Non-Extending Lender, (i) assume
a Revolving Commitment (and, if any such Additional Commitment Lender is already
a Revolving Lender, its Revolving Commitment shall be in addition to such
Lender’s Revolving Commitment hereunder on such date) and/or (ii) assume
outstanding Term Loans (and, if any such Additional Commitment Lender is already
a Term Lender, its outstanding Term Loans shall be in addition to such Lender’s
Term Loans hereunder on such date).  Prior to any Non-Extending Lender being
replaced by one or more Additional Commitment Lenders pursuant hereto, such
Non-Extending Lender may elect, in its sole discretion, by giving irrevocable
notice thereof to the Administrative Agent and the Company (which notice shall
set forth such Lender’s new Maturity Date), to become an Extending Lender.  The
Administrative Agent may effect such amendments to this

 

70

--------------------------------------------------------------------------------


 

Agreement as are reasonably necessary to provide for any such extensions with
the consent of the Company but without the consent of any other Lenders.

 

(lxxvii)          Conditions to Effectiveness of Extension.  Notwithstanding the
foregoing, (x) no more than two (2) extensions of the Maturity Date shall be
permitted hereunder and (y) any extension of any Maturity Date pursuant to this
Section 2.25 shall not be effective with respect to any Lender unless.

 

no Default or Event of Default shall have occurred and be continuing on the
applicable Extension Date and immediately after giving effect thereto;

 

the representations and warranties of the Company set forth in this Agreement
are true and correct in all material respects (or in all respects if such
representation is qualified by materiality or Material Adverse Effect) on and as
of the applicable Extension Date and after giving effect thereto, as though made
on and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date); and

 

the Administrative Agent shall have received a certificate from the Company
signed by a Financial Officer of the Company certifying the accuracy of the
foregoing clauses (i) and (ii).

 

(lxxviii)       Maturity Date for Non-Extending Lenders.  On the Maturity Date
of each Non-Extending Lender, (i) the Revolving Commitment of each Non-Extending
Lender shall automatically terminate and (ii) the Company shall repay such
Non-Extending Lender in accordance with Section 2.10 (and shall pay to such
Non-Extending Lender all of the other Obligations owing to it under this
Agreement) and after giving effect thereto shall prepay any Revolving Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 2.16) to the extent necessary to keep outstanding Revolving Loans
ratable with any revised Applicable Percentages of the respective Lenders
effective as of such date, and the Administrative Agent shall administer any
necessary reallocation of the Revolving Credit Exposures (without regard to any
minimum borrowing, pro rata borrowing and/or pro rata payment requirements
contained elsewhere in this Agreement).

 

(lxxix)             Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.18 or Section 9.02 to the contrary.

 

11.

 

Representations and Warranties

 

Each Borrower for itself, and the Company on behalf of itself and its
Subsidiaries, represents and warrants to the Lenders that:

 

Organization; Powers; Subsidiaries.  Each of the Loan Parties is duly organized,
validly existing and in good standing (to the extent such concept is applicable
in the relevant jurisdiction) under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its

 

71

--------------------------------------------------------------------------------


 

business as now conducted and, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing (to the
extent such concept is applicable) in, every jurisdiction where such
qualification is required.  Schedule 3.01 hereto identifies each Subsidiary as
of the Original Effective Date, noting whether such Subsidiary is a Material
Domestic Subsidiary as of the Original Effective Date, the jurisdiction of its
incorporation or organization, as the case may be, the percentage of issued and
outstanding shares of each class of its capital stock or other equity interests
owned by the Company and the other Subsidiaries and, if such percentage is not
100% (excluding (i) directors’ qualifying shares and (ii) shares issued to
foreign nationals to the extent required by applicable law), a description of
each class issued and outstanding.

 

Authorization; Enforceability.  The Transactions are within each Loan Party’s
organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders.  The Loan
Documents to which each Loan Party is a party have been duly executed and
delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Governmental Approvals; No Conflicts.  The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate the charter, by-laws or other
organizational documents of the Loan Parties (c) will not violate any applicable
material law or regulation or any order of any Governmental Authority, (d) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon the Company or any of its Subsidiaries or its assets, or
give rise to a right thereunder to require any payment to be made by the Company
or any of its Subsidiaries, except for any such violation or right which,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, and (e) will not result in the creation or imposition
of any Lien on any asset of the Company or any of its Subsidiaries.

 

Financial Condition; No Material Adverse Change.  (xiii) The Company has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended September 30, 2011 reported on by PricewaterhouseCoopers LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended each of December 31, 2011 and March 31,
2012, certified by its chief financial officer.  Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

 

(i)                                     Since September 30, 2011, there has been
no material adverse change in the business, operations or financial condition of
the Company and its Subsidiaries, taken as a whole.

 

Properties.  (xiv) Each of the Loan Parties has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except to the extent any failure to have such title or leasehold
interest would not reasonably be expected to have a Material Adverse Effect.

 

(ii)                                  Each of the Loan Parties owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business,

 

72

--------------------------------------------------------------------------------


 

and the use thereof by the Company and its Subsidiaries does not infringe upon
the rights of any other Person, except for any ownership or license issues or
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

Litigation, Environmental and Labor Matters.  (xv) There are no actions, suits,
proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Borrower, threatened
against or affecting the Company or any of its Subsidiaries (i) that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Agreement or the Transactions.

 

(iii)                               Except with respect to any other matters
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) is party to any administrative or judicial proceeding
relating to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any facts or
conditions that are reasonably expected to give rise to any Environmental
Liability.

 

Compliance with Laws.

 

(iv)                              Each of the Company and its Subsidiaries is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

(v)                                 Each Swiss Borrower is compliant with the
Swiss Non-Bank Rules; provided, however, that a Swiss Borrower shall not be in
breach of this Section 3.07(b) if such number of creditors (which are not Swiss
Qualifying Banks) is exceeded solely by reason of a breach by one or more
Lenders of a confirmation contained in Section 2.17(k) or a failure by one or
more Lenders to comply with their obligations and transfer restrictions in
Section 9.04.

 

(vi)                              For the purposes of paragraph (b) above, the
Swiss Borrowers shall assume that the aggregate number of Lenders which are not
Swiss Qualifying Banks is 10 (ten).

 

Investment Company Status.  Neither the Company nor any of its Subsidiaries is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

Taxes.  Each of the Company and its Subsidiaries has timely filed or caused to
be filed all Tax and UK Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes and UK Taxes required to have been paid
by it, except (a) Taxes or UK Taxes that are being contested in good faith by
appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

 

73

--------------------------------------------------------------------------------


 

ERISA.  No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.

 

Disclosure.  All written information, including the information set forth in the
Information Memorandum (when prepared), other than any projections and
information of a general economic or general industry nature furnished by or on
behalf of the Company or any Subsidiary to the Administrative Agent or any
Lender pursuant to or in connection with this Agreement or any other Loan
Document, taken as a whole, together with and as modified by any publicly filed
information and all other written information so delivered on or prior to any
date of determination does not (when furnished) contain any untrue statement of
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made; provided that, with respect
to forecasts or projections, the Company represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time prepared (it being understood by the Administrative Agent and the
Lenders that any such projections are not to be viewed as facts and are subject
to significant uncertainties and contingencies, many of which are beyond the
control of the Company or its Subsidiaries, that no assurances can be given that
such projections will be realized and that actual results may differ materially
from such projections).

 

Federal Reserve Regulations.  No part of the proceeds of any Loan have been used
or will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

 

No Default.  No Default or Event of Default has occurred and is continuing.

 

12.

 

Conditions

 

Restatement Effective Date.  The effectiveness of the amendment and restatement
of the Existing Credit Agreement in the form of this Agreement is subject to the
satisfaction of the conditions precedent set forth in Section 3 of the Amendment
and Restatement Agreement.

 

Each Credit Event.  The obligation of each Lender to make a Loan on the occasion
of any Borrowing, and of the Issuing Banks to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:

 

(i)                                     The representations and warranties of
the Borrowers set forth in this Agreement shall be true and correct in all
material respects (provided that any representation or warranty qualified by
materiality or Material Adverse Effect shall be true and correct in all
respects) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable (except
to the extent any such representation or warranty expressly relates to an
earlier date, in which case such representation or warranty shall be true and
correct as of such earlier date).

 

(ii)                                  At the time of and immediately after
giving effect to such Borrowing or the issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, no Default or Event of Default shall
have occurred and be continuing.

 

74

--------------------------------------------------------------------------------


 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

Designation of a Subsidiary Borrower.  The designation of a Subsidiary Borrower
pursuant to Section 2.23 is subject to the condition precedent that the Company
or such proposed Subsidiary Borrower shall have furnished or caused to be
furnished to the Administrative Agent:

 

(iii)                               Copies, certified by the Secretary or
Assistant Secretary of such Subsidiary, of its Board of Directors’ resolutions
(and resolutions of other bodies, if any are deemed necessary by counsel for the
Administrative Agent) approving the Borrowing Subsidiary Agreement and any other
Loan Documents to which such Subsidiary is becoming a party and such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of such
Subsidiary;

 

(iv)                              An incumbency certificate, executed by the
Secretary or Assistant Secretary of such Subsidiary, which shall identify by
name and title and bear the signature of the officers of such Subsidiary
authorized to request Borrowings hereunder and sign the Borrowing Subsidiary
Agreement and the other Loan Documents to which such Subsidiary is becoming a
party, upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Company or such
Subsidiary;

 

(v)                                 Opinions of counsel to such Subsidiary, in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel, with respect to the laws of its jurisdiction of organization and such
other matters as are reasonable and customary and addressed to the
Administrative Agent and the Lenders; and

 

(vi)                              Any promissory notes requested by any Lender,
and any other instruments and documents reasonably requested by the
Administrative Agent in connection with applicable laws, rules and regulations.

 

13.

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or shall have
been cash collateralized or backstopped pursuant to arrangements reasonably
satisfactory to the Administrative Agent) and all LC Disbursements shall have
been reimbursed, the Company covenants and agrees with the Lenders that:

 

Financial Statements and Other Information.  The Company will furnish to the
Administrative Agent for distribution to each Lender:

 

(i)                                     within one hundred (100) days after the
end of each fiscal year of the Company (or, if earlier, within five (5) days
after the date that the Annual Report on

 

75

--------------------------------------------------------------------------------


 

Form 10-K of the Company for such fiscal year would be required to be filed
under the rules and regulations of the SEC, giving effect to any automatic
extension available thereunder for the filing of such form), its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

 

(ii)                                  within fifty-five (55) days after the end
of each of the first three fiscal quarters of each fiscal year of the Company
(or, if earlier, by the date that the Quarterly Report on Form 10-Q of the
Company for such fiscal quarter would be required to be filed under the
rules and regulations of the SEC, giving effect to any automatic extension
available thereunder for the filing of such form), its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(iii)                               concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Company (i) certifying as to whether a Default has occurred and is
continuing and, if a Default has occurred that is continuing, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.10 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

 

(iv)                              promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Company or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Company to its shareholders generally, as the case may be; and

 

(v)                                 promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Company or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent may reasonably request.

 

76

--------------------------------------------------------------------------------


 

Documents required to be delivered pursuant to clauses (a), (b) and (d) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are (i) filed
for public availability on the SEC’s Electronic Data Gathering and Retrieval
System; (ii) posted or the Company provides a link thereto on
http://www.hillenbrand.com; or (iii) posted on the Company’s behalf on an
Internet or intranet website, if any, to which the Administrative Agent and the
Lenders have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent).

 

Notices of Material Events.  The Company will furnish to the Administrative
Agent (for distribution to each Lender) written notice of the following,
promptly upon a Responsible Officer of the Company having actual knowledge
thereof:

 

(vi)                              the occurrence of any Default;

 

(vii)                           the filing or commencement of any action, suit
or proceeding by or before any arbitrator or Governmental Authority against or
affecting the Company or any Subsidiary thereof that would reasonably be
expected to result in a Material Adverse Effect;

 

(viii)                        the occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, would reasonably be
expected to result in a Material Adverse Effect; and

 

(ix)                              any other development that results in, or
would reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.  Information required to be
delivered pursuant to clause (b), (c) and (d) of this Section shall be deemed to
have been delivered if such information, or one or more annual or quarterly or
other periodic reports containing such information is (i) filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System,
(ii) posted or the Company provides a link thereto on
http://www.hillenbrand.com; or (iii) posted on the Company’s behalf on an
Internet or intranet website, if any, to which the Administrative Agent and the
Lenders have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent).  Information required to be delivered
pursuant to this Section may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent.

 

Existence; Conduct of Business.  The Company will, and will cause each of its
Material Subsidiaries to, do or cause to be done (i) all things necessary to
preserve, renew and keep in full force and effect its legal existence and
(ii) take, or cause to be taken, all reasonable actions to preserve, renew and
keep in full force and effect the rights, qualifications, licenses, permits,
privileges, franchises, governmental authorizations and intellectual property
rights material to the conduct of its business, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted (except, for purposes of this clause (ii), to the extent the failure
to do so would not reasonably be expected to have a Material Adverse Effect);
provided that (x) the foregoing shall not prohibit any merger, consolidation,
amalgamation, disposition, liquidation or dissolution permitted under
Section 6.04 and (y) neither the Company nor any of its Subsidiaries shall be
required to preserve any right,

 

77

--------------------------------------------------------------------------------


 

qualification, license, permit, privilege, franchise, governmental
authorization, intellectual property right or authority to conduct its business
if the Company or such Subsidiary shall determine that the preservation thereof
is no longer desirable in the conduct of business of the Company or such
Subsidiary, as the case may be, and that the loss thereof is not disadvantageous
in any material respect to the Company, such Subsidiary or the Lenders.  Each
Borrower incorporated in a European Union jurisdiction shall cause its
registered office and “centre of main interests” (as that term is used in the
Regulation) to be situated solely in its jurisdiction of incorporation and shall
have an Establishment situated solely in its jurisdiction of incorporation.

 

Payment of Tax Obligations.  The Company will, and will cause each of its
Subsidiaries to, pay its Tax and UK Tax liabilities, that, if not paid, would
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

 

Maintenance of Properties; Insurance.  The Company will, and will cause each of
its Subsidiaries to, (a) keep and maintain all property material to the conduct
of the business of the Company and its Subsidiaries (taken as a whole) in good
working order and condition, ordinary wear and tear excepted, and (b) maintain,
with financially sound and reputable insurance companies or with a captive
insurance company that is an Affiliate of the Company, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

Books and Records; Inspection Rights.  The Company will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries in conformity in all material respects with applicable law
are made of all material financial dealings and transactions in relation to its
business and activities.  The Company will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent, at reasonable times and upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and,
provided that the Company or such Subsidiary is afforded the opportunity to
participate in such discussions, its independent accountants, all at such
reasonable times and as often as reasonably requested; provided, however, in no
event shall such visitations, inspections or examinations occur more frequently
than once per calendar year so long as no Event of Default has occurred and is
continuing.  The Company acknowledges that the Administrative Agent, after
exercising its rights of inspection, may, subject to Section 9.12, prepare and
distribute to the Lenders certain reports pertaining to the Company and its
Subsidiaries’ assets for internal use by the Administrative Agent and the
Lenders.  Notwithstanding anything to the contrary in this Section 5.06, neither
the Company nor any of its Subsidiaries will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any documents,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent (or any designated representative) is then prohibited
by law or any agreement binding on the Company or any of its Subsidiaries or
(iii) is subject to attorney-client or similar privilege constitutes attorney
work-product.

 

Compliance with Laws.

 

(x)                                 The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or

 

78

--------------------------------------------------------------------------------


 

its property (including without limitation Environmental Laws), in each case
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

(xi)                              Each Swiss Borrower shall be compliant with
the Swiss Non-Bank Rules; provided, however, that a Swiss Borrower shall not be
in breach of this Section 5.07(b) if such number of creditors (which are not
Swiss Qualifying Banks) is exceeded solely by reason of a breach by one or more
Lenders of a confirmation contained in Section 2.17(k) or a failure by one or
more Lenders to comply with their obligations and transfer restrictions in
Section 9.04.

 

(xii)                           For the purposes of paragraph (b) above, the
Swiss Borrowers shall assume that the aggregate number of Lenders which are not
Swiss Qualifying Banks is 10 (ten).

 

Use of Proceeds.  The proceeds of the Loans will be used only to finance the
working capital needs, and for general corporate purposes, of the Company and
its Subsidiaries.  No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.

 

Subsidiary Guaranty.  As promptly as possible but in any event within forty-five
(45) days (or such later date as may be agreed upon by the Administrative Agent)
after any Person qualifies as a Material Domestic Subsidiary (other than
Excluded Subsidiaries) to deliver to the Administrative Agent a joinder to the
Subsidiary Guaranty (in the form contemplated thereby) pursuant to which such
Subsidiary agrees to be bound by the terms and provisions thereof, such
Subsidiary Guaranty to be accompanied by appropriate corporate resolutions,
other corporate documentation and legal opinions in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

14.

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or shall have been cash
collateralized or backstopped pursuant to arrangements reasonably satisfactory
to the Administrative Agent) and all LC Disbursements shall have been
reimbursed, the Company covenants and agrees with the Lenders that:

 

Liens.  The Company will not, and will not permit any Subsidiary to, create or
suffer to exist, any Lien on or with respect to any of its properties, whether
now owned or hereafter acquired, or assign any right to receive income other
than:

 

(i)                                     Liens pursuant to any Loan Document
(including Liens on any cash in favor of an Issuing Bank required pursuant to
the terms of this Agreement);

 

(ii)                                  Liens existing on the Original Effective
Date (i) that do not exceed $1,000,000 or (ii) are listed on Schedule 6.01 and
any renewals or extensions thereof; provided that the property covered thereby
is not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 6.03(b);

 

79

--------------------------------------------------------------------------------


 

(iii)                               Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings in the
circumstances, if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP;

 

(iv)                              carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than sixty (60) days or
which are being contested in good faith and by appropriate proceedings in the
circumstances, if adequate reserves with respect thereto are maintained on the
books of the applicable Person to the extent required in accordance with GAAP;

 

(v)                                 pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation (other than any Lien imposed by ERISA) and
deposits securing liability insurance carriers under insurance or self-insurance
arrangements in the ordinary course of business;

 

(vi)                              deposits to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety bonds (other than bonds related to judgments or litigation), performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

 

(vii)                           easements, rights-of-way, restrictions and other
similar encumbrances affecting real property and other minor defects or
irregularities in title and other similar encumbrances including the
reservations, limitations, provisos and conditions, which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property of the Company and its Subsidiaries taken as a whole
or materially interfere with the ordinary conduct of the business of the
applicable Person;

 

(viii)                        Liens securing Indebtedness permitted under
Section 6.03(d); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

 

(ix)                              Liens securing Indebtedness permitted under
Section 6.03(r);

 

(x)                                 statutory rights of set-off arising in the
ordinary course of business;

 

(xi)                              Liens existing on property at the time of
acquisition thereof by the Company or any Subsidiary and not created in
contemplation thereof;

 

(xii)                           Liens existing on property of a Subsidiary at
the time such Subsidiary is merged, consolidated or amalgamated with or into, or
acquired by, the Company or any Subsidiary or becomes a Subsidiary and not
created in contemplation thereof;

 

80

--------------------------------------------------------------------------------


 

(xiii)                        Liens in favor of banks which arise under
Article 4 of the Uniform Commercial Code on items in collection and documents
relating thereto and the proceeds thereof;

 

(xiv)                       judgment Liens in respect of judgments that do not
constitute an Event of Default under clause (k) of Article VII or Liens securing
appeal or surety bonds related to such judgments;

 

(xv)                          any interest or title of a landlord, lessor or
sublessor under any lease of real estate or any Lien affecting solely the
interest of the landlord, lessor or sublessor;

 

(xvi)                       leases, licenses, subleases or sublicenses granted
(i) to others not interfering in any material respect with the business of the
Company and its Subsidiaries, taken as a whole, or (ii) between or among any of
the Loan Parties or any of their Subsidiaries;

 

(xvii)                    purported Liens evidenced by the filing of
precautionary UCC financing statements, PPSA financing statements or similar
filings relating to operating leases of personal property entered into by the
Company or any of its Subsidiaries in the ordinary course of business;

 

(xviii)                 any interest or title of a licensor under any license or
sublicense entered into by the Company or any Subsidiary as a licensee or
sublicensee (i) existing on the Original Effective Date or (ii) in the ordinary
course of its business;

 

(xix)                       with respect to any real property, immaterial title
defects or irregularities that do not, individually or in the aggregate,
materially impair the use of such real property;

 

(xx)                          Liens on any cash earnest money deposits or other
escrow arrangements made in connection with any letter of intent or purchase
agreement;

 

(xxi)                       Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods;

 

(xxii)                    Liens arising out of sale and leaseback transactions;

 

(xxiii)                 customary rights of first refusal, “tag along” and “drag
along” rights, and put and call arrangements under joint venture agreements;

 

(xxiv)                Liens on treasury stock of the Company;

 

(xxv)                   Liens in favor of collecting or payor banks having a
right of setoff, revocation, refund or chargeback with respect to money or
instruments on deposit with or in possession of such bank; and

 

(xxvi)                other Liens securing liabilities or assignments of rights
to receive income in an aggregate amount not to exceed the greater of
(i) $100,000,000 and (ii) 15% of

 

81

--------------------------------------------------------------------------------


 

Consolidated Tangible Assets (calculated as of the end of the immediately
preceding fiscal quarter for which the Company’s financial statements were most
recently delivered pursuant to Section 5.01(a) or (b) or, if prior to the date
of the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)) at any time outstanding; provided that, for the avoidance of
doubt, no Default or Event of Default shall be deemed to have occurred if, at
the time of the creation, incurrence, assumption or initial existence thereof,
such Liens were permitted to be incurred pursuant to this clause
(z) notwithstanding a decrease after such time in the basket amount permitted
under this clause (z) as a result of a decrease in Consolidated Tangible Assets.

 

Acquisitions.  The Company will not, and will not permit any Subsidiary to,
acquire (in one or a series of transactions) of all of the capital stock or
equity interests or all or substantially all of the assets of any Person, unless
(i) immediately before and after giving effect thereto, no Default shall have
occurred and be continuing or would result therefrom and (ii) if the aggregate
amount invested (including assumed debt) is greater than $250,000,000, pro forma
consolidated historical financial statements of the Company and its Subsidiaries
as of the end of the most recent fiscal quarter for the four fiscal quarters
most recently ended giving effect to the acquisition of the company or business
pursuant to this Section 6.02 are delivered to the Administrative Agent not less
than five (5) Business Days prior to the consummation of any such acquisition or
series of acquisitions, together with a certificate of a Responsible Officer of
the Company delivered to the Lenders demonstrating pro forma compliance with
Section 6.10 after giving effect to such acquisition or series of acquisitions.

 

Indebtedness.  The Company will not, and will not permit any Subsidiary to,
create, incur, assume or suffer to exist, any Indebtedness, except:

 

(xxvii)             Indebtedness under the Loan Documents;

 

(xxviii)          Indebtedness outstanding on the Original Effective Date that
(i) is less than $2,000,000 individually or $15,000,000 in the aggregate or
(ii) is listed on Schedule 6.03 and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;

 

(xxix)                obligations (contingent or otherwise) of the Company
existing or arising under any Swap Agreement; provided that such obligations are
(or were) entered into in the ordinary course of business, and not for purposes
of speculation;

 

(xxx)                   Indebtedness in respect of capital leases and purchase
money obligations for fixed or capital assets and any refinancings, refundings,
renewals or extensions thereof; provided further that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing

 

82

--------------------------------------------------------------------------------


 

commitments unutilized thereunder; provided that the only property subject to
such capital leases and purchase money obligations is the property so acquired;

 

(xxxi)                Indebtedness that may be deemed to exist pursuant to
surety bonds, appeal bonds, supersedeas bonds or similar obligations incurred in
the ordinary course of business;

 

(xxxii)             so long as no Default has occurred and is continuing or
would result therefrom at the time of incurrence, unsecured Indebtedness of the
Company or any Subsidiary Guarantor; provided that such Indebtedness is not
senior in right of payment to the payment of the Indebtedness arising under this
Agreement and the Loan Documents;

 

(xxxiii)          Indebtedness of a Subsidiary of the Company to the Company or
any of the Company’s other Subsidiaries or Indebtedness of the Company to any
Subsidiary of the Company in connection with loans or advances; provided that
each item of intercompany debt shall be unsecured and such Indebtedness shall
only be permitted under this clause (g) to the extent it will be eliminated for
purposes of the consolidated financial statements of the Company in accordance
with GAAP;

 

(xxxiv)         Indebtedness arising as a result of the endorsement in the
ordinary course of business of negotiable instruments in the course of
collection;

 

(xxxv)            Indebtedness incurred in connection with the acquisition of
all or a portion of Hill-Rom Company, Inc.’s interest in the real and personal
property described in the Farm Agreement;

 

(xxxvi)         Guarantees by the Company of Indebtedness of any Subsidiary of
the Company and by any Subsidiary of the Company of Indebtedness of the Company
or any other Subsidiary of the Company; provided that the Indebtedness so
Guaranteed is permitted by this Section 6.03;

 

(xxxvii)      Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty, liability
or other insurance to the Company or any Subsidiary of the Company, including
pursuant to reimbursement or indemnification obligations to such Person, in each
case incurred in the ordinary course of business;

 

(xxxviii)   customary contingent indemnification obligations to purchasers in
connection with any disposition;

 

(xxxix)         Indebtedness of any Person that becomes a Subsidiary after the
Original Effective Date; provided that (i) such Indebtedness exists at the time
such Person becomes a Subsidiary and is not created in contemplation thereof and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable

 

83

--------------------------------------------------------------------------------


 

amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;

 

(xl)                              Indebtedness in respect of netting services,
cash management obligations, overdraft protections and otherwise in connection
with deposit accounts and Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business;

 

(xli)                           Indebtedness with respect to the deferred
purchase price of property acquired and any refinancings, refundings, renewals
or extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;

 

(xlii)                        Indebtedness incurred in respect of credit cards,
credit card processing services, debit cards, stored value cards or purchase
cards (including so-called “procurement cards” or “P-cards”), in each case,
incurred in the ordinary course of business;

 

(xliii)                     contingent liabilities in respect of any
indemnification obligations, adjustment of purchase price, non-compete, or
similar obligations (other than Guarantees of any Indebtedness for borrowed
money) of the Company or any Subsidiary of the Company incurred in connection
with the consummation of one or more acquisitions;

 

(xliv)                    other Indebtedness (exclusive of Indebtedness
permitted under clauses (a) through (q) above) in an aggregate principal amount
not to exceed the greater of (i) $100,000,000 and (ii) 15% of Consolidated
Tangible Assets (calculated as of the end of the immediately preceding fiscal
quarter for which the Company’s financial statements were most recently
delivered pursuant to Section 5.01(a) or (b) or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)) at any time outstanding;  provided that, for the avoidance of
doubt, no Default or Event of Default shall be deemed to have occurred if, at
the time of the creation, incurrence, assumption or initial existence thereof,
such Indebtedness was permitted to be incurred pursuant to this clause
(r) notwithstanding a decrease after such time in the basket amount permitted
under this clause (r) as a result of a decrease in Consolidated Tangible Assets.

 

Fundamental Changes.  The Company will not, and will not permit any of its
Subsidiaries to, merge, dissolve, liquidate, consolidate or amalgamate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(xlv)                       any Subsidiary may (i) merge or consolidate with or
into the Company, provided that the Company shall be the continuing or surviving
Person or (ii) merge,

 

84

--------------------------------------------------------------------------------


 

consolidate or amalgamate with any one or more other Subsidiaries, provided that
when any wholly-owned Subsidiary is merging or amalgamating with another
Subsidiary, the wholly owned Subsidiary shall be the continuing or surviving
Person (or the continuing corporation resulting from such amalgamation shall be
a wholly owned Subsidiary);

 

(xlvi)                    any Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Company or to
another Subsidiary; provided that if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee must either be the Company or a
wholly-owned Subsidiary;

 

(xlvii)                 the Company or any Subsidiary may merge (or, in the case
of a Subsidiary, amalgamate) with any Person in a transaction that would be an
acquisition or a Disposition that is permitted under this Agreement; provided
that in the case of an acquisition (i) if the Company is a party to such merger,
it shall be the continuing or surviving Person, or (ii) if any Subsidiary
Guarantor or Subsidiary Borrower is a party to such merger or amalgamation, such
Subsidiary shall be the continuing or surviving Person (or the continuing
corporation resulting from such amalgamation shall be a Subsidiary Guarantor or
Subsidiary Borrower, as applicable, and shall have executed and delivered to the
Administrative Agent a confirmation to that effect reasonably satisfactory to
the Administrative Agent);

 

(xlviii)              the Company may Dispose of its Treasury Stock; and

 

(xlix)                    the Company’s Subsidiaries may make Dispositions that,
together with all other property of the Company and its Subsidiaries previously
Disposed of as permitted by this clause (e) during any fiscal year of the
Company, does not exceed an aggregate book value of either (i) ten percent (10%)
of Consolidated Total Assets of the Company or (ii) ten percent of Consolidated
Revenues of the Company for its most recently ended period of four consecutive
fiscal quarters (calculated, in each case, as of the end of the immediately
preceding fiscal quarter for which the Company’s financial statements were most
recently delivered pursuant to Section 5.01(a) or (b) or, if prior to the date
of the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)), provided that Consolidated Revenues will be calculated for the
Company’s most recently ended period of four consecutive fiscal quarters on a
pro form basis after giving effect to acquisitions and dispositions completed
prior to the date of such measurement.

 

Restricted Payments.  The Company will not, and will not permit any of its
Subsidiaries to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that:

 

(l)                                     each Subsidiary may make Restricted
Payments to the Company and to other Subsidiaries (and, in the case of a
Restricted Payment by a non-wholly-owned Subsidiary, such Restricted Payment may
be made to each other owner of capital stock or other equity interests of such
Subsidiary on a pro rata basis based on their relative ownership interests);

 

85

--------------------------------------------------------------------------------


 

(li)                                  the Company and each Subsidiary may
declare and make dividend payments or other distributions payable solely in the
common stock or other common equity interests of such Person;

 

(lii)                               the Company and each Subsidiary may
purchase, redeem or otherwise acquire shares of its common stock or other common
equity interests or warrants or options to acquire any such shares with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common equity interests;

 

(liii)                            the Company and each Subsidiary may make
distributions to current and former employees, officers, or directors of the
Company and its Subsidiaries (or any spouses, ex-spouses, or estates of any of
the foregoing) on account of purchases, redemptions or other acquisitions of
Equity Interests of the Company or its Subsidiaries held by such Persons; and

 

(liv)                           the Company may declare and pay cash dividends
to its stockholders and purchase, redeem or otherwise acquire shares of its
capital stock or warrants, rights or options to acquire any such shares for
cash; provided that immediately after giving effect to such proposed action, no
Event of Default would exist.

 

Change in Nature of Business.  The Company will not, and will not permit any of
its Subsidiaries to, enter into any business if, after giving effect thereto,
the business of the Company and its Subsidiaries, taken as a whole, would be
substantially different from the business in which the Company and its
Subsidiaries, taken as a whole, are presently engaged, provided, however, that
the foregoing shall not preclude entry into or acquisition of any business for
the manufacturing or distribution of goods (including without limitation
machinery and equipment) where it is reasonable for the Company to assume that
the core competencies of the Company and its Subsidiaries developed in the
conduct of their existing business will add value to such new business.

 

Transactions with Affiliates.  The Company will not, and will not permit any of
its Subsidiaries to, enter into any transaction of any kind with any Affiliate
of the Company, whether or not in the ordinary course of business, other than on
fair and reasonable terms substantially as favorable to the Company or such
Subsidiary as would be obtainable by the Company or such Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate;
provided that this Section 6.07 shall not (i) prohibit any transaction permitted
by Section 6.04 or 6.05 or (ii) apply to reasonable compensation (including
amounts paid pursuant to Plans) and indemnification paid or made available to
any current or former officer, director or employee of the Company or any of its
Subsidiaries for services rendered in that Person’s capacity as an officer,
director or employee or the making of any Restricted Payment otherwise permitted
by this Agreement, in each case to the extent any such payments are made in
accordance with applicable laws. For purposes of this Section 6.07, Affiliate
shall not include the Company or any wholly-owned Subsidiary of the Company.

 

Burdensome Agreements.  The Company will not, and will not permit any of its
Subsidiaries to, enter into any Contractual Obligation that: limits the ability
(a) of any Subsidiary to make Restricted Payments to the Company; (b) of any
Subsidiary to Guarantee the Indebtedness of the Borrowers under the Loan
Documents or (c) of the Company or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person to secure the obligations of
the Loan Parties under the Loan Documents, other than, in each case limitations
and restrictions:

 

86

--------------------------------------------------------------------------------


 

(lv)                              set forth in this Agreement and any other Loan
Document;

 

(lvi)                           on subletting or assignment of any leases or
licenses of the Company or any Subsidiary or on the assignment of a Contractual
Obligation or any rights thereunder or any other customary non-assignment
provisions, in each case entered into in the ordinary course of business;

 

(lvii)                        set forth in Contractual Obligations for the
disposition of assets (including any Equity Interests in any Subsidiary) of the
Company or any Subsidiary of the Company; provided such restrictions and
conditions apply only to the assets or Subsidiary that is to be sold;

 

(lviii)                     set forth in the Farm Agreement, the Airport Access
and Use Agreement or the Joint Ownership Agreements;

 

(lix)                           set forth in any Contractual Obligation
governing Indebtedness permitted under Section 6.03(b), (d), (f), (j), (m),
(o) and (r);

 

(lx)                              with respect to cash or other deposits
(including escrowed funds) received by Company or any Subsidiary in the ordinary
course of business and assets subject to Liens permitted by Section 6.01(b),
(e), (f), (h), (j), (k), (l), (n), (t), (v) and (z);

 

(lxi)                           set forth in joint venture agreements and other
similar agreements concerning joint ventures and applicable solely to such joint
venture; or

 

(lxii)                        set forth in any Contractual Obligation relating
to an asset being acquired existing at the time of acquisition or a Subsidiary
existing at the time such Subsidiary is merged, consolidated or amalgamated with
or into, or acquired by, the Company or any Subsidiary or becomes a Subsidiary
and, in each case, not in contemplation thereof.

 

Use of Proceeds.  The Company will not, and will not permit any Subsidiary to,
use the proceeds of any Loans or Letters of Credit, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the Board) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose, in each case, in
violation of Regulation U of the Board.

 

Financial Covenants.

 

(lxiii)                     Maximum Leverage Ratio.  The Company will not permit
the ratio (the “Leverage Ratio”), determined as of the last day of each of its
fiscal quarters ending after June 30, 2012, of (i) Consolidated Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the last day of such fiscal quarter, all calculated for the Company
and its Subsidiaries on a consolidated basis, to be greater than 3.50 to 1.00. 
For purposes of calculations under this Section 6.10(a), Consolidated
Indebtedness shall not include 75% of the principal amount of any mandatorily
convertible unsecured bonds, debentures, preferred stock or similar instruments
in a principal amount not to exceed $500,000,000 in the aggregate during the
term of this Agreement which are payable in no more than three years (whether by

 

87

--------------------------------------------------------------------------------


 

redemption, call option or otherwise) solely in common stock or other common
equity interests.

 

(lxiv)                    Minimum Interest Coverage Ratio.  The Company will not
permit the ratio (the “Interest Coverage Ratio”), determined as of the last day
of each of its fiscal quarters ending after June 30, 2012, of (i) Consolidated
EBITDA to (ii) Consolidated Interest Expense, in each case for the period of
four (4) consecutive fiscal quarters ending with the last day of such fiscal
quarter, all calculated for the Company and its Subsidiaries on a consolidated
basis, to be less than 3.50 to 1.00.

 

15.

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(i)                                     any Borrower shall fail to pay any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement or fail to make a payment pursuant to Article X, in each case when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

 

(ii)                                  any Borrower shall fail to pay any
interest on any Loan or any fee or any other amount (other than an amount
referred to in clause (a) of this Article) payable under this Agreement or any
other Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five (5) Business Days;

 

(iii)                               any representation or warranty made or
deemed made by or on behalf of any Borrower or any Subsidiary in this Agreement
or any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

 

(iv)                              any Borrower shall fail to observe or perform
any covenant, condition or agreement contained in Section 5.02, 5.03 (with
respect to any Borrower’s existence), 5.08 or 5.09, in Article VI or in
Article X;

 

(v)                                 any Borrower or any Subsidiary Guarantor, as
applicable, shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of thirty (30) days after notice thereof from
the Administrative Agent to the Company (which notice will be given at the
request of any Lender);

 

(vi)                              the Company or any Subsidiary shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness,

 

88

--------------------------------------------------------------------------------


 

when and as the same shall become due and payable, which is not cured within any
applicable grace period therefor;

 

(vii)                           any event or condition occurs that results in
any Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits, after the expiration of any applicable grace period, and
delivery of any applicable required notice, provided in the applicable agreement
or instrument under which such Indebtedness was created, the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Material
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (ii) any Material
Indebtedness that becomes due as a result of a refinancing thereof permitted by
Section 6.01, (iii) any reimbursement obligation in respect of a letter of
credit as a result of a drawing thereunder by a beneficiary thereunder in
accordance with its terms, (iv) any such Material Indebtedness that is
mandatorily prepayable prior to the scheduled maturity thereof with the proceeds
of the issuance of capital stock, the incurrence of other Indebtedness or the
sale or other disposition of any assets, so long as such Material Indebtedness
that has become due is so prepaid in full with such net proceeds required to be
used to prepay such Material Indebtedness when due (or within any applicable
grace period) and such event shall not have otherwise resulted in an event of
default with respect to such Material Indebtedness, and (v) any redemption,
conversion or settlement of any such Material Indebtedness that is convertible
into Equity Interests (and cash in lieu of fractional shares) and/or cash (in
lieu of such Equity Interests in an amount determined by reference to the price
of the common stock of the Company at the time of such conversion or settlement)
in the Company pursuant to its terms unless such redemption, conversion or
settlement results from a default thereunder or an event of a type that
constitutes an Event of Default;

 

(viii)                        (1) an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Company or any Material
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect (including, without limitation, any applicable
provisions or any corporations legislation) or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or any Material Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered, (2) a UK Insolvency Event shall occur in respect of
any UK Relevant Entity or (3) a Luxembourg Insolvency Event shall occur in
respect of any Luxembourg Borrower;

 

(ix)                              the Company or any Material Subsidiary other
than any UK Relevant Entity shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect (including, without limitation, any applicable
provisions or any corporations legislation), (ii) consent to the

 

89

--------------------------------------------------------------------------------


 

institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(x)                                 the Company or any Material Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

 

(xi)                              judgments or orders for the payment of money
in excess of $75,000,000 in the aggregate shall be rendered against the Company
or any of its Subsidiaries and remain undischarged or unpaid and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment or order shall not be an Event of Default under this
Section 6.01(f) if and for so long as (i) the amount of such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and (ii) such insurer, which shall be rated
at least “A” by A.M. Best Company, has been notified of, and has not disputed
the claim made for payment of, the amount of such judgment or order;

 

(xii)                           an ERISA Event shall have occurred that, when
taken together with all other ERISA Events that have occurred, would reasonably
be expected to result in a Material Adverse Effect;

 

(xiii)                        a Change in Control shall occur; or

 

(xiv)                       any material provision of the Subsidiary Guaranty
for any reason (other than the release of any Subsidiary Guarantor permitted
under this Agreement or any other Loan Document) ceases to be valid, binding and
enforceable in accordance with its terms (or any Subsidiary Guarantor shall
challenge the enforceability of the Subsidiary Guaranty or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of the Subsidiary Guaranty has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued

 

90

--------------------------------------------------------------------------------


 

hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to any Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.  Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity.

 

16.

 

The Administrative Agent

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints JPMorgan
Chase Bank, N.A. as its agent and authorizes the Administrative Agent to take
such actions on its behalf, including execution of the other Loan Documents, and
to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or

 

91

--------------------------------------------------------------------------------


 

(v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company.  Upon any such
resignation, the Required Lenders shall have the right (with the consent of the
Company (such consent not to be unreasonably withheld or delayed), provided that
no consent of the Company shall be required if an Event of Default under clauses
(a), (b), (h), (i) or (j) of Article VII has occurred and is continuing) to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of

 

92

--------------------------------------------------------------------------------


 

such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender.  Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Syndication Agent or
Co-Documentation Agents, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

17.

 

Miscellaneous

 

Notices.  (xvi) Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below) or as
otherwise permitted pursuant to Section 5.01 or 5.02, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

if to any Borrower, to it c/o Hillenbrand, Inc., One Batesville Boulevard,
Batesville, Indiana 47006 Attention of Theodore S. Haddad, Jr., Vice President
and Treasurer (Telecopy No. 812-931-5209; Telephone No. 812-934-7251);

 

if to the Administrative Agent, (A) in the case of Borrowings denominated in
Dollars other than Designated Loans, to JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, Illinois 60603, Attention of Teresita Siao (Telecopy
No. 888-292-9533), (B) in the case of Borrowings denominated in Foreign
Currencies (other than Canadian Revolving Borrowings) and Designated Loans, to
J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP,
Attention of The Manager, Loan & Agency Services (Telecopy No. 44 207 777 2360)
and (C) in the case of Canadian Revolving Borrowings, to JPMorgan Chase Bank,
N.A., 10 South Dearborn Street, 9th Floor, Chicago, Illinois 60603, Attention of
Patricia Barcelona-Schuldt (Telecopy No. 312-385-7101), and in each case with a
copy to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, 9th Floor,
Chicago, Illinois 60603, Attention of Dana Moran (Telecopy No. 312-212-5914);

 

if to JPMorgan Chase Bank, N.A. in its capacity as an Issuing Bank, to it at
JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Chicago, Illinois 60603,
Attention of Susan Moy (Telecopy No. 312-256-2608) or Cassandra Groves (Telecopy
No. 312-256-2608);

 

if to the Swingline Lender, (A) in the case of Swing Line Loans denominated in
Dollars other than Designated Loans, to JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, Illinois 60603, Attention of Teresita Siao (Telecopy
No. 888-292-9533), (B) in the case of Swing Line Loans

 

93

--------------------------------------------------------------------------------


 

denominated in Foreign Currencies (other than Canadian Swingline Loans) and
Designated Loans, to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf,
London E14 5JP, Attention of The Manager, Loan & Agency Services (Telecopy
No. 44 207 777 2360) and (C) in the case of Canadian Swingline Loans, to
JPMorgan Chase Bank, N.A., 10 South Dearborn Street, 9th Floor,
Chicago, Illinois 60603, Attention of Patricia Barcelona-Schuldt (Telecopy
No. 312-385-7101); and

 

if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

 

(i)                                     Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(ii)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

Waivers; Amendments.  (xvii) No failure or delay by the Administrative Agent,
any Issuing Bank or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(iii)                               Except as provided in Section 2.20 (with
respect to an Incremental Term Loan Amendment or an additional Commitment), or
in Section 2.25 (with respect to the extension of the Maturity Date), neither
this Agreement nor any provision hereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or by the Borrowers and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement
owed

 

94

--------------------------------------------------------------------------------


 

to a Lender or reduce the rate of interest thereon, or reduce any fees payable
to a Lender hereunder, without the written consent of such Lender; provided that
(x) any amendment to the financial covenant definitions in this Agreement shall
not constitute a reduction in the rate of interest or fees for purposes of this
clause (ii) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or any LC Disbursement or to reduce any fee payable
hereunder and (y) that only the consent of the Required Lenders shall be
necessary to reduce or waive any obligation of the Borrowers to pay interest or
fees at the applicable default rate set forth in Section 2.13(e), (iii) postpone
the scheduled date of payment of the principal amount of any Loan or LC
Disbursement owed to a Lender, or any interest thereon, or any fees payable to a
Lender hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment of a Lender, without
the written consent of such Lender, (iv) change Section 2.18(b) or (d) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender (it being understood that, solely
with the consent of the parties prescribed by Section 2.20 to be parties to an
Incremental Term Loan Amendment, Incremental Term Loans may be included in
Section 2.20 on substantially the same basis as the Revolving Loans are included
immediately prior to such Incremental Term Loan Amendment), (v) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender (it
being understood that, solely with the consent of the parties prescribed by
Section 2.20 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included immediately prior to such Incremental Term Loan Amendment), or
(vi) release the Company from its obligations under Article X or, except as
permitted by Section 9.14, all or substantially all of the Subsidiary Guarantors
from their obligations under the Subsidiary Guaranty, in each case without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, any Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, such Issuing Bank or the Swingline
Lender, as the case may be.

 

(iv)                              Notwithstanding the foregoing, this Agreement
and any other Loan Document may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the
Borrowers to each relevant Loan Document (x) to add one or more credit
facilities (in addition to the Incremental Term Loans pursuant to an Incremental
Term Loan Amendment) to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans, the Term Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

 

95

--------------------------------------------------------------------------------


 

(v)                                 If, in connection with any proposed
amendment, waiver or consent requiring the consent of “each Lender” or “such
Lender,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Company and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15, 2.17 and 2.17A, and (2) an amount, if any, equal to
the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

 

(vi)                              Notwithstanding anything to the contrary
herein the Administrative Agent may, with the consent of the Borrowers only,
amend, modify or supplement this Agreement or any of the other Loan Documents to
cure any ambiguity, omission, mistake, defect or inconsistency.

 

Expenses; Indemnity; Damage Waiver.  (xviii) The Company shall pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (which, in the case of counsel, shall be limited to the
reasonable fees, charges and disbursements of one primary counsel for the
Administrative Agent and one local counsel in each applicable jurisdiction), in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Banks in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all documented out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender
(which in the case of counsel, shall be limited to the reasonable fees, charges
and disbursements of one primary counsel and one local counsel in each
applicable jurisdiction for the Administrative Agent and one additional counsel
for all Lenders other than the Administrative Agent and additional counsel in
light of actual or potential conflicts of interest), in connection with the
enforcement of its rights, or the Administrative Agent’s protection of rights,
in connection with this Agreement and any other Loan Document, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred by
the Administrative Agent during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

 

96

--------------------------------------------------------------------------------


 

(vii)                           The Company shall indemnify the Administrative
Agent, each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (which, in the case of counsel, shall be
limited to the fees, charges and disbursements of (x) one primary counsel and
one local counsel in each applicable jurisdiction for the Administrative Agent,
(y) one additional counsel, and one additional counsel in each applicable
jurisdiction, for all Lenders other than the Administrative Agent and
(z) additional counsel for affected Lenders in light of actual or potential
conflicts of interest) incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) any Loan Document, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions, (ii) any Loan or Letter of Credit or the
actual or proposed use of the proceeds therefrom (including any refusal by any
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
bad faith, gross negligence or willful misconduct of such Indemnitee, (y) the
material breach by such Indemnitee of its express obligations under the
applicable Loan Documents pursuant to a claim initiated by the Company or
(z) any dispute solely among Indemnitees (not arising as a result of any act or
omission by the Company or any of its Subsidiaries) other than claims against
the Administrative Agent, any Issuing Bank, the Swingline Lender or any lead
arranger or any bookrunner in its capacity as, or in fulfilling its role as, the
Administrative Agent, an Issuing Bank, the Swingline Lender, a lead arranger, a
bookrunner, an Issuing Bank or the Swingline Lender or any similar role under
this Agreement.  This Section 9.03(b) shall not apply with respect to Taxes or
UK Taxes other than any Taxes or UK Taxes that represent losses, claims or
damages arising from any non-Tax or non-UK Tax claim; provided that, in the case
of UK Taxes, those UK Taxes would not, but for an exclusion under Section 2.17A,
have been compensated for under Section 2.17A.

 

(viii)                        To the extent that the Company fails to pay any
amount required to be paid by it to the Administrative Agent, any Issuing Bank
or the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, and each Revolving Lender
severally agrees to pay to such Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Company’s failure to pay any such
amount shall not relieve the Company of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim,

 

97

--------------------------------------------------------------------------------


 

damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.

 

(ix)                              To the extent permitted by applicable law, no
Borrower shall assert, and each Borrower hereby waives, any claim against any
Indemnitee for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet) other than damages
that are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee or any of its Related Parties.  To the
extent permitted by applicable law, no Indemnitee shall assert against any Loan
Party and no Loan Party shall assert against any Indemnitee, and each Indemnitee
and each Loan Party hereby waives, any claim on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof; provided, that nothing contained in this sentence shall limit the
Company’s indemnity obligations under Section 9.03(b) to any Indemnitee in
respect of claims made by third parties for any special, indirect, consequential
or punitive damages.

 

(x)                                 All amounts due under this Section shall be
payable not later than thirty (30) days after written demand therefor.

 

Successors and Assigns.  (xix) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by any Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

(xi)                              (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

the Company (provided that the Company shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a

 

98

--------------------------------------------------------------------------------


 

Lender, an Approved Fund or, if an Event of Default under clause (a), (b), (h),
(i) or (j) of Article VII has occurred and is continuing, any other assignee;
and

 

the Administrative Agent; provided that no consent of the Administrative Agent
shall be required for an assignment of all or any portion of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund.

 

Assignments shall be subject to the following additional conditions:

 

except in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Company and the
Administrative Agent otherwise consent, provided that no such consent of the
Company shall be required if an Event of Default under clause (a), (b), (h),
(i) or (j) of Article VII has occurred and is continuing;

 

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500, such fee to be paid by either the assigning Lender or the
assignee Lender or shared between such Lenders;

 

the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire in which the assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Company and its affiliates and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws; and

 

the prior written consent of each Swiss Borrower, if the assignee is not a Swiss
Qualifying Bank (such consent not to be unreasonably

 

99

--------------------------------------------------------------------------------


 

withheld or delayed); provided, however, that the Swiss Borrowers do not need to
consent to an assignment that would be in violation of the Swiss Non-Bank Rules;
provided, further, that no consent of any Swiss Borrower shall be required for
an assignment to an existing Lender or, if an Event of Default under clause (a),
(b), (h), (i) or (j) of Article VII has occurred and is continuing, any other
assignee.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations (including, without limitation, the obligation to timely deliver the
documentation described in Section 2.17(f)) of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17, 2.17A and 9.03).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

 

The Administrative Agent, acting for this purpose as an agent of each Borrower,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount (and stated interest)
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive (absent manifest error), and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Company, any Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed

 

100

--------------------------------------------------------------------------------


 

Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(xii)                           Any Lender may, without the consent of any
Borrower, the Administrative Agent, the Issuing Banks or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; (C) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; and
(D) each Participant shall be a Swiss Qualifying Bank or, if not, the prior
written consent of each Swiss Borrower has been obtained (such consent not to be
unreasonably withheld or delayed; provided that no Swiss Borrower shall consent
to a participation that would be in violation of the Swiss Non-Bank Rules and
provided, further, that no consent of any Swiss Borrower shall be required if an
Event of Default under clause (a), (b), (h), (i) or (j) of Article VII has
occurred and is continuing); provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16, 2.17 and
2.17A (subject to the requirements and limitations therein, including the
requirements under Section 2.17(f) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.18 and 2.19
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Sections 2.15, 2.17 or 2.17A,
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  To the extent permitted by law, each Participant
also shall be entitled to the

 

101

--------------------------------------------------------------------------------


 

benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(d) as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(xiii)                        Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

Survival.  All covenants, agreements, representations and warranties made by the
Loan Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement or any other Loan Document
is outstanding and unpaid or any Letter of Credit is outstanding (unless such
Letter of Credit has been cash collateralized in an amount equal to 105% of the
face amount of such Letter of Credit in the manner described in
Section 2.06(j) or the applicable Borrower provides a backup letter of credit in
such amount and otherwise in form and substance acceptable to the relevant
Issuing Bank and the Administrative Agent in their discretion) and so long as
the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17, 2.17A and 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.

 

Counterparts; Integration; Effectiveness.  This Agreement, the Amendment and
Restatement Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the

 

102

--------------------------------------------------------------------------------


 

subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective on the Restatement Effective Date.

 

Severability.  Any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Right of Setoff.  If an Event of Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final and
in whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
any Borrower or any Subsidiary Guarantor against any of and all of the
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

Governing Law; Jurisdiction; Consent to Service of Process.  (xx) This Agreement
shall be construed in accordance with and governed by the law of the State of
New York.

 

(xiv)                       Each Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

 

(xv)                          Each Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(xvi)                       Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01.  Each
Subsidiary Borrower irrevocably

 

103

--------------------------------------------------------------------------------


 

designates and appoints the Company, as its authorized agent, to accept and
acknowledge on its behalf, service of any and all process which may be served in
any suit, action or proceeding of the nature referred to in Section 9.09(b) in
any federal or New York State court sitting in New York City.  The Company
hereby represents, warrants and confirms that the Company has agreed to accept
such appointment (and any similar appointment by a Subsidiary Guarantor which is
a Foreign Subsidiary).  Said designation and appointment shall be irrevocable by
each such Subsidiary Borrower until all Loans, all reimbursement obligations,
interest thereon and all other amounts payable by such Subsidiary Borrower
hereunder and under the other Loan Documents shall have been paid in full in
accordance with the provisions hereof and thereof and such Subsidiary Borrower
shall have been terminated as a Borrower hereunder pursuant to Section 2.23. 
Each Subsidiary Borrower hereby consents to process being served in any suit,
action or proceeding of the nature referred to in Section 9.09(b) in any federal
or New York State court sitting in New York City by service of process upon the
Company as provided in this Section 9.09(d); provided that, to the extent lawful
and possible, notice of said service upon such agent shall be mailed by
registered or certified air mail, postage prepaid, return receipt requested, to
the Company and (if applicable to) such Subsidiary Borrower at its address set
forth in the Borrowing Subsidiary Agreement to which it is a party or to any
other address of which such Subsidiary Borrower shall have given written notice
to the Administrative Agent (with a copy thereof to the Company).  Each
Subsidiary Borrower irrevocably waives, to the fullest extent permitted by law,
all claim of error by reason of any such service in such manner and agrees that
such service shall be deemed in every respect effective service of process upon
such Subsidiary Borrower in any such suit, action or proceeding and shall, to
the fullest extent permitted by law, be taken and held to be valid and personal
service upon and personal delivery to such Subsidiary Borrower.  To the extent
any Subsidiary Borrower has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether from service or
notice, attachment prior to judgment, attachment in aid of execution of a
judgment, execution or otherwise), each Subsidiary Borrower hereby irrevocably
waives such immunity in respect of its obligations under the Loan Documents. 
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.

 

WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

104

--------------------------------------------------------------------------------


 

Headings.  Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.

 

Confidentiality.  Each of the Administrative Agent, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential) in connection with this
Agreement and consummating the Transactions, (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case the Administrative Agent, the Issuing Banks and the Lenders agree
(except with respect to any audit or examination conducted by bank accountants
or any self regulatory authority or governmental or regulatory authority
exercising examination or regulatory authority), to the extent practicable and
not prohibited by applicable law, rule or regulation, to inform the Company
promptly thereof prior to the disclosure thereof), (d) to any other party to
this Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the prior written consent of the
Company or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Company.  For the purposes of this Section,
“Information” means all information received from or on behalf of the Company or
any Subsidiary relating to the Company or any Subsidiary or their respective
businesses, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Company.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY

 

105

--------------------------------------------------------------------------------


 

CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

USA PATRIOT Act, etc.  Each Lender that is subject to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.  Each Borrower
acknowledges that, pursuant to the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and other applicable Canadian anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
laws, the Lenders and the Administrative Agent may be required to obtain, verify
and record information regarding such Borrower, its directors, authorized
signing officers, direct or indirect shareholders or other Persons in Control of
such Borrower, and the transactions contemplated hereby.

 

Releases of Subsidiary Guarantors.

 

(xvii)                    A Subsidiary Guarantor shall automatically be released
from its obligations under the Subsidiary Guaranty upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise.  In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
(and is hereby irrevocably authorized by each Lender to) execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release.  Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.

 

(xviii)                 Further, the Administrative Agent may (and is hereby
irrevocably authorized by each Lender to), upon the request of the Company,
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty if such Subsidiary Guarantor is no longer a Material Domestic
Subsidiary.

 

(xix)                       At such time as the principal and interest on the
Loans, all LC Disbursements, the fees, expenses and other amounts payable under
the Loan Documents and the other Obligations (other than Obligations expressly
stated to survive such payment and termination) shall have been paid in full in
cash, the Commitments shall have been terminated and no Letters of Credit shall
be outstanding, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.

 

106

--------------------------------------------------------------------------------


 

Interest Rate Limitation.  Notwithstanding anything herein to the contrary, if
at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

No Advisory or Fiduciary Responsibility.  In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), each
Borrower acknowledges and agrees that: (i) (A) the arranging and other services
regarding this Agreement provided by the Lenders are arm’s-length commercial
transactions between such Borrower and its Affiliates, on the one hand, and the
Lenders and their Affiliates, on the other hand, (B) such Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) such Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for such Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to such Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of the
Credit Parties, those obligations expressly set forth herein and in the other
Loan Documents; and (iii) each of the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of such Borrower and its Affiliates, and no Lender or any of
its Affiliates has any obligation to disclose any of such interests to such
Borrower or its Affiliates.  To the fullest extent permitted by law, each
Borrower hereby waives and releases any claims that it may have against each of
the Lenders and their Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

Several Liability.  Notwithstanding anything to the contrary herein or in any
other Loan Document, the Obligations of each Foreign Subsidiary Borrower are
several and not joint and no Foreign Subsidiary Borrower shall be responsible
for any other Borrower’s failure to pay its Obligations hereunder.

 

18.

 

Company Guarantee

 

In order to induce the Lenders to extend credit to the Subsidiary Borrowers
hereunder, but subject to the last sentence of this Article X, the Company
hereby irrevocably and unconditionally guarantees, as a primary obligor and not
merely as a surety, the payment when and as due of the Obligations.  The Company
further agrees that the due and punctual payment of such Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.

 

107

--------------------------------------------------------------------------------


 

The Company waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Obligations, and also waives notice of acceptance of
its obligations and notice of protest for nonpayment.  The obligations of the
Company under this Article X shall not be affected by (a) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Subsidiary under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement, or any other Loan Document or agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Obligations; (e) the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Obligations, if any; (f) any change in the
corporate, partnership or other existence, structure or ownership of any
Subsidiary or any other guarantor of any of the Obligations; (g) the
enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against any Subsidiary
or any other guarantor of any of the Obligations, for any reason related to this
Agreement, any other Loan Document, or any provision of applicable law, decree,
order or regulation of any jurisdiction purporting to prohibit the payment by
such Borrower or any other guarantor of the Obligations, of any of the
Obligations or otherwise affecting any term of any of the Obligations; or (h)
any other act, omission or delay to do any other act which may or might in any
manner or to any extent vary the risk of such Borrower or otherwise operate as a
discharge of a guarantor as a matter of law or equity or which would impair or
eliminate any right of such Borrower to subrogation.

 

The Company further agrees that its agreement under this Article X constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, any Issuing
Bank or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent, any Issuing Bank or any Lender in favor of any
Subsidiary or any other Person.

 

The obligations of the Company under this Article X shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise, in any such case, other than payment in full in case
of the Obligations.

 

The Company further agrees that its obligations under this Article X shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by the Administrative Agent, any Issuing Bank or any Lender upon the
bankruptcy or reorganization of any Subsidiary or otherwise.

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against any Subsidiary by virtue hereof, upon the failure of any
Subsidiary to pay any Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, the
Company hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, any Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon.  The Company further agrees
that if payment in respect of any Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York, Chicago or any
other Applicable Payment Office and if, by reason of any Change in Law,

 

108

--------------------------------------------------------------------------------


 

disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, any Issuing Bank or any Lender, disadvantageous to the Administrative
Agent, any Issuing Bank or any Lender in any material respect, then, at the
election of the Administrative Agent, the Company shall make payment of such
Obligation in Dollars (based upon the applicable Equivalent Amount in effect on
the date of payment) and/or in New York, Chicago or such other Applicable
Payment Office as is designated by the Administrative Agent and, as a separate
and independent obligation, shall indemnify the Administrative Agent, any
Issuing Bank and any Lender against any losses or reasonable out-of-pocket
expenses that it shall sustain as a result of such alternative payment.

 

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by such Subsidiary to the Administrative Agent, the Issuing
Banks and the Lenders.

 

Nothing shall discharge or satisfy the liability of the Company under this
Article X except the full performance and payment in cash of the Obligations.

 

[Signature Pages Follow]

 

109

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

LENDER

 

REVOLVING
COMMITMENT

 

TERM LOAN
COMMITMENT

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

$

105,200,000

 

$

19,800,000

 

 

 

 

 

 

 

RBS CITIZENS, N.A.

 

$

105,200,000

 

$

19,800,000

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$

77,500,000

 

$

47,500,000

 

 

 

 

 

 

 

FIFTH THIRD BANK

 

$

70,200,000

 

$

19,800,000

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

$

70,200,000

 

$

19,800,000

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

$

70,200,000

 

$

19,800,000

 

 

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

$

55,200,000

 

$

19,800,000

 

 

 

 

 

 

 

REGIONS BANK

 

$

34,200,000

 

$

15,800,000

 

 

 

 

 

 

 

THE NORTHERN TRUST COMPANY

 

$

32,100,000

 

$

7,900,000

 

 

 

 

 

 

 

BRANCH BANKING & TRUST COMPANY

 

$

30,000,000

 

$

0

 

 

 

 

 

 

 

BMO HARRIS FINANCING, INC.

 

$

20,000,000

 

$

10,000,000

 

 

 

 

 

 

 

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES

 

$

30,000,000

 

$

0

 

 

 

 

 

 

 

AGGREGATE COMMITMENTS

 

$

700,000,000

 

$

200,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.02

 

MANDATORY COST

 

1.                                      The Mandatory Cost is an addition to the
interest rate to compensate Lenders for the cost of compliance with (a) the
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (b) the requirements of the European Central Bank.

 

2.                                      On the first day of each Interest Period
(or as soon as possible thereafter) the Administrative Agent shall calculate, as
a percentage rate, a rate (the “Associated Costs Rate”) for each Lender, in
accordance with the paragraphs set out below.  The Mandatory Cost will be
calculated by the Administrative Agent as a weighted average of the Lenders’
Associated Costs Rates (weighted in proportion to the percentage participation
of each Lender in the relevant Loan) and will be expressed as a percentage rate
per annum.

 

3.                                      The Associated Costs Rate for any Lender
lending from a Facility Office in a Participating Member State will be the
percentage notified by that Lender to the Administrative Agent.  This percentage
will be certified by that Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of that
Lender’s participation in all Loans made from that Facility Office) of complying
with the minimum reserve requirements of the European Central Bank in respect of
loans made from that Facility Office.

 

4.                                      The Associated Costs Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
Administrative Agent as follows:

 

(a)                                 in relation to a Loan in Pounds Sterling:

 

[g276551ke29i001.gif]

per cent. per annum

 

(b)                                 in relation to a Loan in any currency other
than Pounds Sterling:

 

[g276551ke29i002.gif]

per cent. per annum.

 

Where:

 

A                                       is the percentage of Eligible
Liabilities (assuming these to be in excess of any stated minimum) which that
Lender is from time to time required to maintain as an interest free cash ratio
deposit with the Bank of England to comply with cash ratio requirements.

 

B                                       is the percentage rate of interest
(excluding the Applicable Rate and the Mandatory Cost and, if the Loan is an
Unpaid Sum, the additional rate of interest specified in Section 2.13(e))
payable for the relevant Interest Period on the Loan.

 

C                                       is the percentage (if any) of Eligible
Liabilities which that Lender is required from time to time to maintain as
interest bearing Special Deposits with the Bank of England.

 

--------------------------------------------------------------------------------


 

D                                       is the percentage rate per annum payable
by the Bank of England to the Administrative Agent on interest bearing Special
Deposits.

 

E                                        is designed to compensate Lenders for
amounts payable under the Fees Rules and is calculated by the Administrative
Agent as being the average of the most recent rates of charge supplied by the
Reference Banks to the Administrative Agent pursuant to paragraph 7 below and
expressed in pounds per £1,000,000.

 

5.                                      For the purposes of this Schedule:

 

(a)                                 “Eligible Liabilities” and “Special
Deposits” have the meanings given to them from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England.

 

(b)                                 “Facility Office” means the office or
offices notified by a Lender to the Administrative Agent in writing on or before
the date it becomes a Lender (or, following that date, by not less than five
Business Days’ written notice) as the office or offices through which it will
perform its obligations under this Agreement.

 

(c)                                  “Fees Rules” means the rules on periodic
fees contained in the Financial Services Authority Fees Manual or such other law
or regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits.

 

(d)                                 “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under the activity group A.1 Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fees Rules
but taking into account any applicable discount rate).

 

(e)                                  “Participating Member State” means any
member state of the European Union that adopts or has adopted the euro as its
lawful currency in accordance with legislation of the European Union relating to
economic and monetary union.

 

(f)                                   “Reference Banks” means, in relation to
Mandatory Cost, the principal London offices of JPMorgan Chase Bank, N.A.

 

(g)                                  “Tariff Base” has the meaning given to it
in, and will be calculated in accordance with, the Fees Rules.

 

(h)                                 “Unpaid Sum” means any sum due and payable
but unpaid by any Borrower under the Loan Documents.

 

6.                                      In application of the above formulae, A,
B, C and D will be included in the formulae as percentages (i.e. 5 per cent.
will be included in the formula as 5 and not as 0.05).  A negative result
obtained by subtracting D from B shall be taken as zero.  The resulting figures
shall be rounded to four decimal places.

 

7.                                      If requested by the Administrative
Agent, each Reference Bank shall, as soon as practicable after publication by
the Financial Services Authority, supply to the Administrative Agent, the rate
of charge payable by that Reference Bank to the Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by that Reference Bank
as being the average of the Fee Tariffs applicable to that

 

2

--------------------------------------------------------------------------------


 

Reference Bank for that financial year) and expressed in pounds per £1,000,000
of the Tariff Base of that Reference Bank.

 

8.                                      Each Lender shall supply any information
required by the Administrative Agent for the purpose of calculating its
Associated Costs Rate.  In particular, but without limitation, each Lender shall
supply the following information on or prior to the date on which it becomes a
Lender:

 

(a)                                 the jurisdiction of its Facility Office; and

 

(b)                                 any other information that the
Administrative Agent may reasonably require for such purpose.

 

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9.                                      The percentages of each Lender for the
purpose of A and C above and the rates of charge of each Reference Bank for the
purpose of E above shall be determined by the Administrative Agent based upon
the information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Administrative Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Facility Office in the same jurisdiction as its Facility
Office.

 

10.                               The Administrative Agent shall have no
liability to any person if such determination results in an Associated Costs
Rate which over or under compensates any Lender and shall be entitled to assume
that the information provided by any Lender or Reference Bank pursuant to
paragraphs 3, 7 and 8 above is true and correct in all respects.

 

11.                               The Administrative Agent shall distribute the
additional amounts received as a result of the Mandatory Cost to the Lenders on
the basis of the Associated Costs Rate for each Lender based on the information
provided by each Lender and each Reference Bank pursuant to paragraphs 3, 7 and
8 above.

 

12.                               Any determination by the Administrative Agent
pursuant to this Schedule in relation to a formula, the Mandatory Cost, an
Associated Costs Rate or any amount payable to a Lender shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

 

13.                               The Administrative Agent may from time to
time, after consultation with the Company and the relevant Lenders, determine
and notify to all parties hereto any amendments which are required to be made to
this Schedule 2.02 in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee.  The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

3.

Borrowers:

Hillenbrand, Inc. and certain Subsidiary Borrowers

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

5.

Credit Agreement:

The Amended and Restated Credit Agreement originally dated as of July 27, 2012
and as amended and restated as of November 19, 2012, among Hillenbrand, Inc.,
the Subsidiary Borrowers from time to time parties thereto, the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents parties thereto

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

--------------------------------------------------------------------------------


 

6.

Assigned Interest:

 

 

Facility
Assigned(2)

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(3)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

The Assignee confirms by checking the relevant box that the person beneficially
entitled to interest payable to that Assignee in respect of an advance under a
Loan Document is:

 

o                                                                                   
not a Qualifying Lender;

 

o                                                                                   
a Qualifying Lender (other than a Treaty Lender); or

 

o                                                                                   
a Treaty Lender;

 

and, if applicable, is:

 

o                                    a company resident in the United Kingdom
for United Kingdom tax purposes; or

 

o                                    a partnership each member of which is:

 

(i)                                     a company so resident in the United
Kingdom; or

 

(ii)                                      a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which is required to bring into account in computing
its chargeable profits (for the purposes of section 19 of the Corporation Tax
Act 2009) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the Corporation Tax Act 2009; or

 

o                                    a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of an
advance under a Loan Document in

 

--------------------------------------------------------------------------------

(2)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”, “Term Loan Commitment”, etc.).

 

(3)  Set forth, so at least 9 decimals, as percentage of the Commitment/Loans of
all Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

computing the chargeable profits (for the purposes of section 19 of the
Corporation Tax Act 2009) of that company;

 

and, if applicable, is:

 

o                                                                                   
a Swiss Qualifying Bank; or

 

o                                                                                   
not a Swiss Qualifying Bank.

 

Effective Date:                                   , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

Consented to and Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:](4)

 

 

 

HILLENBRAND, INC.

 

 

--------------------------------------------------------------------------------

 

(4)  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

By:

 

 

 

Title:

 

 

 

 

 

 

 

[Consented to:](5)

 

 

 

[Swiss Borrower]

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

(5)  To be added only if the consent of the Swiss Borrower is required by the
terms of the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this

 

--------------------------------------------------------------------------------


 

Assignment and Assumption.  This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603

Attention: [                    ]
Facsimile: [                    ]](6)

 

With a copy to:

 

[                    ]

[                    ]

Attention: [                    ]

Facsimile: [                    ]

 

Re:  Hillenbrand, Inc.

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Credit Agreement originally
dated as of July 27, 2012 and as amended and restated as of November 19, 2012
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Hillenbrand, Inc. (the
“Company”), the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). 
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.  The [undersigned Borrower][Company, on
behalf of [Subsidiary Borrower],] hereby gives you notice pursuant to Section
2.03 of the Credit Agreement that it requests a Revolving Borrowing under the
Credit Agreement, and in that connection the [undersigned Borrower][Company, on
behalf of [Subsidiary Borrower],] specifies the following information with
respect to such Revolving Borrowing requested hereby:

 

1.                                      Name of Borrower:

 

2.                                      The requested Borrowing is in respect of
[the Revolving Commitment][the Term Loan Commitment]

 

--------------------------------------------------------------------------------

(6)  If request is in respect of Revolving Loans in a Foreign Currency (other
than a Canadian Revolving Loan) or a Designated Loan, replace this address with
the London address from Section 9.01(a)(ii), and if request is in respect of
Canadian Revolving Loans, replace this address with the Toronto address from
Section 9.01(a)(ii)).

 

--------------------------------------------------------------------------------


 

3.                                      Aggregate principal amount of
Borrowing:(7)  $

 

4.                                      Date of Borrowing (which shall be a
Business Day):

 

5.                                      Type of Borrowing (ABR or Eurocurrency
or, in the case of a Canadian Revolving Borrowing, BA Equivalent):

 

6.                                      Interest Period and the last day thereof
(if a Eurocurrency Borrowing or a BA Equivalent Borrowing):(8)

 

7.                                      Agreed Currency:

 

8.                                      Location and number of the applicable
Borrower’s account or any other account agreed upon by the Administrative Agent
and such Borrower to which proceeds of Borrowing are to be disbursed:

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(7)  Not less than applicable amounts specified in Section 2.02(c).

 

(8)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

2

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and](1) 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

 

 

Very truly yours,

 

 

 

[HILLENBRAND, INC.][SUBSIDIARY BORROWER],

 

as a Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1)  To be included only for Borrowings on the Effective Date.

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF INTEREST ELECTION REQUEST

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603

Attention: [              ]
Facsimile: ([    ]) [    ]-[          ]](1)

 

                                                Re:  Hillenbrand, Inc.

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Credit Agreement originally
dated as of July 27, 2012 and as amended and restated as of November 19, 2012
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Hillenbrand, Inc. (the
“Company”), the Subsidiary Borrowers party thereto from time to time, the
financial institutions party thereto from time to time as Lenders (the
“Lenders”), and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders. Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The [undersigned Borrower][Company, on behalf of [Subsidiary
Borrower],] hereby gives you notice pursuant to Section 2.08 of the Credit
Agreement that it requests to convert an existing Revolving Borrowing under the
Credit Agreement, and in that connection the [undersigned Borrower][Company, on
behalf of [Subsidiary Borrower],] specifies the following information with
respect to such conversion requested hereby:

 

1.                                      List Borrower, date, Type, Class,
principal amount, Agreed Currency and Interest Period (if applicable) of
existing Borrowing:

 

2.                                      Aggregate principal amount of resulting
Borrowing:

 

3.                                      Effective date of interest election
(which shall be a Business Day):

 

--------------------------------------------------------------------------------

(1)  If request is in respect of Revolving Loans in a Foreign Currency (other
than a Canadian Revolving Loan) or a Designated Loan, replace this address with
the London address from Section 9.01(a)(ii), and if request is in respect of
Canadian Revolving Loans, replace this address with the Toronto address from
Section 9.01(a)(ii)).

 

--------------------------------------------------------------------------------


 

4.                                      Type of Borrowing (ABR or Eurocurrency
or, in the case of a Canadian Revolving Borrowing, BA Equivalent):

 

5.                                      Interest Period and the last day thereof
(if a Eurocurrency Borrowing or a BA Equivalent Borrowing):(2)

 

6.                                      Agreed Currency:

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(2)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

[HILLENBRAND, INC.][SUBSIDIARY BORROWER], as a Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated                     , 20       (this
“Supplement”), by and among each of the signatories hereto, supplements the
Amended and Restated Credit Agreement originally dated as of July 27, 2012 and
as amended and restated as of November 19, 2012 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Hillenbrand, Inc. (the “Company”), the Subsidiary Borrowers
from time to time party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Revolving Commitments and/or enter into one or
more tranches of Incremental Term Loans under the Credit Agreement by requesting
one or more Lenders to increase the amount of its Revolving Commitment and/or to
participate in such a tranche;

 

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the aggregate Revolving Commitments] [and] [enter into a
tranche of Incremental Term Loans] pursuant to such Section 2.20; and

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned Increasing Lender
agrees, subject to the terms and conditions of the Credit Agreement, that on the
date of this Supplement it shall [have its Revolving Commitment increased by
$[                    ], thereby making the aggregate amount of its total
Revolving Commitments equal to $[                    ]] [and] [participate in a
tranche of Incremental Term Loans with a commitment amount equal to
$[                    ] with respect thereto].

 

2.                                      The Company hereby represents and
warrants that no Default or Event of Default has occurred and is continuing on
and as of the date hereof.

 

3.                                      Capitalized terms used but not defined
herein but defined in the Credit Agreement shall have their defined meanings
when used herein.

 

4.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

5.                                      This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.  Delivery of an
executed counterpart of a signature page of this Supplement by facsimile or
other electronic imaging shall be effective as delivery of a manually executed
counterpart of this Supplement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

HILLENBRAND, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Acknowledged as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

This AUGMENTING LENDER SUPPLEMENT, dated                     , 20       (this
“Supplement”),  by and among the signatories hereto, supplements the Amended and
Restated Credit Agreement originally dated as of July 27, 2012 and as amended
and restated as of November 19, 2012 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Hillenbrand, Inc. (the “Company”), the Subsidiary Borrowers
from time to time party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entities may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.  The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Commitment of
$[                    ]] [and] [a commitment with respect to Incremental Term
Loans of $[                    ]].

 

2.  The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement and to consummate the
transactions contemplated hereby and to become a Lender under this Credit
Agreement; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 5.01 thereof, as applicable, and has reviewed such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; and (e)
agrees that it will be bound by the provisions of the Credit Agreement and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement are required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------


 

3.  The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

[                      ]

 

4.  The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

5.  The Augmenting Lender (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Augmenting Lender Supplement and to consummate the transactions contemplated
hereby, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to become a Lender,
(iii) from and after the date hereof, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Augmenting Lender Supplement on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (v) if it is a Foreign Lender, attached to the
Augmenting Lender Supplement is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Augmenting Lender; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

6.  Capitalized terms used but not defined here but defined in the Credit
Agreement shall have their defined meanings when used herein.

 

7.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

8.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.  Delivery of an executed counterpart of a
signature page of this Supplement by facsimile or other electronic imaging shall
be effective as delivery of a manually executed counterpart of this Supplement.

 

[remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF AUGMENTING LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

HILLENBRAND, INC.

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Acknowledged as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Intentionally Omitted]

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

[FORM OF]

 

BORROWING SUBSIDIARY AGREEMENT

 

This BORROWING SUBSIDIARY AGREEMENT dated as of [          ], is entered into by
Hillenbrand, Inc., an Indiana corporation (the “Company”), [Name of Subsidiary
Borrower], a [                    ] (the “New Borrowing Subsidiary”), and
JPMorgan Chase Bank, N.A. as Administrative Agent (the “Administrative Agent”).

 

Reference is hereby made to the Amended and Restated Credit Agreement originally
dated as of July 27, 2012 and as amended and restated as of November 19, 2012
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Company, the Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A. as Administrative Agent.  Capitalized
terms used herein but not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  Under the Credit Agreement, the
Lenders have agreed, upon the terms and subject to the conditions therein set
forth, to make Loans to certain Subsidiary Borrowers (collectively with the
Company, the “Borrowers”), and the Company and the New Borrowing Subsidiary
desire that the New Borrowing Subsidiary become a Subsidiary Borrower.  In
addition, the New Borrowing Subsidiary hereby authorizes the Company to act on
its behalf as and to the extent provided for in Article II of the Credit
Agreement.

 

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
in all material respects (provided that any representation or warranty qualified
by materiality or Material Adverse Effect shall be true and correct in all
respects) on and as of the date hereof (except to the extent any such
representation or warranty expressly relates to an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date).  [The Company and the New Borrowing Subsidiary further represent and
warrant that the execution, delivery and performance by the New Borrowing
Subsidiary of the transactions contemplated under this Agreement and the use of
any of the proceeds raised in connection with this Agreement will not contravene
or conflict with, or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).](1)

 

The Company agrees that the Guarantee of the Company contained in the Credit
Agreement will apply to the Obligations of the New Borrowing Subsidiary.  Upon
execution of this Agreement by each of the Company, the New Borrowing Subsidiary
and the Administrative Agent, the New Borrowing Subsidiary shall be, until the
execution of a Borrowing Subsidiary Termination with respect to the New
Borrowing Subsidiary, a party to the Credit Agreement and shall constitute a
“Subsidiary Borrower” for all purposes thereof, and the New Borrowing Subsidiary
hereby agrees to be bound by all provisions of the Credit Agreement.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

--------------------------------------------------------------------------------

(1)  To be included only if a New Borrowing Subsidiary will be a Borrower
organized under the laws of England and Wales.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

 

HILLENBRAND, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[NAME OF NEW BORROWING SUBSIDIARY]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[FORM OF]

 

BORROWING SUBSIDIARY TERMINATION

 

JPMorgan Chase Bank, N.A.
as Administrative Agent
for the Lenders referred to below
[10 South Dearborn Street]
[Chicago, Illinois 60603]
Attention:  [                    ]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Hillenbrand, Inc. (the “Company”), refers to the Amended and
Restated Credit Agreement originally dated as of July 27, 2012 and as amended
and restated as of November 19, 2012 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Subsidiary Borrowers from time to time party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent and the other agents party thereto.  Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

 

The Company hereby terminates the status of [                            ] (the
“Terminated Borrowing Subsidiary”) as a Subsidiary Borrower under the Credit
Agreement.  [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts due and payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts due and payable by
the Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to
the extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

Very truly yours,

 

 

 

 

 

HILLENBRAND, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Copy to:

JPMorgan Chase Bank, N.A.

 

 

 

[10 South Dearborn Street]

 

 

 

[Chicago, Illinois 60603]

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF]

 

SUBSIDIARY GUARANTY

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”) is made as of July 27, 2012, by and among each
of the undersigned (the “Initial Guarantors” and along with any additional
Material Domestic Subsidiaries (other than Excluded Subsidiaries) of the Company
which become parties to this Guaranty by executing a supplement hereto in the
form attached as Annex I, the “Guarantors”) in favor of the Administrative
Agent, for the ratable benefit of the Holders of Guaranteed Obligations (as
defined below), under the Credit Agreement referred to below.

 

WITNESSETH

 

WHEREAS, Hillenbrand, Inc., an Indiana corporation (the “Company”), the
subsidiary borrowers parties thereto (the “Subsidiary Borrowers” and, together
with the Company, the “Borrowers”), the institutions from time to time parties
thereto as lenders (the “Lenders”), and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”) have entered into a certain
Credit Agreement dated as of July 27, 2012 (as the same may be amended,
modified, supplemented and/or restated, and as in effect from time to time, the
“Credit Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit and other financial accommodations to be made by the
Lenders to the Borrowers;

 

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors execute and deliver this
Guaranty, whereby each of the Guarantors shall guarantee the payment when due of
all Obligations; and

 

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrowers have provided, and such direct and indirect financial and
other support as the Borrowers may in the future provide, to the Guarantors, and
in order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
of the Borrowers;

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 2.                            Definitions.  Terms used herein but not
defined herein have, as used herein, the respective meanings given such terms in
the Credit Agreement.

 

SECTION 3.                            Representations, Warranties and
Covenants.  Each of the Guarantors represents and warrants that:

 

--------------------------------------------------------------------------------


 

(A)                               It is a corporation, partnership or limited
liability company duly and properly incorporated or organized, as the case may
be, validly existing and (to the extent such concept applies to such entity) in
good standing under the laws of its jurisdiction of incorporation, organization
or formation and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except to the extent that the
failure to have such authority would not reasonably be expected to have a
Material Adverse Effect.

 

(B)                               It (to the extent applicable) has the
requisite power and authority to execute and deliver this Guaranty and to
perform its obligations hereunder.  The execution and delivery by each Guarantor
of this Guaranty and the performance by each of its obligations hereunder have
been duly authorized by proper proceedings, and this Guaranty constitutes a
legal, valid and binding obligation of such Guarantor, respectively, enforceable
against such Guarantor, respectively, in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles regardless of whether considered
in a proceeding in equity or at law.

 

(C)                               Neither the execution and delivery by such
Guarantor of this Guaranty, nor the consummation by such Guarantor of the
transactions herein contemplated, nor compliance by such Guarantor with the
provisions hereof will: (a) require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (b) violate the
charter, by-laws or other organizational documents of such Guarantor,
(c) violate any applicable material law or regulation or any order of any
Governmental Authority, (d)  violate or result in a default under any indenture,
agreement or other instrument binding upon such Guarantor or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by such Guarantor, except for any such violation or right
which, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, or (e)  result in the creation or
imposition of any Lien on any asset of such Guarantor.

 

In addition to the foregoing, subject to Section 25, each of the Guarantors
covenants that, so long as any Lender has any Commitment outstanding under the
Credit Agreement or any amount payable under the Credit Agreement or any other
Guaranteed Obligations (as defined below) shall remain unpaid, it will fully
comply with those covenants and agreements of such Borrower applicable to such
Guarantor set forth in the Credit Agreement.

 

SECTION 4.                            The Guaranty.  Each of the Guarantors
hereby unconditionally guarantees, jointly with the other Guarantors and
severally, the full and punctual payment and performance when due (whether at
stated maturity, upon acceleration or otherwise) of the Obligations, including,
without limitation, (i) the principal of and interest on each Loan made to any
Borrower pursuant to the Credit Agreement, (ii) any obligations of any Borrower
to reimburse LC Disbursements (“Reimbursement Obligations”), (iii) all other
amounts payable by any Borrower or any of its Subsidiaries under the Credit
Agreement and the other Loan Documents, and (iv) the punctual and faithful
performance, keeping, observance, and fulfillment by any Borrower of all of the
agreements, conditions, covenants, and obligations of such Borrower contained in
the Loan Documents (all of the foregoing being referred to collectively as the
“Guaranteed Obligations,” and the Lenders, Issuing Banks, and Administrative
Agent being referred to collectively as the “Holders of Guaranteed
Obligations”).  Upon the occurrence and during the continuance of any Event of
Default under the Credit Agreement, each of the Guarantors agrees that it shall
forthwith on demand by the Administrative Agent pay such

 

2

--------------------------------------------------------------------------------


 

amount or perform such obligation at the place and in the manner specified in
the Credit Agreement or the relevant Loan Document, as the case may be.  Each of
the Guarantors hereby agrees that this Guaranty is an irrevocable guaranty of
payment and is not a guaranty of collection.

 

SECTION 5.                            Guaranty Unconditional.  The obligations
of each of the Guarantors hereunder shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by, and each Guarantor hereby waives any
defenses it may have (now or in the future) by reason of:

 

(A)                               (i) any extension, renewal, settlement,
indulgence, compromise, waiver or release of the Guaranteed Obligations, any
part thereof, any agreement relating thereto (including this Guaranty), or any
obligation of any other Guarantor, whether (in any such case) by operation of
law or otherwise other than as a result of the indefeasible payment in full in
cash of the Guaranteed Obligations; or (ii) any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations, any part
thereof, any agreement relating thereto (including this Guaranty), or any
obligation of any other Guarantor;

 

(B)                               any modification or amendment of or supplement
to the Credit Agreement or any other Loan Document, including, without
limitation, any such amendment which may increase the amount of, or the interest
rates applicable to, any of the Guaranteed Obligations;

 

(C)                               any release, surrender, compromise,
settlement, waiver, subordination or modification, with or without
consideration, of (i) any collateral securing the Guaranteed Obligations or any
part thereof, (ii) any other guaranties with respect to the Guaranteed
Obligations or any part thereof, or (iii) any other obligation of any person or
entity with respect to the Guaranteed Obligations or any part thereof;

 

(D)                               (i) any change in the corporate, partnership
or other existence, structure or ownership of any Borrower or any Guarantor,
(ii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting such Borrower or Guarantor, or any of their respective assets or any
resulting release or discharge of any obligation of such Borrower or Guarantor;

 

(E)                                the existence of any claim, setoff or other
rights which any Guarantor may have at any time against any Borrower, any other
Guarantor, or the Holders of Guaranteed Obligations, whether in connection
herewith or in connection with any unrelated transactions; provided that nothing
herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;

 

(F)                                 (i) the enforceability or validity of the
Guaranteed Obligations or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto or with respect to any collateral
securing the Guaranteed Obligations or any part thereof, (ii) any other
invalidity or unenforceability relating to or against any Borrower or any other
Guarantor of any of the Guaranteed Obligations, for any reason, related to the
Credit Agreement or any other Loan Document, or (iii) any provision of
applicable law decree, order or regulation of any jurisdiction purporting to
prohibit the payment by any Borrower or any Guarantor, or otherwise affecting
any term of any of the Guaranteed Obligations;

 

(G)                               the election by, or on behalf of, any one or
more of the Holders of Guaranteed Obligations, in any proceeding instituted
under Chapter 11 of Title 11 of the United States Code (11 U.S.C. 101 et seq.)
(the “Bankruptcy Code”), of the application of Section 1111(b)(2) of the
Bankruptcy Code;

 

3

--------------------------------------------------------------------------------


 

(H)                              the failure of any other Guarantor to sign or
become party to this Guaranty or any amendment, change, or reaffirmation hereof;
or

 

(I)                                   any other act or omission to act or delay
of any kind by any Borrower, any Guarantor or any Holders of Guaranteed
Obligations, or any other circumstance whatsoever which might, but for the
provisions of this Section 4, constitute a legal or equitable discharge of any
Guarantor’s obligations hereunder except as provided in Section 5.

 

SECTION 6.                            Discharge Only Upon Payment In Full: 
Reinstatement In Certain Circumstances.  Subject to Section 25, each of the
Guarantors’ obligations hereunder shall remain in full force and effect until
all Guaranteed Obligations shall have been paid in full in cash and the
Commitments and all Letters of Credit issued under the Credit Agreement shall
have terminated or expired (other than indemnities and other contingent
obligations not then due and payable and as to which no claim has been made, and
other than Letters of Credit that have been cash collateralized in accordance
with the provisions of the Credit Agreement or with respect to which other
arrangements have been made that are satisfactory to the applicable Issuing
Bank).  If at any time any payment of the principal of or interest on any Loan,
any Reimbursement Obligation or any other amount payable by any Borrower or any
other party under the Credit Agreement or any other Loan Document (including a
payment effected through exercise of a right of setoff) is rescinded, or is or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of any Borrower or otherwise (including pursuant to a settlement
entered into by a Credit Party in its discretion), each of the Guarantors’
obligations hereunder with respect to such payment shall be reinstated as though
such payment had been due but not made at such time.  The parties hereto
acknowledge and agree that each of the Guaranteed Obligations shall be due and
payable in the same currency as such Guaranteed Obligation is denominated but if
currency control or exchange regulations are imposed in the country which issues
such currency with the result that such currency (the “Original Currency”) no
longer exists or the relevant Guarantor is not able to make payment in such
Original Currency, then all payments to be made by such Guarantor hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of payment) of such payment due, it being the
intention of the parties hereto that each Guarantor takes all risks of the
imposition of any such currency control or exchange regulations.

 

SECTION 7.                            General Waivers; Additional Waivers.

 

(A)                               General Waivers.  Each of the Guarantors
irrevocably waives notice of acceptance hereof, presentment, demand for
performance, notice of protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Borrower, any other guarantor of the
Guaranteed Obligations, or this Guaranty (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents).

 

(B)                               Additional Waivers.  Notwithstanding anything
herein to the contrary, each of the Guarantors hereby absolutely,
unconditionally, knowingly, and expressly waives:

 

(i)                                     any right it may have to revoke this
Guaranty as to future indebtedness;

 

(ii)                                  (a) notice of any loans or other financial
accommodations made or extended under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (b) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of the Holders of Guaranteed Obligations to ascertain the amount of the
Guaranteed Obligations at any reasonable time; (c) notice of any adverse change
in the financial condition of

 

4

--------------------------------------------------------------------------------


 

any Borrower or of any other fact that might increase such Guarantor’s risk
hereunder; (d) notice of any Default or Event of Default;

 

(iii)                               its right, if any, to require the Holders of
Guaranteed Obligations to institute suit against, or to exhaust any rights and
remedies which the Holders of Guaranteed Obligations have or may have against,
the other Guarantors or any third party; and each Guarantor further waives any
defense arising by reason of any disability or other defense (other than the
defense that the Guaranteed Obligations shall have been fully and finally
performed and paid) of the other Guarantors or by reason of the cessation from
any cause whatsoever of the liability of the other Guarantors in respect
thereof;

 

(iv)                              (a) any rights to assert against the
Administrative Agent and the other Holders of Guaranteed Obligations any defense
(legal or equitable), set-off, counterclaim, or claim which such Guarantor may
now or at any time hereafter have against the other Guarantors or any other
party liable to the Administrative Agent and the other Holders of Guaranteed
Obligations with respect to the Guaranteed Obligations; (b) any defense,
set-off, counterclaim, or claim, of any kind or nature, arising directly or
indirectly from the present or future lack of perfection, sufficiency, validity,
or enforceability of the Guaranteed Obligations or any security therefor; and
(c) any defense such Guarantor has to performance hereunder, and any right such
Guarantor has to be exonerated, arising by reason of:  the impairment or
suspension of the Administrative Agent’s and the other Holders of Guaranteed
Obligations’ rights or remedies against the other Guarantors; the alteration by
the Administrative Agent and the other Holders of Guaranteed Obligations of the
Guaranteed Obligations; any discharge of the other Guarantors’ obligations to
the Administrative Agent and the other Holders of Guaranteed Obligations by
operation of law as a result of the Administrative Agent’s and the other Holders
of Guaranteed Obligations’ intervention or omission; or the acceptance by the
Administrative Agent and the other Holders of Guaranteed Obligations of anything
in partial satisfaction of the Guaranteed Obligations; and

 

(v)                                 any defense arising by reason of or deriving
from (a) any claim or defense based upon an election of remedies by the
Administrative Agent and the other Holders of Guaranteed Obligations; or (b) any
election by the Administrative Agent and the other Holders of Guaranteed
Obligations under Section 1111(b) of Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect (or any successor statute), to
limit the amount of, or any collateral securing, its claim against the
Guarantors.

 

SECTION 8.                            Subordination of Subrogation;
Subordination of Intercompany Indebtedness.

 

(A)                               Subordination of Subrogation.  Until the
Guaranteed Obligations have been fully and finally performed and paid in full in
cash, the Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations, (ii) waive any right to enforce any remedy which the
Holders of Guaranteed Obligations now have or may hereafter have against any
Borrower or any Guarantor of all or any part of the Guaranteed Obligations, and
(iii) waive any benefit of, and any right to participate in, any security or
collateral given to the Holders of Guaranteed Obligations to secure the payment
or performance of all or any part of the Guaranteed Obligations or any other
liability of any Borrower to the Holders of Guaranteed Obligations.  Should any
Guarantor have the right, notwithstanding the foregoing, to exercise its
subrogation rights, each Guarantor hereby expressly and irrevocably
(A) subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off with

 

5

--------------------------------------------------------------------------------


 

respect to the Guaranteed Obligations that such Guarantor may have to the
payment in full in cash of the Guaranteed Obligations and (B) waives any and all
defenses available to a surety, guarantor or accommodation co-obligor until the
Guaranteed Obligations are paid in full in cash.  Each Guarantor acknowledges
and agrees that this subordination is intended to benefit the Holders of
Guaranteed Obligations and shall not limit or otherwise affect such Guarantor’s
liability hereunder or the enforceability of this Guaranty, and that the Holders
of Guaranteed Obligations and their respective successors and assigns are
intended third party beneficiaries of the waivers and agreements set forth in
this Section 7(A).

 

(B)                               Subordination of Intercompany Indebtedness. 
Each Guarantor agrees that any and all claims of such Guarantor against any
Borrower or any other Guarantor hereunder (each an “Obligor”) with respect to
any Intercompany Indebtedness (as hereinafter defined) shall be subordinate and
subject in right of payment to the prior payment, in full and in cash, of all
Guaranteed Obligations (other than indemnities and other contingent obligations
not then due and payable and as to which no claim has been made, and other than
Letters of Credit that have been cash collateralized in accordance with the
provisions of the Credit Agreement or with respect to which other arrangements
have been made that are satisfactory to the applicable Issuing Bank); provided
that, unless otherwise prohibited as otherwise set forth below, such Guarantor
may receive payments of principal and interest from any Obligor with respect to
Intercompany Indebtedness.  Upon acceleration of the Loans pursuant to
Article VII of the Credit Agreement, notwithstanding any right of any Guarantor
to ask, demand, sue for, take or receive any payment from any Obligor, all
rights, liens and security interests of such Guarantor, whether now or hereafter
arising and howsoever existing, in any assets of any other Obligor shall be and
are subordinated to the rights of the Holders of Guaranteed Obligations in those
assets.  Upon acceleration of the Loans pursuant to Article VII of the Credit
Agreement, no Guarantor shall have any right to possession of any such asset or
to foreclose upon any such asset, whether by judicial action or otherwise,
unless and until all of the Guaranteed Obligations (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made, and other than Letters of Credit that have been cash
collateralized in accordance with the provisions of the Credit Agreement or with
respect to which other arrangements have been made that are satisfactory to the
applicable Issuing Bank) shall have been fully paid and satisfied (in cash) and
all financing arrangements pursuant to any Loan Document have been terminated. 
Upon acceleration of the Loans pursuant to Article VII of the Credit Agreement,
(a) if all or any part of the assets of such Obligor, or the proceeds thereof,
are subject to any distribution, division or application to the creditors of
such Obligor, whether partial or complete, voluntary or involuntary, in each
case by reason of liquidation, bankruptcy, arrangement, receivership, assignment
for the benefit of creditors or any other similar action or proceeding with
respect to such Obligor (all of the foregoing referred to as an “Insolvency
Proceeding”) or (b) if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, in each case
pursuant to an Insolvency Proceeding with respect to such Obligor, then, and in
any such event (such events being herein referred to as an “Insolvency Event”),
any payment or distribution of any kind or character, either in cash, securities
or other property, which shall be payable or deliverable upon or with respect to
any indebtedness

 

6

--------------------------------------------------------------------------------


 

of such Obligor to any Guarantor (“Intercompany Indebtedness”), shall be paid or
delivered directly to the Administrative Agent for application on any of the
Guaranteed Obligations, due or to become due, until such Guaranteed Obligations
(other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made, and other than Letters of Credit
that have been cash collateralized in accordance with the provisions of the
Credit Agreement or with respect to which other arrangements have been made that
are satisfactory to the applicable Issuing Bank) shall have first been fully
paid and satisfied (in cash). Upon acceleration of the Loans pursuant to
Article VII of the Credit Agreement, should any payment, distribution, security
or instrument or proceeds thereof be received by the applicable Guarantor upon
or with respect to such Intercompany Indebtedness after any such Insolvency
Event and prior to the satisfaction of all of the Guaranteed Obligations (other
than indemnities and other contingent obligations not then due and payable and
as to which no claim has been made, and other than Letters of Credit that have
been cash collateralized in accordance with the provisions of the Credit
Agreement or with respect to which other arrangements have been made that are
satisfactory to the applicable Issuing Bank) and the termination of all
financing arrangements pursuant to any Loan Document, such Guarantor shall
receive and hold the same in trust, as trustee, for the benefit of the Holders
of Guaranteed Obligations and shall forthwith deliver the same to the
Administrative Agent, for the benefit of the Holders of Guaranteed Obligations,
in precisely the form received (except for the endorsement or assignment of the
Guarantor where necessary), for application to any of the Guaranteed
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Guarantor as the property of the Holders of Guaranteed
Obligations.  If any such Guarantor fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees is irrevocably authorized to make the same. Upon
acceleration of the Loans pursuant to Article VII of the Credit Agreement, each
Guarantor agrees that until the Guaranteed Obligations (other than indemnities
and other contingent obligations not then due and payable and as to which no
claim has been made, and other than Letters of Credit that have been cash
collateralized in accordance with the provisions of the Credit Agreement or with
respect to which other arrangements have been made that are satisfactory to the
applicable Issuing Bank) have been paid in full (in cash) and satisfied and all
financing arrangements pursuant to any Loan Document among any Borrower and the
Holders of Guaranteed Obligations have been terminated, no Guarantor will assign
or transfer to any Person (other than the Administrative Agent) any claim any
such Guarantor has or may have against any Obligor.

 

SECTION 9.                            Contribution with Respect to Guaranteed
Obligations.

 

(A)                               To the extent that any Guarantor shall make a
payment under this Guaranty (a “Guarantor Payment”) which, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Guarantor if each Guarantor had paid the aggregate
Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Guarantor’s Allocable Amount (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Guarantors (as determined immediately prior

 

7

--------------------------------------------------------------------------------


 

to the making of such Guarantor Payment), then, following payment in full in
cash of the Guaranteed Obligations (other than indemnities and other contingent
obligations not then due and payable and as to which no claim has been made, and
other than Letters of Credit that have been cash collateralized in accordance
with the provisions of the Credit Agreement or with respect to which other
arrangements have been made that are satisfactory to the applicable Issuing
Bank) and termination of the Credit Agreement, such Guarantor shall be entitled
to receive contribution and indemnification payments from, and be reimbursed by,
each other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

 

(B)                               As of any date of determination, the
“Allocable Amount” of any Guarantor shall be equal to the excess of the fair
saleable value of the property of such Guarantor over the total liabilities of
such Guarantor (including the maximum amount reasonably expected to become due
in respect of contingent liabilities, calculated, without duplication, assuming
each other Guarantor that is also liable for such contingent liability pays its
ratable share thereof), giving effect to all payments made by other Guarantors
as of such date in a manner to maximize the amount of such contributions.

 

(C)                               This Section 8 is intended only to define the
relative rights of the Guarantors, and nothing set forth in this Section 8 is
intended to or shall impair the obligations of the Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Guaranty.

 

(D)                               The parties hereto acknowledge that the rights
of contribution and indemnification hereunder shall constitute assets of the
Guarantor or Guarantors to which such contribution and indemnification is owing.

 

SECTION 10.                     Limitation of Guaranty.  Notwithstanding any
other provision of this Guaranty, the amount guaranteed by each Guarantor
hereunder shall be limited to the extent, if any, required so that its
obligations hereunder shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law.  In
determining the limitations, if any, on the amount of any Guarantor’s
obligations hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation, indemnification or
contribution which such Guarantor may have under this Guaranty, any other
agreement or applicable law shall be taken into account.

 

SECTION 11.                     Stay of Acceleration.  If acceleration of the
time for payment of any amount payable by any Borrower under the Credit
Agreement or any other Loan Document is stayed upon the insolvency, bankruptcy
or reorganization of such Borrower, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement or any other Loan Document
shall nonetheless be payable by each of the Guarantors hereunder forthwith on
demand by the Administrative Agent.

 

SECTION 12.                     Notices.  All notices, requests and other
communications to any party hereunder shall be given in the manner prescribed in
Section 9.01 of the Credit Agreement with respect to the Administrative Agent at
its notice address therein and with respect to any Guarantor, in care of the
Company at the address of the Company set forth in the Credit Agreement or such
other address or telecopy number as such party may hereafter specify for such
purpose by notice to the Administrative Agent in accordance with the provisions
of such Section 9.01.

 

8

--------------------------------------------------------------------------------


 

SECTION 13.                     No Waivers.  No failure or delay by the
Administrative Agent or any other Holder of Guaranteed Obligations in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  The
rights and remedies provided in this Guaranty, the Credit Agreement and the
other Loan Documents shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

SECTION 14.                     Successors and Assigns.  This Guaranty (a) shall
be enforceable by the Administrative Agent and its successors and assigns and
not by any other Holder of Guaranteed Obligations and (b) is for the benefit of
the Holders of Guaranteed Obligations and their respective successors and
permitted assigns; it being understood and agreed that in the event that the
Holders of Guaranteed Obligations assign or transfer all or a portion of their
respective rights and obligations under Section 9.04 of the Credit Agreement,
then the rights hereunder, to the extent applicable to the rights and
obligations so assigned, may be transferred with such rights and obligations. 
This Guaranty shall be binding upon each of the Guarantors and their respective
successors and assigns; provided, that no Guarantor shall have any right to
assign its rights or obligations hereunder without the consent of all of the
Lenders, except as otherwise permitted pursuant to the Credit Agreement, and any
such assignment in violation of this Section 13 shall be null and void.

 

SECTION 15.                     Changes in Writing.  Other than in connection
with the addition of additional Guarantors, which become parties hereto by
executing a supplement hereto in the form attached as Annex I, neither this
Guaranty nor any provision hereof may be changed, waived, discharged or
terminated orally, but only in writing signed by each of the Guarantors and the
Administrative Agent.

 

SECTION 16.                     GOVERNING LAW.  THIS GUARANTY SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 17.                     CONSENT TO JURISDICTION; SERVICE OF PROCESS;
JURY TRIAL; IMMUNITY.

 

(A)                               EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

9

--------------------------------------------------------------------------------


 

(B)                               EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

 

SECTION 18.                     No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Guaranty.  In the
event an ambiguity or question of intent or interpretation arises, this Guaranty
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Guaranty.

 

SECTION 19.                     Taxes, Expenses of Enforcement, etc.

 

(A)                               Taxes.  Sections 2.17 and 2.17A of the Credit
Agreement shall be applicable, mutatis mutandis, to all payments required to be
made by any Guarantor under this Guaranty.

 

(B)                               Expenses of Enforcement, Etc.  The Guarantors
agree to reimburse the Administrative Agent for all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, in accordance with
Section 9.03 of the Credit Agreement.

 

SECTION 20.                     Setoff.  At any time after all or any part of
the Guaranteed Obligations have become due and payable (by acceleration or
otherwise), each Holder of Guaranteed Obligations may, without notice to any
Guarantor and regardless of the acceptance of any security or collateral for the
payment hereof, appropriate and apply in accordance with the terms of the Credit
Agreement toward the payment of all or any part of the Guaranteed Obligations:
(i) any indebtedness due from such Holder of Guaranteed Obligations to any
Guarantor, and (ii) any moneys, credits or other property belonging to any
Guarantor, at any time held by or coming into the possession of such Holder of
Guaranteed Obligations or any of their respective affiliates.

 

SECTION 21.                     Financial Information.  Each Guarantor hereby
assumes responsibility for keeping itself informed of the financial condition of
each of the Obligors, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that none of the Holders
of Guaranteed Obligations shall have any duty to advise such Guarantor of
information known to any of them regarding such condition or any such
circumstances.  In the event any Holder of Guaranteed Obligations, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to a Guarantor, such Holder of Guaranteed Obligations shall be under
no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which such Holder of
Guaranteed Obligations, pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (iii) to make any other or
future disclosures of such information or any other information to such
Guarantor.

 

10

--------------------------------------------------------------------------------


 

SECTION 22.                     Severability.  Wherever possible, each provision
of this Guaranty shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Guaranty shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Guaranty.

 

SECTION 23.                     Merger.  This Guaranty represents the final
agreement of each of the Guarantors with respect to the matters contained herein
and may not be contradicted by evidence of prior or contemporaneous agreements,
or subsequent oral agreements, between the Guarantor and any Holder of
Guaranteed Obligations (including the Administrative Agent).

 

SECTION 24.                     Headings.  Section headings in this Guaranty are
for convenience of reference only and shall not govern the interpretation of any
provision of this Guaranty.

 

SECTION 25.                     Judgment Currency.  If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due from any
Guarantor hereunder in the currency expressed to be payable herein (the
“specified currency”) into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the specified currency with such other
currency at the Administrative Agent’s main New York City office on the Business
Day preceding that on which final, non-appealable judgment is given.  The
obligations of each Guarantor in respect of any sum due hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by any
Holder of Guaranteed Obligations, as the case may be, of any sum adjudged to be
so due in such other currency such Holder of Guaranteed Obligations, as the case
may be, may in accordance with normal, reasonable banking procedures purchase
the specified currency with such other currency.  If the amount of the specified
currency so purchased is less than the sum originally due to such Holder of
Guaranteed Obligations in the specified currency, each Guarantor agrees, to the
fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Holder of Guaranteed
Obligations against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Holder of Guaranteed
Obligations in the specified currency and (b) amounts shared with other Holders
of Guaranteed Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Guaranteed Obligations under
Section 2.18 of the Credit Agreement, such Holder of Guaranteed Obligations, as
the case may be, agrees, by accepting the benefits hereof, to remit such excess
to such Guarantor.

 

SECTION 26.                     Termination of Guaranty.  The obligations of any
Guarantor under this Guaranty shall automatically terminate in accordance with
Section 9.14 of the Credit Agreement.

 

Remainder of Page Intentionally Blank.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

 

[GUARANTORS]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

12

--------------------------------------------------------------------------------


 

Acknowledged and Agreed

 

as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

13

--------------------------------------------------------------------------------


 

ANNEX I TO GUARANTY

 

Reference is hereby made to the Guaranty, made as of July 27, 2012 (as amended,
amended and restated, renewed, extended, supplemented or otherwise modified from
time to time, the “Guaranty”), by and among the Initial Guarantors, the
additional Guarantors party thereto from time to time in favor of the
Administrative Agent, for the ratable benefit of the Holders of Guaranteed
Obligations, under the Credit Agreement.  Capitalized terms used herein and not
defined herein shall have the meanings given to them in the Guaranty.  By its
execution below, the undersigned [NAME OF NEW GUARANTOR], a [state of
organization] [corporation] [partnership] [limited liability company] (the “New
Guarantor”), agrees to become, and does hereby become, a Guarantor under the
Guaranty and agrees to be bound by such Guaranty as if originally a party
thereto.  By its execution below, the undersigned represents and warrants as to
itself that all of the representations and warranties contained in Section 2 of
the Guaranty are true and correct in all respects as of the date hereof.

 

IN WITNESS WHEREOF, New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this                      day of
                  , 20      .

 

 

[NAME OF NEW GUARANTOR]

 

 

 

 

 

By:

 

 

Its:

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement originally
dated as of July 27, 2012 and as amended and restated as of November 19, 2012
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Hillenbrand, Inc. (the
“Company”), the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto (collectively with the Company, the
“Borrowers”) and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Sections 881(c)(3)(B) and 871(h)(3)(B) of
the Code and (iv) it is not a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

Title:

 

 

Date:                      , 20[    ]

 

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement originally
dated as of July 27, 2012 and as amended and restated as of November 19, 2012
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Hillenbrand, Inc. (the
“Company”), the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto (collectively with the Company, the
“Borrowers”) and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Sections 881(c)(3)(B) and 871(h)(3)(B) of the Code, and (iv) it is not a
controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

Title:

 

 

Date:                      , 20[    ]

 

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement originally
dated as of July 27, 2012 and as amended and restated as of November 19, 2012
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Hillenbrand, Inc. (the
“Company”), the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto (collectively with the Company, the
“Borrowers”) and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation and (iii) with respect to such participation, the undersigned is
not a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code. Furthermore, the undersigned hereby certifies
that each of its direct or indirect partners/members is described in one of the
following: (1) such partner/member is (a) not a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (b) not a ten percent
shareholder of the Borrower within the meaning of Sections 881(c)(3)(B) and
871(h)(3)(B) of the Code and (c) not a controlled foreign corporation related to
the Borrower as described in Section 881(c)(3)(C) of the Code; (2) such
partner/member is claiming that income is effectively connected with the conduct
of a trade or business within the United States on IRS Form W-8ECI; (3) such
partner/member is claiming eligibility for the benefits of an income tax treaty
to which the United States is a party on IRS Form W-8BEN; or (4) such
partner/member is able to certify that such partner/member is exempt from U.S.
federal backup withholding tax on IRS Form W-9.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. The undersigned has also furnished its participating Lender with an
applicable IRS Form W-8 or W-9 for each of its partners/members that is not
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

Date:                      , 20[    ]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement originally
dated as of July 27, 2012 and as amended and restated as of November 19, 2012
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Hillenbrand, Inc. (the
“Company”), the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto (collectively with the Company, the
“Borrowers”) and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)) and (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, the undersigned is not a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code. Furthermore, the undersigned hereby certifies that each of its direct
or indirect partners/members is described in one of the following: (1) such
partner/member is (a) not a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (b) not a ten percent shareholder of the
Borrower within the meaning of Sections 881(c)(3)(B) and 871(h)(3)(B) of the
Code and (c) not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code; (2) such partner/member is
claiming that income is effectively connected with the conduct of a trade or
business within the United States on IRS Form W-8ECI; (3) such partner/member is
claiming eligibility for the benefits of an income tax treaty to which the
United States is a party on IRS Form W-8BEN; or (4) such partner/member is able
to certify that such partner/member is exempt from U.S. federal backup
withholding tax on IRS Form W-9.

 

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  The undersigned has also furnished the Administrative Agent
and the Company with an applicable IRS Form W-8 or W-9 for each of its
partners/members that is not claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Company and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

--------------------------------------------------------------------------------


 

By:

 

 

Name:

 

Title:

 

 

Date:                      , 20[    ]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[FORM OF] NOTE

 

[            ], 2012

 

FOR VALUE RECEIVED, the undersigned, [HILLENBRAND, INC., an Indiana
corporation][[ SUBSIDIARY BORROWER], a [                ]] (the “Borrower”),
HEREBY UNCONDITIONALLY PROMISES TO PAY to [LENDER] and its registered assigns
(the “Lender”) the aggregate unpaid Dollar Amount of all Loans made by the
Lender to the Borrower pursuant to the “Credit Agreement” (as defined below) on
the Maturity Date or on such earlier date as may be required by the terms of the
Credit Agreement.  Capitalized terms used herein and not otherwise defined
herein are as defined in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan made to it from the date of such Loan until such principal amount is paid
in full at a rate or rates per annum determined in accordance with the terms of
the Credit Agreement.  Interest hereunder is due and payable at such times and
on such dates as set forth in the Credit Agreement.

 

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in the Lender’s own books and records, in each
case specifying the amount of such Loan, the respective Interest Period thereof
(in the case of Eurocurrency Loans) or the amount of principal paid or prepaid
with respect to such Loan, as applicable; provided that the failure of the
Lender to make any such recordation or notation shall not affect the Obligations
of the Borrower hereunder or under the Credit Agreement.

 

This Note is one of the promissory notes referred to in, and is entitled to the
benefits of, that certain Amended and Restated Credit Agreement originally dated
as of July 27, 2012 and as amended and restated as of November 19, 2012 by and
among [the Borrower, the][Hillenbrand, Inc., the Borrower, the other] Subsidiary
Borrowers from time to time parties thereto, the financial institutions from
time to time parties thereto as Lenders and JPMorgan Chase Bank, N.A., as
Administrative Agent (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”).  The Credit
Agreement, among other things, (i) provides for the making of Loans by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the Dollar Amount of such Lender’s Commitment, the
indebtedness of the Borrower resulting from each such Loan to it being evidenced
by this Note, and (ii) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events and also for prepayments of
the principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

 

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

 

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns.  The provisions of this
Note shall be binding upon and shall

 

--------------------------------------------------------------------------------


 

inure to the benefit of said successors and assigns.  The Borrower’s successors
and assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.

 

*****

 

2

--------------------------------------------------------------------------------


 

This Note shall be construed in accordance with and governed by the law of the
State of New York.

 

 

[HILLENBRAND, INC.]

 

[SUBSIDIARY BORROWER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Revolving Loan Note

 

--------------------------------------------------------------------------------


 

SCHEDULE OF REVOLVING LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

 

Amount
of Loan

 

Type of
Loan Currency

 

Interest
Period/Rate

 

Amount of
Principal
Paid or
Prepaid

 

Unpaid
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------